Exhibit 10.34

 

TPI

Matamoros

 

 

Contrato de Arrendamiento Maestro Sujeto a Condición (el “Contrato”) de fecha 25
de mayo de 2017, que celebran:

 

Master Lease Agreement Subject to Condition (the "Agreement"), dated May 25th,
2017, entered into by and among:

 

 

 

1.   TPI-Composites II, S. de R.L. de C.V., con el carácter de arrendatario (a
quien en lo sucesivo se le denominará el “Arrendatario”), representado en este
acto por Victor Manuel Saenz Saucedo; y

 

1.   TPI Composites II, S de R.L. de C.V., as tenant (hereinafter referred to as
the “Tenant”), represented herein by Mr. Victor Manuel Saenz Saucedo, and

 

 

 

2.   QVC II, S. de R.L. de C.V., (a quien en lo sucesivo se le denominará como
el “Arrendador”), representada en este acto por los señores Lorenzo Manuel Berho
Corona y Lorenzo Dominique Berho Carranza.

 

2.   QVC II, S. de R.L. de C.V., (hereinafter the “Landlord”), represented
herein by Mr. Lorenzo Manuel Berho Corona and Mr. Lorenzo Dominique Berho
Carranza.

 

 

 

De conformidad con los siguientes antecedentes, declaraciones y cláusulas.

 

In accordance with the following recitals, representations and clauses.

 

 

 

ANTECEDENTES

 

RECITALS

 

 

 

I.      A la fecha de celebración de este Contrato, el Arrendador se encuentra
en proceso de análisis de la adquisición de uno o más lotes de terreno con una
superficie de aproximadamente 21.6 has. (veintiuna punto seis hectáreas) parte
del predio el Ballineño, que colindan con el Parque Industrial las Ventanas, en
la ciudad de Matamoros, Tamaulipas (el “Terreno”), sobre el cual se construirá
el Edificio (según se define más adelante) en los términos descritos más
adelante. Un plano de ubicación del Terreno se acompaña como Anexo “1”.

 

I.      As of the date hereof, the Landlord is in the process of analyzing the
acquisition of one or more parcels of land having an area of approximately 21.6
hectares (twenty one point six hectares) part of the land called “el Ballineño”,
neighboring with “Parque Industrial las Ventanas”, in the city of Matamoros,
Tamaulipas (the “Land”), on which it will build the Building (as such term are
defined below) and as set forth below. A location plan of the Land is attached
hereto as Annex “1”.

 

 

 

 

 

 



1

--------------------------------------------------------------------------------

TPI

Matamoros

 

II.    Sujeto al cumplimiento de las Condiciones (según se define más adelante),
el Arrendador desarrollará dentro del Terreno un edificio industrial a la
medida, con una superficie rentable de aproximadamente 48,635 m2 (cuarenta y
ocho mil seiscientos treinta y cinco metros cuadrados) (el “Edificio”) de
conformidad con las especificaciones que debidamente aprobadas y firmadas por el
Arrendador y el Arrendatario, se acompañarán al Anexo de Arrendamiento
respectivo (según se define más adelante) (las “Especificaciones”); y en el
entendido de que las Especificaciones en todo caso deberán sujetarse a las
condiciones y lineamientos de inversión que se acompañan a este Contrato como
Anexo “2” y conforme a los términos y condiciones establecidos en este Contrato
y en el Anexo de Arrendamiento respectivo. En lo sucesivo al Terreno y al
Edificio conjuntamente se les denominará como el “Inmueble”, mismo que será dado
en arrendamiento al Arrendatario de conformidad con los términos y condiciones
que en este Contrato y en el Anexo de Arrendamiento respectivo. En ningún caso
el Arrendador o el Arrendatario estarán obligados a acordar Especificaciones que
no estén de acuerdo a las condiciones y lineamientos de inversión que se
acompañan a este Contrato como Anexo “2”.

 

II.    Subject to the fulfillment of the Conditions (as defined below), the
Landlord will develop within the Land, a built to suit industrial building,
having a leasable area of approximately 48,635 m2 (forty eight thousand six
hundred thirty five square meters) (the “Building”) pursuant to the
specifications that duly approved and signed by the Landlord and the Tenant will
be attached to the relevant Lease Schedule (as defined below) (the
“Specifications”); and provided further that, in all cases the Specifications
must meet the investment conditions and guidelines attached hereto as Annex “2”
and according to the terms and conditions set forth in this Agreement and in the
relevant Lease Schedule. Hereinafter, the Land when referred together with the
Building, the “Premises”, which shall be leased to the Tenant in accordance to
the terms and conditions detailed in this Agreement and the relevant Lease
Schedule. In no case, will the Landlord or Tenant be obliged to agree to any
Specifications that are not consistent with the investment conditions and
guidelines attached hereto as Annex “2”.

 

 

 

DECLARACIONES

 

REPRESENTATIONS

 

 

 

I.Declara el Arrendatario, a través de su representante, y bajo protesta de
decir verdad, que:

 

I. The Tenant, through its representative, represents, and under oath, that:

 

 

 

1)    Es una sociedad mercantil válidamente constituida y legalmente existente
al amparo de las leyes aplicables en los Estados Unidos Mexicanos (“México”),
según consta en la escritura pública número 105,626 de fecha 2 de mayo de 2017,
otorgada ante la fe del Lic. Eduardo Romero Ramos, notario público número 4, en
ejercicio para el Distrito Judicial Bravos, Estado de Chihuahua, cuyo primer
testimonio está en trámite de inscripción ante el Registro Público de la
Propiedad y del Comercio de Ciudad Juarez, Chihuahua. Una copia simple de dichos
documentos ha sido entregada al Arrendador.

 

1)    It is a company validly incorporated and legally existing under the laws
applicable in the United Mexican States (“Mexico”), as evidenced by public
instrument number 105,626, dated May 2nd, 2017, granted before Mr. Eduardo
Romero Ramos,  notary public number 4, for the Bravos Judicial District, State
of Chihuahua, whose first original copy is in recordation process before the
Office of Public Registry of Property and Commerce of Ciudad Juarez, Chihuahua.
Non-certified copies of such documents were delivered to Landlord.

 

 

 

2

--------------------------------------------------------------------------------

TPI

Matamoros

 

2)    La celebración, entrega y cumplimiento del presente Contrato por parte del
Arrendatario, están comprendidos dentro de su objeto social, en su caso, han
sido debidamente

autorizadas por todos los actos corporativos necesarios, y no viola, contraviene
o incumple: (i) sus estatutos sociales vigentes, o (ii) ley o restricción
contractual alguna que le obligue o afecte.

 

2)    The execution, delivery and fulfillment of this Agreement by the Tenant,
are considered within its corporate purpose, in its case, have been duly
authorized by all necessary corporate actions, and does not violate or breach:
(i) its current by-laws, or (ii) law or contractual restriction binding or
affecting it.

 

 

 

3)    No se requiere autorización o aprobación de, ni se requiere de cualquier
otro acto por parte de, y no se requiere notificar o registrar ante, cualquier
persona, órgano corporativo, autoridad gubernamental o agencia regulatoria
alguna para la debida celebración, entrega y cumplimiento del presente Contrato
por parte del Arrendatario.

 

3)    It does not require authorization or approval from, nor of any action by,
or to notify or register before any person, corporate body, governmental
authority or regulatory agency for the due execution, delivery and fulfillment
of this Agreement by the Tenant.

 

 

 

4)    Conoce las condiciones y lineamientos de inversión que se acompañan como
Anexo ”2” y revisará y aprobará, las Especificaciones, que incluirán planos
detallados, especificaciones y costos de construcción, a través de los
especialistas que considere convenientes, a su sola y exclusiva discreción y
responsabilidad, siendo su voluntad, una vez cumplidas las Condiciones y
concluida la construcción de cada uno del  Edificio que compone el Inmueble de
acuerdo a las Especificaciones y a los términos de este Contrato, tomarlo en
arrendamiento de conformidad con los términos y condiciones que en este Contrato
se detallan.

 

4)    Knows the investment conditions and  guidelines attached hereto as Annex
“2”  and will review and approve, the Specifications, which will include
detailed blueprints, specifications and construction costs through the
specialists that it considers appropriate at its own and exclusive discretion
and responsibility, provided all Conditions are met, and upon conclusion of the
construction of the Building comprising the Premises in accordance to the
Specifications and terms of this Agreement, to lease them according to the terms
and conditions set forth below.

 

 

 

5)    Cuenta con la capacidad, la solvencia económica y los recursos materiales
y humanos suficientes para dar cumplimiento a las obligaciones que a cargo del
Arrendatario que derivan de este Contrato, en específico a su obligación de pago
de rentas en los términos aquí previstos.

 

5)    Has the capacity, economic solvency and material and human resources
necessary to comply with the obligations of the Tenant under this Agreement, and
specifically with respect to its obligation of paying rents as herein
established.

 

 

 

6)    Los recursos que utilizará para dar cumplimiento a sus obligaciones
derivadas del presente Contrato y de los Anexos de Arrendamiento provienen de
fuentes lícitas.

 

6)    The resources to be used to perform its obligations hereunder and under
the Lease Schedules derive from permitted sources.

 

 

 

7)    Una vez cumplidas las Condiciones (según se define más adelante), este
Contrato constituirá obligaciones legales y válidas del Arrendatario, exigibles
en su contra de conformidad con sus respectivos términos.

 

7)    Upon fulfillment of the Conditions (as defined below), this Agreement will
constitute legal and valid obligations of the Tenant, enforceable against it
according to their own terms.

 

 

 

3

--------------------------------------------------------------------------------

TPI

Matamoros

 

8)    Toda la documentación que ha entregado al Arrendador, es verdadera y
correcta en todos sus aspectos, y en especial aquella entregada de conformidad
con lo establecido en la Ley Federal para la Prevención e Identificación de
Operaciones con Recursos de Procedencia Ilícita. La documentación que ha sido
entregada en copia simple, es una reproducción fiel de sus originales.

 

8)    All documents provided to the Landlord, are true and correct in all of
their aspects, and especially that delivered in accordance to that set forth in
the Federal Law to Prevent and Identify Transaction with Illegal Resources. The
documents delivered as copies are true reproductions of their originals.

 

 

 

9)    Ha sido informado, conoce, ha revisado y firmado de conformidad el aviso
de privacidad de la información que entrega al Arrendador, así como sobre los
derechos que le corresponden conforme a la Ley Federal de Datos Personales en
Posesión de los Particulares, el cual está además disponible en la página de la
red mundial http://www.vesta.com.mx. por lo que el Arrendador podrá utilizar la
información que reciba del Arrendatario para todo lo relacionado con el presente
Contrato, incluyendo sin limitar, para el ejercicio de cualquier derecho o
acción conforme, derivado de, o de cualquier forma relacionado con este
Contrato, así como para cumplir con cualquier obligación del Arrendador bajo las
leyes aplicables y mandamientos de autoridades con jurisdicción sobre el
Arrendador.

 

9)    Has been informed, knows, has reviewed and executed the privacy notice
related to the information delivered to the Landlord, as well as on the rights
corresponding to it pursuant to the Federal Law of Personal Data in Possession
of Private Parties, which is also available at the world wide web page of
http://www.vesta.com.mx, therefore, the Landlord may use the information
received from the Tenant for everything related to this Agreement, including
without limitation, the exercise of any right or action pursuant to, derived
from, or in any way related to this Agreement, as well as to comply any
obligations of the Landlord according to applicable laws, and requirements of
authorities with jurisdiction over the Landlord.

 

 

 

10)  Reconoce que (i) su capacidad para dar cumplimiento sus obligaciones
conforme a este Contrato, (ii) la Garantía del Arrendamiento (según se define
más adelante) que emitirá TPI Composites Inc. (el “Fiador”) respecto del Anexo
de Arrendamiento en términos del modelo que se acompaña como Anexo “6” (la
“Garantía de Arrendamiento”) y (iii) la Garantía Adicional (según se define más
adelante) a ser entregada en relación con cada Anexo de Arrendamiento, son los
elementos que inducen al Arrendador a celebrar el presente Contrato, así como
para invertir en la adquisición del Terreno y el desarrollo del Inmueble; y

 

10)  Acknowledges that: (i) its capacity to fulfill its obligations hereunder,
(ii) the Lease Guaranty (as defined below), issued by TPI Composites, Inc. (the
“Guarantor”) in connection with the Lease Schedule in terms of the model
attached hereto as Annex “6” (the “Lease Guaranty”), and (iii) the Additional
Collateral (as defined below) to be delivered with each Lease Schedule, are the
elements inducing the Landlord to execute this Agreement as well as to invest in
the acquisition of the Land and the development of the Premises; and

 

 

 

11)  Su representante legal cuenta con los poderes y las facultades necesarias
para obligar al Arrendatario en los términos y condiciones del presente
Contrato, mismas que a la fecha no le han sido modificadas, revocadas o
restringidas de modo alguno, según consta en la escritura pública que en copia
simple ha sido entregada al Arrendador.

 

11)  Its legal representative has the necessary authority to bind the Tenant in
the terms and conditions of this Agreement, which as of the date hereof have not
been modified, revoked or restricted in any manner, as evidenced by the public
deed that as a non-certified copy has been delivered to the Landlord.

4

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

II. Declara el Arrendador, por conducto de sus representantes, bajo protesta de
decir verdad, que:

 

II. Landlord represents, through its representatives, under oath, that:

 

 

 

1)    Es una sociedad mercantil válidamente constituida y legalmente existente
de conformidad con las leyes aplicables en México, según consta en la escritura
pública número 65,785, de fecha 27 de octubre de 1994, otorgada ante la fe del
Lic. Joaquín F. Oseguera, notario público número 99 de la Ciudad de México, cuyo
primer testimonio quedó debidamente inscrito en el Registro Público de Comercio
de Toluca, Estado de México, bajo el Libro 1, bajo la partida número 124-1412
del volumen 30- Fs. 40, de fecha 22 de septiembre de 1995,  y su número de
Registro Federal de Contribuyentes es el QVC941103DK2. Una copia simple de
dichos documentos ha sido entregada al Arrendatario con anterioridad a la fecha
de este Contrato.

 

1)    It is company validly incorporated and legally existing under the laws of
Mexico, as provided in public deed number 65,785 dated October 27th, 1994,
granted before Mr. Joaquin F. Oseguera, notary public number 99 of Mexico City,
which first original was duly recorded before the Public Registry of Property
and Commerce of Toluca, State of México, under Book 1, number 124-1412, volume
30-Fs. 40, on September 22nd, 1995, and its Federal Tax Payer number is
QVC941103DK2. A non-certified copy of such documents have been delivered to
Tenant before the date hereof.

 

 

 

2)    La celebración, entrega y cumplimiento del presente Contrato por parte del
Arrendador, están comprendidos dentro de su objeto social, y no viola,
contraviene o incumple: (i) sus estatutos sociales vigentes, o (ii) ley o
restricción contractual alguna que le obligue o afecte.

 

2)    The execution, delivery and performance of this Agreement by the Landlord,
are considered within its corporate purpose, and do not contravene (i) its
by-laws, or (ii) any law or contractual restriction binding or affecting it.

 

 

 

3)    Excepto por las autorizaciones corporativas que a esta fecha ha obtenido y
se encuentran vigentes, no requiere autorización o aprobación de, ni requiere de
cualquier otro acto por parte de, y no requiere notificar o registrar ante,
cualquier persona, órgano corporativo, autoridad gubernamental o agencia
regulatoria alguna para la debida celebración, entrega y cumplimiento del
presente Contrato por parte del Arrendador.

 

3)    Except for the corporate authorizations, which as of the date hereof has
obtained and are in full force and effect, it does not require authorization or
approval from, nor of any action by, or to notify or register before any person,
corporate body, governmental authority or regulatory agency for the due
execution, delivery and fulfillment of this Agreement by the Landlord.

 

 

 

4)    Una vez cumplidas las Condiciones (según se define más adelante), este
Contrato constituirá obligaciones legales y válidas del Arrendador, exigibles en
su contra de conformidad con sus respectivos términos.

 

4)    Upon fulfillment of the Conditions (as defined below), this Agreement will
constitute legal and valid obligations of the Landlord, enforceable against it
according to its terms.

 

 

 

5)Cuenta con la capacidad técnica, la solvencia económica y los recursos tanto
humanos como materiales suficientes para dar cumplimiento a sus obligaciones
conforme a este Contrato, en caso de cumplimiento de las Condiciones (según se
define más adelante).

 

5)Has the technical capability, economic solvency and resources, human and
material, to fulfill its obligations pursuant to this Agreement, in case of
fulfillment of the Conditions (as defined below).

 

 

 

5

--------------------------------------------------------------------------------

TPI

Matamoros

 

6)    Los recursos que, en su caso, utilizará para dar cumplimiento a sus
obligaciones materia de este Contrato, especialmente para el desarrollo del
Inmueble, provienen de fuentes lícitas.

 

6)    The resources, that in its case will used to fulfill its obligations
hereunder, especially to develop the Premises, are derived from permitted
sources.

 

 

 

 

7)    (i) La veracidad y exactitud de las declaraciones del Arrendatario
contenidas en el capítulo de Declaraciones de este Contrato, en especial
aquellas relativas a su capacidad de cumplir las obligaciones que a su cargo
derivan del presente Contrato, (ii) la Garantía del Arrendamiento a ser emitida
por cada Anexo de Arrendamiento y (iii) la Garantía Adicional (según se define
más adelante) a ser entregada con cada Anexo de Arrendamiento, son el  motivo
determinante de su voluntad para, en caso de cumplirse las Condiciones (según se
define más adelante) adquirir el Terreno, desarrollar el Inmueble y dar el
Inmueble en arrendamiento al Arrendatario de conformidad con los términos y
condiciones que más adelante se detallan.

 

7)   (i) The truthfulness and accuracy of the representations by Tenant in the
Representations Section herein, especially those related to its ability to
fulfill its obligations hereunder, (ii)  the Lease Guaranty to be delivered with
each Lease Schedule, and (iii) the Additional Collateral (as defined below) to
be delivered along with each Lease Schedule, constitute the reasons inducing the
Landlord to, upon fulfillment of the Conditions (as defined below), acquire the
Land, develop the Premises and to lease the Premises to the Tenant under the
terms and conditions set forth herein.

 

 

 

8)    Sus representantes legales cuentan con las facultades necesarias para la
celebración del presente Contrato, las que a la fecha no les han sido
modificadas, revocadas o restringidas de modo alguno, según se acredita con la
escritura pública número 32,368, de fecha 30 de noviembre de 2015, otorgada ante
la fe del Lic. Ponciano López Juárez, notario público número 222 de la Ciudad de
México, cuyo primer testimonio fue inscrito en el Instituto de la Función
Registral del Estado de México, bajo el folio 3850, con fecha 27 de agosto de
2016. Una copia simple de dicho documento ha sido entregado al Arrendatario con
anterioridad a la fecha de este Contrato; y

 

8)    Its representatives have the authority to enter into this Agreement, which
to date have not been modified, revoked or limited in any way, as evidenced by
public deed number 32,368, dated as of November 30th, 2015, granted before Mr.
Ponciano López Juárez, notary public number 222 of the Federal District, which
first original was recorded at the Instituto de la Función Registral del Estado
de México, under the folio number 3850, on August 27th, 2016. A non-certified
copy of such document has been delivered to Tenant before the date hereof; and

 

 

 

 

9)   El Arrendador realizará una licitación entre por lo menos 3 (tres)
contratistas generales de buena reputación, para la construcción del Edificio, y
los costos serán suministrados al Arrendatario bajo el concepto de “libro
abierto”, y el Arrendador determinará  en definitiva y a su discreción quien
será el contratista seleccionado para la el desarrollo del Inmueble.

 

9)    Landlord shall make a competitive bidding process with at least 3 (three)
qualified general contractors for the construction of the Building, and the
costs shall be shared with the Tenant on a “open book” basis, and the Landlord
shall definitively determine at its discretion who will be the contractor
selected for the development of the Premises.

 

 

 

6

--------------------------------------------------------------------------------

TPI

Matamoros

 

Estando de acuerdo con los antecedentes y las declaraciones que preceden, las
partes convienen en sujetarse a lo que de común acuerdo establecen en las
siguientes:

 

Now therefore, in consideration of the foregoing recitals and representations,
the parties expressly agree to be bound by that set forth in the following:

 

 

 

CLÁUSULAS

CLÁUSULA I

Condiciones

 

CLAUSES

CLAUSE I

Conditions

 

 

 

Inciso 1.01. Condiciones. Las partes convienen que todas y cada una de las
obligaciones que derivan del presente Contrato se encuentran sujetas al
cumplimiento de todas las condiciones suspensivas que a continuación se enumeran
(las “Condiciones):

 

Section 1.01. Conditions. The parties agree that each and all of the obligations
deriving hereof are subject to the performance of all the conditions precedent
listed below (the “Conditions”):

 

 

 

a)    El resultado del análisis y revisión técnico, ambiental y legal por parte
del Arrendador respecto del Terreno, sea satisfactorio para el Arrendador y el
Arrendatario, el suministro de los servicios y accesos al Terreno sean factibles
y el Terreno en general sea adecuado y pueda ser utilizado para el desarrollo
del Inmueble, de acuerdo a las normas de desarrollo  urbano y construcción
aplicables y a las Especificaciones y el resultado de dicho análisis esté
disponible en o antes del día 5 de junio de 2017. El Arrendador deberá dar aviso
al Arrendatario, tan pronto como sea razonablemente posible si durante el
proceso de análisis del Arrendador, tiene conocimiento de cualquier condición
del Terreno que impida el desarrollo satisfactorio del Inmueble.

 

a)    The results of the technical, environmental and legal due diligence of the
Land, are satisfactory to the Landlord and Tenant, utilities and access to the
Land are feasible and the Land in general is suitable and can be utilized for
the development of the Premises, according to the applicable urban development
and construction provisions, and to the Specifications, and said results are
available on or before June 5th, 2017. Landlord shall give prompt reasonable
notice to Tenant, if while performing its due diligence, it has knowledge of any
condition of the Land that may cause it not be satisfactory to use for purposes
of developing the Premises.

 

 

 

b)    El Arrendador adquiera la propiedad del Terreno libre de toda carga,
gravamen o limitación de dominio alguna y al corriente en el pago de todos los
impuestos y demás cargos que le sean aplicables, ya sea por ley o por cualquier
disposición contractual y libre de cualquier contingencia o responsabilidad
ambiental o de cualquier otra naturaleza, en o antes del día 14 de Julio de 2017
o en cualquier otra fecha posterior que las partes hubieran acordado por
escrito.

 

b)    The Landlord acquires ownership of the Land free of all lien, encumbrance
or limitation of any kind and current in the payment of all applicable taxes and
contributions to which, according to law or other contractual provision, and
free of any environmental or any other contingency or liability, on or before
July 14th, 2017, or any other date agreed in writing by the parties.

 

 

 

 

c)    Las partes hayan celebrado un convenio de opción de compra en términos del
formato que se acompaña como Anexo “8” (la “Opción de Compra”); y

 

c)    The parties shall have executed the purchase option in the form attached
hereto as Annex “8” (the “Purchase Option”); and

 

 

 

d)    Que el Arrendador haya recibido las licencias de construcción y demás
permisos requeridos para el desarrollo del Edificio.

 

 

d)    That the Landlord had received the relevant construction licenses and
other permits necessary for the development of the Building.

 

 

 

7

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 1.02. No Cumplimiento de las Condiciones.  En caso de que alguna de las
Condiciones no sea satisfecha en la fecha en cada caso señalada, o en cualquier
otra fecha posterior mutuamente acordada por escrito por las partes, o es
debidamente renunciada por escrito por las partes,  este Contrato no producirá
efecto legal alguno y las partes no estarán obligadas en los términos del mismo.

 

Section 1.02. Non Fulfillment of the Conditions. In case that any of the
Conditions is not met within the dates set forth in each case, or in any other
date mutually agreed in writing by the parties, or if said non-fulfilled
Condition is not waived in writing by the parties, this Agreement shall produce
no legal effect and the parties will not be bound by its terms.

 

 

 

En caso de que este Contrato se diera por terminado a causa del no cumplimiento
de todas o alguna de las Condiciones, ninguna de las partes tendrá
responsabilidad frente a la otra, salvo que el Arrendatario reembolsará al
Arrendador hasta la cantidad de US$130,000.00 (ciento treinta mil 00/100)
dólares, moneda de curso legal de los Estados Unidos de América (“Dólares”), más
el impuesto al valor agregado, por concepto de costos razonables incurridos por
el Arrendador en términos de lo acordado por las partes en cierta carta de
reembolso de gastos suscrita con fecha 28 de noviembre de 2016, la cual el
Arrendatario en este acto, reconoce y ratifica (la “Carta de Reembolso”).

 

Should this Agreement be terminated by reason of non-fulfillment of all or any
of the Conditions, the parties shall not be liable before the other, except that
Tenant shall reimburse Landlord up to the amount of US$130,000.00 (one hundred
thirty thousand 00/100) dollars, legal currency of the united States of America
(“Dollars”), plus value added tax, for reasonable out-of-pocket costs incurred
by the Landlord pursuant to the terms of that certain expense reimbursement
letter executed on November 28th, 2016, which the Tenant herein acknowledges and
ratifies (the “Reimbursement Letter”).

 

 

 

CLÁUSULA II

Construcción

 

CLAUSE II

Construction

 

 

 

Inciso 2.01. Construcción. El Arrendador, a su costo, gasto y riesgo, conviene
en construir el Edificio, a través de contratistas, subcontratistas y
proveedores seleccionados por el Arrendador, bajo su exclusiva responsabilidad,
a través de una licitación bajo el concepto de “libro abierto” y tramitará y
obtendrá todos los permisos, licencias, materiales, mano de obra, equipo y otros
conceptos  necesarios para el diseño y construcción del Edificio y actuando de
conformidad con las Especificaciones, teniendo que entregar el Edificio al
Arrendatario en condiciones de Ocupación Substancial (según se define más
adelante), y en condiciones apropiadas para los usos permitidos conforme a la
Cláusula III de este Contrato, en o antes de la Fecha de Entrega (según se
defina en el Anexo de Arrendamiento), y deberá conceder la Ocupación Benéfica
(según se define más adelante) en la fecha prevista en el Anexo de
Arrendamiento.

 

Section 2.01. Construction. At Landlord’s sole cost, expense and risk, Landlord
agrees to construct, build and develop the Building, through contractors,
sub-contractors and suppliers selected by, and under the sole responsibility of
Landlord, through a bidding process under an “open book basis”, and shall
procure and obtain all of the permits, licenses, material, labor, equipment and
all other items necessary for the design and construction of the Building in
accordance with the Specifications, having to deliver the Building to Tenant in
a state of Substantial Occupancy (as defined below) and in suitable conditions
for its use as provided in Clause III hereof, on or before the Delivery Date (as
such term is defined in the Lease Schedule) and shall allow Beneficial Occupancy
(as defined below) in the date set forth in the Lease Schedule.  

 

 

 

La construcción del Edificio será llevada a cabo con buena calidad y deberá
cumplir con todas las leyes, regulaciones, decretos y códigos aplicables,
incluyendo sin limitar, reglas de construcción, uso de suelo industrial, planes
de desarrollo urbano, regulaciones estatales y municipales y la Legislación
Ambiental (según se define más adelante).

 

The construction of the Building shall be in good and workmanlike manner and
shall comply with all applicable laws, regulations, decrees, codes, including
without limitation construction rules, industrial zoning, urban development
plans, state and municipal regulations and Environmental Laws (as defined
below).

 

 

 

8

--------------------------------------------------------------------------------

TPI

Matamoros

 

Las partes reconocen que el Inmueble incluirá un área de aproximadamente 9.4 has
(nueve punto cuatro hectáreas) a ser destinadas para almacén y actividades de
logística de producto terminado del Arrendatario, el cual cumplirá con las
características que se detallan como parte de las Especificaciones (el “Área de
Logística”).

 

The parties acknowledge that the Premises will include an area of approximately
9.4 hectares (nine point four hectares) for warehouse and logistics activities
of finished products of the Tenant, which will comply with the characteristics
included as part of the Specifications (the “Logistics Yard”).

 

 

 

Para efectos de claridad, las partes reconocen que el Arrendador no estará
obligado y no llevará a cabo inversión alguna para el desarrollo de la espuela
de ferrocarril y/o cualesquiera instalaciones accesorias a la misma que el
Arrendatario desarrollará en el Inmueble, a su exclusivo costo y gasto. El
Arrendador únicamente invertirá en las actividades relacionadas con el de
desarrollo del Área de Logística, incluyendo la limpieza del sitio y preparación
de dicha área, sin estar obligado a exceder los límites de inversión que al
respecto se detallan en el Anexo “2” de este Contrato.

 

For sake of clarity, the parties acknowledge that the Landlord will not be
obliged and will not carry out any investment related to the development to of
the rail spur and/or any accessories thereof, which the Tenant will carry out in
the Premises, at its own cost and expense. Landlord will only invest in the
activities related to the development of the Logistics Yard, including site
clearing and preparation of such area, without being obliged to exceed the
investment limits set forth in the Annex “2” hereto.  

 

 

 

Inciso 2.02. Ocupación Anticipada, Ocupación Substancial y Ocupación Benéfica.
El Edificio estará completa y absolutamente terminado, de acuerdo a las
Especificaciones, dentro de los 30 (treinta) días naturales posteriores a la
Fecha de Ocupación Substancial establecida en el Anexo de Arrendamiento, dentro
de dicho plazo de 30 (treinta) días, todos los puntos de la Lista de Pendientes
deberán haber sido terminados.

 

Section 2.02. Early Occupancy, Substantial Completion Date and Beneficial
Occupancy. The  Building will be fully and absolutely completed, according to
the Specifications, within 30 (thirty) calendar days after the Substantial
Occupancy Date set forth in the Lease Schedule, within such 30 (thirty) day
term, all items included in the Punch List must be completed.

 

 

 

El Arrendador entregará al Arrendatario reportes de avance semanal que reflejen
el progreso hecho en la construcción del Edificio, desde el inicio y hasta la
terminación del mismo. El Arrendador y el Arrendatario designan como sus
representantes para efectos de la construcción del Inmueble a las personas que a
continuación se listan, y el Arrendador y el Arrendatario se comunicarán sólo a
través de dichas personas.

 

Landlord shall provide Tenant with weekly written reports reflecting the
progress made of any construction work of the Building, from the beginning
through the completion of the work. Landlord and Tenant hereby appoint as their
representatives for the purposes of the construction of the Premises the persons
listed below, and Landlord and Tenant shall only communicate through such
persons.

 

 

 

Por parte del Arrendador:

 

By the Landlord:

 

 

 

Diego Berho Carranza

Mario Chacón Gutiérrez

 

Diego Berho Carranza

Mario Chacón Gutiérrez

 

 

 

Por parte del Arrendatario:

 

By the Tenant:

 

 

 

Ariel Ventura

Ramesh Gopalakrishnan

 

Ariel Ventura

Ramesh Gopalakrishnan

 

 

 

9

--------------------------------------------------------------------------------

TPI

Matamoros

 

El Arrendatario podrá inspeccionar el progreso de los trabajos de construcción
en cualquier momento, y en caso de que determine que existe un incumplimiento
con las Especificaciones y/o cualquier otro término de este Contrato, el
Arrendatario podrá instruir al Arrendador, y el Arrendador deberá inmediatamente
remover, reparar y/o reemplazar el trabajo defectuoso o inadecuado, por un
trabajo correcto que cumpla con las Especificaciones, o demostrar al
Arrendatario que el trabajo de que se trata cumple con dichas Especificaciones.

 

Tenant may inspect the progress of the construction work at any time, and if any
work is determined by Tenant not to be in compliance with the Specifications
and/or other terms of this Agreement, Tenant may instruct Landlord, and Landlord
shall immediately remove, repair and/or replace the defective or improper work
with suitable and corrected work that complies with the Specifications, or
demonstrate to Tenant that said works comply with such Specifications.  

 

 

 

Si durante el proceso de la construcción las partes convienen cualquier cambio a
las Especificaciones, las partes deberán celebrar  el convenio modificatorio
correspondiente para modificar el Anexo de Arrendamiento, en caso de que dicho
cambio afecte las fechas de entrega, el monto de renta, el Plazo (según dicho
término se define más adelante) o cualquier otro término de este Contrato o del
Anexo de Arrendamiento, de lo contrario las partes evidenciarán el cambio de que
trate a través de una orden de cambio por escrito y firmada por el Arrendador y
el Arrendatario de acuerdo al forma estándar utilizado por el Arrendador.

 

If during the construction works, the parties agree to any change to the
Specifications, the parties shall execute the corresponding amendment to the
Lease Schedule, in case that such change may affect the delivery dates, the
amount of rent, the Term (as such term is defined below) or any other term of
this Agreement or of the Lease Schedule, otherwise, the parties will evidence
the relevant change by a change order made in writing  and signed by each of the
Landlord and the Tenant, according to the standard form of change orders used by
the Landlord.  

 

 

 

10

--------------------------------------------------------------------------------

TPI

Matamoros

 

En cada una de las Fechas de Ocupación Anticipada, Ocupación Benéfica y de
Ocupación Substancial del Edificio, el Arrendador y el Arrendatario se reunirán
para inspeccionar el Edificio y suscribirán un certificado de entrega (el “Acta
de Entrega”) en la que se hará constar: (i) la toma de posesión física y
jurídica del Edificio por parte del Arrendatario, (ii) una descripción detallada
del Edificio y de los bienes y accesorios con los que se entrega al
Arrendatario, (iii) una memoria fotográfica del Edificio al momento de su
entrega al Arrendatario, (iv) el estado de conservación y las condiciones de
seguridad e higiene del Edificio al momento de la entrega, (v) en el caso de la
Ocupación Substancial, una lista de aquellos trabajos que requieran ajuste o
arreglo para que el Edificio cumpla con las Especificaciones; queda convenido
que dichos trabajos deberán en todo caso corresponder a trabajos de mero ajuste,
reemplazo de elementos menores que tuvieren algún defecto o serán de tipo
cosmético, y que de ninguna manera podrán interferir con, o impedir el uso y
goce normal del Edificio por parte del Arrendatario (la “Lista de Pendientes”),
(vi) las fechas en las que los trabajos que se listen en la Lista de Pendientes
será completados, el cual en ningún caso podrá exceder de 30 (treinta) días
naturales después de la Fecha de Ocupación Substancial, salvo por causa
debidamente justificada según lo convengan las partes, (vii) confirmación de la
fecha de inicio de pago de renta y monto de la misma, (viii) confirmación de
pago del

Depósito en Garantía (según se define más adelante), (ix) aquellos otros asuntos
o situaciones que,  relacionados con la entrega del Edificio las partes deseen
hacer constar en el Acta de Entrega, y (x) en el caso de la Ocupación
Substancial, se agregará copia de las Licencias de Construcción (según se define
más adelante).

 

On each of the Early Occupancy, Beneficial Occupancy and Substantial Occupancy
Dates, Landlord and Tenant shall meet to inspect the Building, and will
subscribe a delivery certificate (the "Delivery Certificate") which will
include: (i) the delivery of the physical and legal possession of the Building
to the Tenant, (ii) a detailed description of the Building and of the goods and
accessories of the same being delivered to the Tenant, (iii) a photographic
memory of the Building at the time of delivery to Tenant, (iv) the conservation
and security conditions in which the Building is being delivered to the Tenant,
(v) in the case of Substantial Occupancy, a list of those items requiring
adjustment or repair for the Building to be in accordance to the Specifications;
being hereby agreed that such items shall, in all cases, correspond to
adjustments or replacement of minor elements having a defect, or of cosmetic
type and that in no case will interfere with, or  impede the normal use and
enjoyment of the Building by the Tenant (the "Punch List"), (vi) the dates in
which the items listed in the Punch List will be completed, which in no case may
exceed of 30 (thirty) days from the Substantial Occupancy Date, except in duly
justified cases as agreed by both parties, (vii) confirmation of the rental
payment commencement date, (viii) confirmation of payment of the Security
Deposit (as defined below), (ix) those other matters that related to the
delivery of the Building the parties wish to include within the Delivery
Minutes, and (x) in the case of Substantial Occupancy, a copy of the
Construction Licenses (as defined below).

 

 

 

Todas las Actas de Entrega deberán incluir una declaración por parte del
supervisor de proyecto para la construcción del Edificio (el “Supervisor”), en
la que establezca que el Edificio cumple con las condiciones establecidas en
este Contrato y en las Especificaciones para ser considerado en estado de
Ocupación Benéfica o Substancial, según sea el caso.

 

All Delivery Certificates must include a representation made by the project
manager of the construction of the Building (the “Supervisor”), stating that the
Building complies with all requirements set forth in the Specifications and in
this Agreement to be considered in a condition of Beneficial Occupancy or
Substantial Occupancy, as the case may be.

 

 

 

Para los efectos de este Contrato, los términos abajo mencionados tendrán los
siguientes significados:

 

For purposes of this Agreement, the terms below will have the following
meanings:

 

 

 

(a) Ocupación Anticipada: significa que el Edificio incluye: (i) paredes y techo
suficientemente terminados para proteger de los elementos e inundaciones, (ii)
bases de concreto para equipos y pisos terminados por lo menos al grado
necesario para que los equipos del Arrendatario puedan ser instalados y
probados, dicha área será determinada por acuerdo escrito entre el Arrendador y
el Arrendatario, (iii) el piso del Edificio en general deberá estar limpio y
compactado a un grado que permita maniobrar el equipo dentro de su ubicación,
incluyendo incorporación de rampas de acceso temporales para acceder al piso de
concreto, según lo acuerden el Arrendador y el Arrendatario por escrito, (iv)
suministro de energía temporal a cargo del Arrendatario para ensamble de
equipos, conexión y pruebas de 500 KVA’s con disponibiidad de conexiones de
480/277v y 220/125v  en un área mutuamente designada, y (v) iluminación interior
suficiente para que el Arrendatario pueda trabajar en las áreas designadas,
misma que deberá ser independiente de los 500 KVA’s antes mencionados. Durante
esta etapa los trabajos del Arrendador tendrán preferencia sobre los trabajos de
instalación del Arrendatario.

 

(a)Early Occupancy: means that the Building already includes: (i) walls and roof
finished to an extent to be protected from the elements and flooding, (ii)
equipment fixture concrete pads and floor slab finished to at least the extent
where Tenant’s equipment will be installed and tested, which area must be agreed
in writing by Tenant and Landlord, (iii) overall Building’s floor pad compacted
base smooth and clean in order to safely maneuver

equipment into place, including incorporation of temporary access ramps onto
finished concrete floor slab, as per that mutually agreed in writing by the
Landlord and Tenant, (iv) exclusive temporary electrical power, at Tenant’s
cost, for equipment assembly, hook-up and testing up to 500 KVA’s with
availability of 480/277v and 220/125v connections in the mutually designated
area, and (v) sufficient interior building lighting for the Tenant to be able to
work in the mutually designated areas, which power should be provided separate
from the 500 KVA’s above. During this stage Landlord’s works shall have
preference on the Tenant’s installation works.

 

 

 

El Arrendatario será responsable durante la Ocupación Anticipada de adoptar las
medidas de seguridad que estime pertinentes respecto de los bienes que en esta
etapa introduzca al Edificio, los que son introducidos a su propio riesgo, y el
Arrendador no asume responsabilidad alguna al respecto, excepto en el caso de
dolo o negligencia del Arrendador, sus contratistas, proveedores, empleados o
cualquier otra persona por la que el Arrendador sea legalmente responsable.

 

Tenant shall be responsible during the Early Occupancy of adopting all the
security measures it deems appropriate for the security of the goods that on
this stage it may introduce to the Building, which in all cases are introduced
at its own risk, and the Landlord shall not assume any kind of responsibility
thereon, except in cases of willful misconduct or negligence of the Landlord,
its contractors, suppliers, employees or any other person for whom the Landlord
is legally responsible.

 

 

 

11

--------------------------------------------------------------------------------

TPI

Matamoros

 

(b) Ocupación Benéfica: significa que la construcción del Edificio se encuentra
en un estado de avance tal, que el Arrendatario puede ingresar al mismo con el
único propósito de llevar a cabo labores de instalación y pruebas de sus equipos
y maquinarias en un ambiente seguro. Para efectos de claridad, la
infraestructura necesaria para conectar electricidad y otros servicios puede ser
que aún no estuvieran terminadas y listas para su conexión, y el Edificio sólo
contará con pisos, paredes y cubierta de techo debidamente instaladas, para
cualquier prueba de equipos, el Arrendatario deberá proveer a su costo y riesgo
los elementos que requiera, tales como energía temporal. El Arrendatario
reconoce expresamente que, a la Fecha de Ocupación Benéfica, la construcción del
Edificio aún no ha sido completamente terminada, por lo que las actividades del
Arrendatario dentro del Edificio no podrán de forma alguna interferir con los
trabajos de construcción e instalación del Arrendador, y el Arrendatario estará
sujeto a todos y cada una de las regulaciones y medidas de seguridad que el
Arrendador instituya dentro del Edificio durante el periodo de construcción del
mismo, y los trabajos del Arrendador tendrán preferencia sobre los trabajos de
instalación del Arrendatario.

 

(b)Beneficial Occupancy: means that the construction of the Building is in a
state of progress in which Tenant may enter therein with the sole purpose of
carrying out the installation and testing of its equipment and machineries in a
safe environment. For sake of clarity, infrastructure to hook up electricity and
other utilities may not be terminated and ready for connection, and the Building
shall only have floors, walls and roof cover duly installed, for any testing of
equipment, the Tenant must provide at its own cost and risk the required
elements, such as temporary electricity. Tenant expressly acknowledges that at
the Beneficial Occupancy Date, the construction of the Building has not been
completely terminated; therefore, Tenant activities within the Building, may not
interfere in any manner with the construction and installation works of
Landlord, and Tenant will be subject to each and all of the regulations and
security measures issued by the Landlord at the Building during the construction
period, and in all cases Landlord’s works shall have preference on the Tenant’s
installation works.  

 

 

 

El Arrendatario será responsable durante la Ocupación Benéfica de adoptar las
medidas de seguridad que estime pertinentes respecto de los bienes que en esta
etapa introduzca al Edificio, los que son introducidos a su propio riesgo, y el
Arrendador no asume responsabilidad alguna al respecto, excepto en el caso de
dolo o negligencia del Arrendador, sus contratistas, proveedores, empleados o
cualquier otra persona por la que el Arrendador sea legalmente responsable.

 

Tenant shall be responsible during the Beneficial Occupancy of adopting all the
security measures it deems appropriate for the security of the goods that on
this stage it may introduce to the Building, which in all cases are introduced
at its own risk, and the Landlord shall not assume any kind of responsibility
thereon, except in cases of willful misconduct or negligence of the Landlord,
its contractors, suppliers, employees or any other person for whom the Landlord
is legally responsible.

 

 

 

(c) Ocupación Substancial: significa que, con excepción de los puntos que se
detallen en la Lista de Pendientes,  los trabajos de construcción e instalación
a llevarse a cabo por parte del Arrendador de conformidad con las
Especificaciones han sido concluidas y el Edificio se encuentra listo para su
ocupación por parte del Arrendatario conforme a los términos de este Contrato y
para ser utilizado para los fines aquí previstos.

 

(c) Substantial Occupancy: means that, except for the items listed in the Punch
List, the construction and installation works to be performed by Landlord
pursuant to the Specifications have been fully completed and the Building is
ready for occupation by Tenant, pursuant to the terms of this Agreement and to
be used for the purposes set forth herein.

 

 

 

12

--------------------------------------------------------------------------------

TPI

Matamoros

 

El Arrendatario será responsable durante la Ocupación Benéfica de adoptar las
medidas de seguridad que estime pertinentes respecto de los bienes que en esta
etapa introduzca al Edificio, los que son introducidos a su propio riesgo, y el
Arrendador no asume responsabilidad alguna al respecto, excepto en el caso de
dolo o negligencia del Arrendador, sus contratistas, proveedores, empleados

o cualquier otra persona por la que el Arrendador sea legalmente responsable.

 

Tenant shall be responsible during the Beneficial Occupancy of adopting all the
security measures it deems appropriate for the security of the goods that on
this stage it may introduce to the Building, which in all cases are introduced
at its own risk, and the Landlord shall not assume any kind of responsibility
thereon, except in cases of willful misconduct or negligence of the Landlord,
its contractors, suppliers, employees or any other person for whom the Landlord
is legally responsible.

 

 

 

(c) Ocupación Substancial: significa que, con excepción de los puntos que se
detallen en la Lista de Pendientes,  los trabajos de construcción e instalación
a llevarse a cabo por parte del Arrendador de conformidad con las
Especificaciones han sido concluidas y el Edificio se encuentra listo para su
ocupación por parte del Arrendatario conforme a los términos de este Contrato y
para ser utilizado para los fines aquí previstos.

 

(c) Substantial Occupancy: means that, except for the items listed in the Punch
List, the construction and installation works to be performed by Landlord
pursuant to the Specifications have been fully completed and the Building is
ready for occupation by Tenant, pursuant to the terms of this Agreement and to
be used for the purposes set forth herein.

 

 

 

El Arrendador entregará el Edificio en la Fecha de Ocupación Substancial que
corresponda con todos los sistemas en buen estado y las líneas de servicios
públicos construidas hasta el Edificio y listas para recibir los servicios una
vez que el Arrendatario haya contratado los servicios con los proveedores
correspondientes. Sin embargo, en caso de que los servicios públicos no hayan
sido conectados a la Fecha de Ocupación Substancial que corresponda por una
razón diferente de un retraso por parte del Arrendador en desarrollar sus
trabajos de construcción, entonces el equipo instalado en el Edificio será
probado hasta que los servicios de energía, electricidad y cualquier otro hayan
sido contratados por el Arrendatario, sin que se considere como un
incumplimiento del Arrendador.

 

Landlord shall deliver the Building on the Date of Substantial Occupancy with
all systems in good working order, and all utilities lines duly built up to the
Building and ready for receiving the relevant services once that the Tenant had
executed the respective service contracts with the utilities’ providers.
However, should the required utilities are not connected by the Date of
Substantial Completion due to a reason other than from a delay by Landlord in
performing the required construction works, the equipment installed at the
Building shall be tested when energy, water and any other utility have been
hired by Tenant, and it shall not be considered as Landlord’s breach.

 

 

 

13

--------------------------------------------------------------------------------

TPI

Matamoros

 

El Arrendador en todo caso cooperará y asistirá al Arrendatario en el proceso de
contratación de los servicios públicos requeridos por el Arrendatario para su
operación en el Inmueble, incluyendo sin limitar, el servicio de energía
eléctrica, sin que dicha cooperación o asistencia represente una garantía de
contratación o calidad de los servicios, o una responsabilidad para el
Arrendador, pués su obligación se limita a invertir y llevar cabo las obras
necesarias para que el Inmueble pueda recibir dichos servicios. La cooperación y
asistencia aquí descrita consistirán en proporcionar documentos y elementos que
los proveedores le soliciten al Arrendatario y que estén en poder del
Arrendador, incluyendo aquellos relativos a las instalaciones hechas por el
Arrendador conforme a este Contrato. La contratación de dichos servicios, será
responsabilidad única y exclusiva del Arrendatario. Adicionalmente, el
Arrendador pondrá a disposición del Arrendatario, a costo del Arrendatario, uno
o más generadores eléctricos portátiles a fin de proveer energía temporal para
permitir al Arrendatario probar moldes y otros equipos que serán instalados en
el Edificio, según lo acuerden por escrito el Arrendador y el Arrendatario. El
Arrendatario reconoce y asume el riesgo de cualesquiera daños a sus equipos y
bienes causados por el uso de dichos fuentes

temporales de energía para llevar a cabo dichas pruebas, y en este acto libera
al Arrendador de cualquier responsabilidad al respecto.

 

In all cases Landlord shall cooperate and assist the Tenant in the process of
contracting the utilities required by the Tenant for its operation at the
Premises, including without limitation electric energy, without such cooperation
or assistance representing any guaranty of hiring or quality, or a
responsibility to the Landlord, since its obligation is limited to invest and
carry out the necessary works for the Premises to be able to receive such
utilities. Said cooperation and assistance shall consist in providing documents
and all elements that the service providers required to Tenant and that are in
possession of the Landlord, including those related to the installations made by
the Landlord pursuant to this Agreement. Tenant is the sole responsible for
hiring all such services. In addition, Landlord shall make available to Tenant,
at Tenant’s cost, one or more portable electric generators to provide a
temporary source of electricity to enable Tenant to test molds and other
equipment that will be installed at  the Building as mutually agreed upon in
writing by Landlord and Tenant. Tenant acknowledges and assumes any risk for
damages caused to its equipment and goods by using temporary sources of energy
for testing it, and hereby releases Landlord from any liability.

 

 

 

Inciso 2.03. Trabajos de Construcción del Arrendador. (a) Toda la mano de obra y
materiales empleados (i) en la construcción y (ii) todos los accesorios y
equipos suministrados por los contratistas y subcontratistas del Arrendador e
instalados en el Edificio, serán nuevos y de primera calidad, y salvo que el
fabricante o contratista otorgue una garantía más prolongada, deberán estar
garantizados por los contratistas y subcontratistas del Arrendador por el
periodo de por lo menos dos (2) años contados a partir de la Fecha de Inicio de
Arrendamiento, excepto por los sucesos y mal funcionamiento ocasionados por la
negligencia o uso inapropiado o modificaciones no autorizadas por parte del
Arrendatario, sus empleados, agentes, contratistas, representantes, invitados o
cualquier persona por la que el Arrendatario pueda ser responsable, tales como
apertura de sellos de calidad, modificación de equipos en contravención de lo
dispuesto en los manuales de operación, substitución de partes originales o
violación de los términos de las garantías respectivas.

 

Section 2.03. Construction Works by Landlord. (a) All workmanship and materials
used (i) in the construction and (ii) in all fixtures and equipment furnished by
Landlord’s contractors and subcontractors and installed in the Building, shall
be new and of first quality, and if no longer guaranty is provided by the
manufacturer or contractor, shall be guaranteed by Landlord´s contractors and
subcontractors for a period of at least two (2) years after the Lease
Commencement Date, except for occurrences and malfunctions due to negligence or
improper use or unauthorized modifications by Tenant, its employees, agents,
contractors, representatives, guests or any other person for which Tenant is
responsible, such as opening quality seals, modifying the equipment in
contravention to that set forth in the operating manuals, substitution of
original components, or breaching the terms of the relevant guarantee.

 

 

 

El Arrendador sólo será responsable de vicios ocultos en el Edificio en términos
de lo previsto en este Contrato.

 

Landlord shall only be responsible for hidden defects of the Building, in terms
of that set forth in this Agreement.

 

 

 

Con relación al techo y sus accesorios, incluyendo membrana impermeable,
canalones y bajadas de agua, estas tendrán una garantía de 10 (diez) años más
los plazos de las Prorroga(s). La garantía aquí otorgada estará sujeta a que
durante el periodo de garantía, el Arrendatario contrate y mantenga vigente una
póliza de mantenimiento adecuada a fin de mantener las garantías otorgadas al
Arrendador por el contratista original. En caso de que el Arrendatario no
contrate o en cualquier momento durante el plazo de la garantía aquí establecido
deje, por cualquier causa, de contar con dicha póliza o no lleve a cabo las
actividades requeridas bajo dicha póliza, la garantía aquí prevista perderá
efecto y el Arrendador entonces sólo será responsable de los vicios ocultos en
los términos que más adelante se detallan.

 

With respect to the roof and its accessories, including waterproof membrane,
gutters and downpours, shall be guaranteed for a term of 10 (ten) years plus any
Extension(s). The guaranty granted herein shall be subject to, during the
guaranty period, the hiring by the Tenant of a maintenance policy in order not
to affect the respective warranties granted by the original roof contractors to
the Landlord. Should the Tenant fail to hire or keep in effect, for any reason,
during the time of the guaranty set forth herein, the maintenance policy or to
carry out any action required under said policy, the guarantee granted herein
shall become ineffective, and Landlord shall then only be liable for hidden
defects according to the terms set forth below.

 

 

 

14

--------------------------------------------------------------------------------

TPI

Matamoros

 

Cualquier parte del Inmueble sujeta a reparación bajo la garantía antes
mencionada, deberá ser garantizada por el Arrendador o los contratistas o
subcontratistas del Arrendador por un periodo de dos (2) años
adicionales  partir de la fecha de dicha reparación o reemplazo. El Arrendador
cederá y transmitirá al Arrendatario todas las garantías de los proveedores en
relación con los equipos y otras porciones del trabajo de construcción. Las
garantías no cubrirán eventos o mal funcionamiento o modificaciones no
autorizadas causados u ocasionados por negligencia o uso

inapropiado del Arrendatario,  sus empleados, agentes, contratistas,
representantes, invitados o cualquier persona por la que el Arrendatario sea
responsable, tales como apertura de sellos de calidad, modificación de equipos
en contravención de lo dispuesto en los manuales de operación, substitución de
partes originales o violación de los términos de las garantías respectivas.

 

Any part of the Premises subject to repair under the above mentioned guaranty
shall be guaranteed by Landlord or Landlord’s contractors and subcontractors for
a period of two (2) additional years from the date of the repair or replacement
thereof. Landlord shall assign and transfer to Tenant all of the manufacturers’
warranties relative to equipment and other portions of the construction work.
Guarantees shall not apply to occurrences and malfunction due to the negligence
or improper use or unauthorized modifications by Tenant, its employees, agents,
contractors, representatives, guests or any other person for which Tenant is
responsible, such as opening quality seals, modifying the equipment in
contravention to that set forth in the operating manuals, substitution of
original components, or breaching the terms of the relevant guarantee.

 

 

 

(b) El Arrendador construirá o hará que se construyan las obras que se detallen
en las Especificaciones en forma correcta y profesional utilizando material de
primera calidad y en cumplimiento con todas las leyes, reglamentos y
regulaciones de carácter federal, estatal y municipal que resulten aplicables al
Inmueble. El Arrendador en este acto garantiza y conviene en realizar cualquier
reparación o reemplazo necesario al trabajo de construcción que no cumpla con
dichas normas y reglamentos aplicables y con las Especificaciones.

 

(b) Landlord will build or will order the construction of the works listed in
the Specifications in professional and correct form using first quality
materials and in compliance with all federal, state and municipal laws and
regulations applicable to the Premises. Landlord hereby guarantees and agrees to
carry out any repair and/or replacement necessary to the construction works
which do not comply with all applicable norms and regulations and with the
Specifications.

 

 

 

(c) El Arrendador será responsable por el personal utilizado para la
construcción del Edificio; por lo tanto se obliga a: (a) utilizar personal
calificado y adecuado para tal efecto, (b) cerciorarse de que los contratistas y
proveedores seleccionados para realizar la construcción del Edificio cuenten con
la capacidad material y humana necesaria para llevar a cabo las actividades que
se les encomienden, (c)  que el personal que lleve a cabo la construcción del
Edificio cuente con el equipo de seguridad necesario, (d) que los contratistas y
proveedores cuenten con los seguros de responsabilidad civil que se acostumbren
para la realización de los trabajos que cada uno llevará a cabo, (e) cerciorarse
de que todos los contratistas seleccionados tenga a su personal debidamente
inscrito en el Instituto Mexicano del Seguro Social y den cumplimiento a sus
respectivas obligaciones como patrones, tanto de seguridad social, como fiscales
y laborales, y (f) en todo caso, mantener al Arrendatario libre de
responsabilidad y en paz y a salvo respecto de toda y cualquier reclamación de
tipo laboral que dicho personal inicie en su contra, así como de cualquier
responsabilidad por cualquier tipo de accidente o percance durante la
realización de la construcción del Edificio, excepto cuando dicho accidente se
derive de actos u omisiones del Arrendatario, sus directores, funcionarios,
empleados, asesores, representantes, contratistas, factores, dependientes,
visitantes o cualquier otra persona por la que el Arrendatario sea legalmente
responsable.

 

(c) The Landlord shall be responsible for the personnel used for the
construction of the Building; therefore, binds itself to (a) use qualified and
adequate personnel to that end, (b) ensure that the selected contractors and
suppliers for the construction of the Building have the material and human
capacity to carry out the activities required from them, (c) that the personnel
carrying out the construction of the Building has the necessary security
equipment, (d) that the contractors and suppliers have all civil liability
insurance policies customary for the type of works that each of them will be
performing, (e) make sure that the selected contractors have registered their
personnel before the Mexican Social Security Institute and comply with their
respective obligations as employers, including social security, tax and other
labor obligations, and (f) in all case, keep the Tenant safe and harmless with
respect to any and all labor claim that such personnel may file against Tenant,
as well as safe and harmless from any liability for any kind of accident during
the construction of the Building, except is such accident derives from acts or
omissions of the Tenant, its directors, officers, employees, consultants,
representatives, contractors, managers, visitors or any other person for which
the Tenant is legally liable.

 

 

 

15

--------------------------------------------------------------------------------

TPI

Matamoros

 

(d) El Arrendatario podrá, pero no estará obligado,  a su costo y cargo,
inspeccionar el progreso de los trabajos de construcción del Edificio en
cualquier momento, sin que esto se puede entender como una

liberación de las obligaciones del Arrendador, quien será el  único responsable
de construir el Edificio conforme a lo previsto en este Contrato. En ningún caso
dichas labores de inspección podrán interferir con los trabajos de construcción
del Arrendador, y en ningún momento tendrá el Arrendatario autoridad alguna en
el sitio de la construcción, salvo para detener trabajo defectuosos o que no
esté en cumplimiento con las Especificaciones.

 

(d) Tenant may, but is not obligated to, at its own cost and expense, inspect
the progress of the construction of the Building, at any time, without being
deemed as a release Landlord’s obligations, which shall be solely responsible
for the construction of the Building pursuant to this Agreement. In no case such
inspection activities may interfere with the construction works of the Landlord,
and in no case, shall the Tenant have any kind of authority in the construction
site, except as provided hereunder to stop defective or non-compliance work with
the Specifications.

 

 

 

(e) El Arrendador deberá entregar el Edificio con todos sus sistemas listos y en
buen estado y con las líneas de servicios públicos ubicadas y listas para
recibir los servicios públicos correspondientes, una vez que el Arrendatario
contrate dichos servicios públicos.

 

(e) The Landlord must deliver the Building with all of its systems ready and in
good working condition and with all the lines for utilities duly located and
ready to receive the corresponding services, once that the same are hired by the
Tenant.

 

 

 

Inciso 2.04.  Diseño de Construcción, Administración y Supervisión. El
Arrendador será responsable de todos los trabajos necesarios o convenientes para
el desarrollo del Edificio, sin responsabilidad alguna para el Arrendatario.

 

Section 2.04. Construction Design, Management and Supervision. Landlord shall be
responsible for all the required or convenient work to develop the Building,
without any responsibility to the Tenant.

 

 

 

Inciso 2.05. Pena Convencional. Las partes convienen que en caso de que:

 

Section 2.05. Penalty. The parties agree that in case that:

 

 

 

(i) La Fecha de Ocupación Substancial del Edificio se retrase por más de 10
(diez) días naturales, por causas atribuibles al Arrendador y/o a sus
contratistas, subcontratistas o proveedores (excepto por casos de fuerza mayor
en términos de lo previsto por la legislación aplicable; o condiciones
climatológicas documentadas que en términos de las regulaciones aplicables
impidan parcial o totalmente las actividades de construcción del Edificio, según
lo certifique el Supervisor; o retraso de autoridades en la emisión de las
Licencias de Construcción, en el entendido de que el Arrendador ha presentado en
tiempo todos los documentos necesarios; o retraso en los procesos de conexión de
los servicios públicos por causas que no sean atribuibles al Arrendador;  o
retrasos atribuibles al Arrendatario), el Arrendador pagará al Arrendatario como
pena convencional por dicho retraso a partir del día 11 (once) siguiente a la
Fecha de Ocupación Substancial,  el equivalente a un día de pago de renta por
cada día de retraso en la entrega de la Ocupación Substancial del Edificio
conforme a este Contrato y al Anexo de Arrendamiento, en el entendido de que
durante dicho retraso el Arrendatario no tendrá obligación de pagar renta por el
Edificio; y

 

(i) The Substantial Occupancy Date of any of the Building be delayed for more
than 10 (ten) calendar days, due to causes attributable to Landlord and/or its
contractors, subcontractors or suppliers (except for force majeure cases
according to applicable law; or documented weather conditions that according to
applicable regulations prevent in part or in whole the construction activities
at the Building, as certified by the Supervisor; or delay by the relevant
authorities in delivering the Construction Licenses, provided that the Landlord
has filed all necessary documents; or delay in the utilities’ connection
processes due to causes not attributable to Landlord; or delays attributable to
Tenant), the Landlord will pay to the Tenant a conventional penalty for such
delay, starting on day 11 (eleven) from the Substantial Occupancy Date,
equivalent to one day of rental payment per each day of delay in delivering the
Substantial Occupancy of the Building pursuant to this Agreement and the Lease
Schedule; provided that, during such delay the Tenant shall have no obligation
to pay rent for the Building; and  

 

 

 

16

--------------------------------------------------------------------------------

TPI

Matamoros

 

(ii) Si la  Fecha de Ocupación Substancial del Edificio se retrasara por más de
30 (treinta) días naturales, por causas  atribuibles al Arrendador y/o a sus
contratistas, subcontratistas o proveedores

(excepto por casos de fuerza mayor en términos de lo previsto por la legislación
aplicable; o condiciones climatológicas, documentadas que en términos de las
regulaciones aplicables impidan parcial o totalmente las actividades de
construcción del Edificio, según lo certifique el Supervisor; o retraso de
autoridades en la emisión de las Licencias de Construcción, en el entendido de
que el Arrendador ha presentado en tiempo todos los documentos necesarios; o
retraso en los procesos de conexión de los servicios públicos por causas que no
sean atribuibles al Arrendador;  o retrasos atribuibles al Arrendatario), el
Arrendador pagará al Arrendatario, a partir del día 31 (treinta y uno) después
de la Fecha de Ocupación Substancial,  una pena convencional por retraso igual a
la cantidad equivalente a 2 (dos) días de pago de renta por cada día de retraso
en la entrega de la Ocupación Substancial del Edificio conforme a este Contrato
y al Anexo de Arrendamiento; en el entendido de que durante dicho retraso el
Arrendatario no tendrá obligación de pagar renta por el Edificio.

 

(ii) If the Substantial Occupancy Date of the Building be delayed for more than
30 (thirty) calendar days, due to causes attributable to Landlord and/or its
contractors, subcontractors or suppliers (except for force majeure cases
according to applicable law; or documented weather conditions that according to
applicable regulations prevent in part or in whole the construction activities
at the Building, as certified by the Supervisor; or delay by the relevant
authorities in delivering the Construction Licenses, provided that the Landlord
has filed all necessary documents; or delay in the utilities’ connection
processes due to causes not attributable to Landlord; or delays attributable to
Tenant), the Landlord will pay to the Tenant, from the 31st (thirty first) day
following the Date of Substantial Occupancy, a conventional penalty equivalent
to 2 (two) days  rental payment per each day of delay in delivering the
Substantial Occupancy of the Building pursuant to this Agreement; provided that,
during such delay the Tenant shall have no obligation to pay rent for the
Building.

 

 

 

En caso que la Fecha de Ocupación Substancial del Edificio demore más de 90
(noventa) días, o si al llegar la Fecha de Ocupación Substancial del Edificio es
razonable prever que la Fecha de Ocupación Substancial del Edificio demorará más
de 90 (noventa) días por causas  atribuibles al Arrendador y/o a sus
contratistas, subcontratistas o proveedores (excepto por casos de fuerza mayor
en términos de lo previsto por la legislación aplicable; o condiciones
climatológicas documentadas que en términos de las regulaciones aplicables
impidan parcial o totalmente las actividades de construcción del Edificio, según
lo certifique el Supervisor; o retraso de autoridades en la emisión de las
Licencias de Construcción, en el entendido de que el Arrendador ha presentado en
tiempo todos los documentos necesarios; o retraso en los procesos de conexión de
los servicios públicos por causas que no sean atribuibles al Arrendador;  o
retrasos atribuibles al Arrendatario),  el Arrendatario tendrá derecho a dar por
terminado este Contrato, sin responsabilidad alguna frente al Arrendador, por
ser este un incumplimiento substancial del Arrendador.

 

If the Date of Substantial Occupancy of Building is delayed for more than 90
(ninety) days, or if by the Date of Substantial Occupancy of the Building, is
reasonably foreseen that the Date of Substantial Occupancy of the Building will
be delayed more than 90 (ninety) days, due to causes attributable to Landlord
and/or its contractors, subcontractors or suppliers (except for force majeure
cases according to applicable law; or documented weather conditions that
according to applicable regulations prevent in part or in whole the construction
activities at the Building, as certified by the Supervisor, or delay by the
relevant authorities in delivering the Construction Licenses, provided that the
Landlord has filed all necessary documents; or delay in the utilities’
connection processes due to causes not attributable to Landlord; or delays
attributable to Tenant), or delays attributable to Tenant), Tenant shall have
the right to terminate this Agreement, without any liability before the Landlord
by deeming this delay as substantive breach of the Landlord.

 

 

 

Dichas penas convencionales se computarán hasta el día en que el Arrendador
notifique por escrito al Arrendatario que el Edificio se encuentra en estado de
Ocupación Substancial conforme a las Especificaciones, según lo certifique por
escrito el Supervisor.

 

Such conventional penalties shall be computed until the day in which the
Landlord notifies the Tenant in writing that the Building is in condition of
Substantial Occupancy as per that set forth in the Specifications, as certified
in writing by the Supervisor.

 

 

 

Las penas que se llegaren a causar conforme a este Inciso, serán compensadas
contra la renta pagadera por el Arrendatario al Arrendador conforme a la
Cláusula V de este Contrato.

 

The penalties caused pursuant to this Section, shall be offset against the rents
payable by the Tenant to the Landlord pursuant to Clause V hereof.

17

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

Salvo por el derecho del Arrendatario de dar por terminado el  Contrato, de
conformidad con el segundo párrafo del inciso (ii) anterior, las penas
convencionales aquí descritas, serán las únicas penalidades aplicables al
incumplimiento consistente en el retraso en la entrega de cada del Edificio en
condiciones de Ocupación Substancial.

 

Except for Tenant’s right to terminate as set forth in the second paragraph on
item (ii) above, the conventional penalties herein described, are the only
penalties applicable to the breach consisting in the delay of delivery of the
Buildingin a condition of Substantial Occupancy.

 

 

 

El Edificio será entregado en estado de Ocupación Benéfica en la  fecha que se
establezcan en el Anexo de Arrendamiento; en el entendido de que el retraso en
la Fecha de Ocupación Anticipada y en la Fecha de Ocupación Benéfica del
Edificio no causará el pago de pena convencional alguna.

 

The Building will be available for Beneficial Occupancy by the date set forth in
the Lease Schedule; provided that a delay in the Date of Early Occupancy and in
the Date of Beneficial Occupancy of the Building will not cause the payment of
any conventional penalty.

 

 

 

Inciso 2.06. Licencia de Construcción. El Arrendador, ya sea directamente o a
través de sus contratistas, será el responsable de la obtención de todas
aquellas licencias y permisos relativos al uso de suelo industrial, impacto
ambiental, la licencia de construcción y el aviso de terminación de obra del
Edificio, así como cualquier otro necesario para la construcción del mismo
(conjuntamente las “Licencias de Construcción”). Copias de las Licencias de
Construcción serán entregadas al Arrendatario tan pronto como sea posible pero
no más tarde de la Fecha de Ocupación Substancial, a fin de que el Arrendatario
pueda obtener las licencias y permisos que sean necesarias para el
funcionamiento de su negocio o industria en el Inmueble.

 

Section 2.06. Construction Licenses. Landlord whether on its own or through its
contractors, will be responsible to obtain all permits and licenses related to
industrial zoning (uso de suelo), environmental impact (impacto ambiental), the
construction license (licencia de construccion) and the construction termination
notice (aviso de terminación de obra) of the Building, as well as any other
necessary for the construction of the same (collectively, the “Construction
Licenses”). Copies of the Construction Licenses will be delivered to Tenant as
soon as available but no later than the Date of Substantial Occupancy, so the
Tenant may be able to obtain the licenses and permits necessary for the
operation of its business or industry at the Premises.

 

 

 

Inciso 2.07. Certificación LEED. Las partes convienen que el Edificio, así como
cualquier ampliación al mismo que en el futuro se haga conforme a lo previsto en
este Contrato deberán obtener la certificación “Silver” de Liderazgo en Diseño
de Energía y Ambiente “LEED” emitida por el Green Building Council de los
Estados Unidos de América.  Con el propósito de obtener y mantener dicha
certificación “Silver” respecto del Edificio y las demás construcciones que
componen el Inmueble, el Arrendador se obliga a llevar a cabo todos los actos
necesarios por el lado de la construcción del Inmueble para tal efecto, y el
Arrendatario se obliga a llevar a cabo todos los actos necesarios desde el punto
de vista de la  operación del Inmueble para tal efecto. Una vez satisfecho el
proceso de certificación, el Arrendador deberá entregar al Arrendatario copias
del certificado o cualquier otro documento que evidencie que el Edificio y
cualquier otra construcción que integra el Inmueble han  obtenido la
certificación “Silver” LEED.

 

Section 2.07. LEED Certification. The parties hereby agree that the Building, as
well as any expansion of the same that in the future may be carried out
according to that set forth in this Agreement, must obtain the “Silver”
certification of Leadership in Energy and Environmental Design “LEED” issued by
the Green Building Council of the United States of America. In order to obtain
and maintain said “Silver” certification regarding to the Building, and
constructions comprising the Premises, the Landlord binds itself carry out all
necessary actions on the side of the construction of the Premises to that end,
and the Tenant binds itself to carry out all actions necessary from the point of
view of the operation of the Premises to that end. Upon completion of the
certification process, Landlord shall deliver Tenant with copies of the
certificate and any other evidence that the Building and all other constructions
comprising the Premises are “Silver” LEED certified.

 

 

 

18

--------------------------------------------------------------------------------

TPI

Matamoros

 

CLÁUSULA III

Arrendamiento Maestro

 

CLAUSE III

Master Lease

 

 

 

Inciso 3.01. Arrendamiento Maestro. Sujeto al cumplimiento de todas las
Condiciones, el Arrendador y el Arrendatario convienen que este Contrato
funcionará como un Contrato de Arrendamiento Maestro (el “Arrendamiento
Maestro”) el cual aplicará para el Terreno y para el Edificio a ser construido
sobre el Terreno de conformidad con los términos y condiciones del presente.

 

Section 3.01. Lease. Subject to the fulfillment of all the Conditions, Landlord
and Tenant agree that this Agreement shall serve as a Master Lease Agreement
(the “Master Lease”) governing the lease of the Land and of  the Buildingto be
developed at the Land pursuant to the terms and conditions hereof.

 

 

 

Las partes convienen que los términos de este Contrato constituirán los términos
generales del arrendamiento del Inmueble y que celebrarán un anexo (el “Anexo de
Arrendamiento”) en términos substancialmente iguales al formato que se acompaña
como Anexo “3”, para el Edificio. El Anexo de Arrendamiento incluirá el costo
del desarrollo del Edificio y el cálculo de la renta, así como un anexo
identificando los bienes y equipo que instalará el Arrendatario en el Edificio.
Para ser válido, el Anexo de Arrendamiento deberá ser firmado por apoderados de
las partes y determinará la Fecha de Inicio del Arrendamiento para cada
Edificio, los términos económicos, las Especificaciones, la ubicación y los
términos y condiciones específicos para el Edificio.

 

The parties agree that the terms of this Agreement shall provide the general
lease terms for the Building and that there shall be a schedule (the “Lease
Schedule”), substantially in the form attached hereto as Annex “3”, for each
Building. The Lease Schedule shall set forth the development cost of the
Building and the calculation of rent and include an annex identifying Tenant’s
personal property and equipment that is intending to install at the Building.
For the Lease Schedule to be valid, shall be signed by the legal representatives
of the parties and will specify the Lease Commencement Date for the Building,
the economic terms, the Specifications, the location of the Building and the
specific terms and conditions for the Building.  

 

 

 

Asimismo, las partes acuerdan que en caso de que en el futuro exista un acuerdo
de las partes para el desarrollo de nuevos edificios, modificaciones o
instalaciones adicionales en el Terreno que vayan a ser desarrolladas por el
Arrendador y por ende sean sujetos de arrendamiento conforme a este Contrato,
los mismos podrán ser documentados a través de anexos de arrendamiento
adicionales, elaborados en términos sustancialmente iguales al formato que se
acompaña como Anexo “3” de este Contrato y en dicho caso, los anexos de
arrendamiento serán numerados de forma consecutiva.

 

Likewise, the parties agree that if in the future there is an agreement between
the parties to develop new buildings, modifications or other installations at
the Land, that are to be developed by the Landlord and therefore, be subject to
lease under this Agreement, the same may be evidenced through additional lease
schedules, which shall be prepared in substantially the same terms as the form
attached hereto as Annex “3”, and in such case, the lease schedules will be
consecutively numbered.

 

 

 

Los términos generales de este Contrato junto con los términos de cualquier
Anexo de Arrendamiento suscrito conforme a este Contrato, constituirán el
acuerdo integral respecto del arrendamiento del Edificio y demás partes que
constituyan el Inmueble.

 

The general terms of this Agreement together with the specific terms of any
Lease Schedule executed pursuant to the terms hereof, shall constitute the
entire agreement with respect to the lease of the Building and all other parts
comprising the Premises.

 

 

 

El Arrendador dará en arrendamiento al Arrendatario y éste tomará en
arrendamiento el Inmueble, sujeto a los términos y condiciones de este Contrato
y a los términos específicos establecidos en el Anexo de Arrendamiento.

 

Landlord shall grant the lease to the Tenant, and the later will lease the
Premises, subject to the terms and conditions of this Agreement and those
specific terms set forth in the Lease Schedule.

 

 

 

19

--------------------------------------------------------------------------------

TPI

Matamoros

 

Antes del inicio de la construcción del Edificio o de cualquier otra parte del
Inmueble conforme a este

Contrato, el Arrendador y el Arrendatario celebrarán un Anexo de Arrendamiento
al respecto.

 

Before starting the construction of the Building or any other part comprising
the Premises pursuant to this Agreement, the Landlord and the Tenant will
execute the relevant Lease Schedule.

 

 

 

Una vez cumplidas las Condiciones, el Arrendatario y al Arrendador se obligan a
(i) suscribir el Anexo de Arrendamiento, y (ii) el Arrendatario deberá entregar
al Arrendador la correspondiente Garantía de Arrendamiento junto con la Garantía
Adicional (según se define más adelante) no más tarde del día que sea 5 (cinco)
días hábiles contados a partir de la fecha de firma del Anexo de Arrendamiento.

 

Upon compliance of the Conditions, Tenant and Landlord (i) shall execute the
Lease Schedule, and (ii) Tenant shall deliver to Landlord the corresponding
Lease Guaranty along with the Additional Collateral (as such term is defined
below) no later than the date that is 5 (five) business days from the date of
execution of the Lease Scheduled.

 

 

 

El Arrendador entregará al Arrendatario y éste tomará posesión del Edificio de
conformidad con el Anexo de Arrendamiento aplicable, en estado físico apto para
su uso, de higiene y en condiciones de seguridad, listo para los usos permitidos
conforme al Inciso 3.03 siguiente, en la Fecha de Ocupación Substancial  pactada
en el Anexo de Arrendamiento y previa subscripción del Acta de Entrega
aplicable.

 

Landlord shall deliver to, and the Tenant shall take possession of the Building
according to the relevant Lease Schedule, in adequate physical and safety
conditions and ready to be used for the permitted purposes according to Section
3.03 below, in the applicable Date of Substantial Occupancy and upon execution
of the corresponding Delivery Certificate.

 

 

 

Para efectos de este Contrato el Arrendatario actúa en nombre y por cuenta
propia, y no asume ningún derecho ni obligación a nombre ni por cuenta de
terceros, siendo el Arrendatario la única persona que se beneficie directamente
de este Contrato y los documentos que del mismo se deriven.

 

For the purposes of this Agreement, the Tenant acts in its own name and behalf
and does not assume any right or obligations in the name or on behalf of any
third party, being the Tenant the only party being directly benefited from this
Agreement and the documents derived here from.

 

 

 

Para los propósitos de este Contrato, las partes convienen que la Fecha de
Ocupación Substancial establecida en el Anexo de Arrendamiento, será considerada
como la “Fecha de Inicio del Arrendamiento” para el Edificio.

 

For the purposes of this Agreement, the parties agree that, the Date of
Substantial Occupancy set forth in the Lease Schedule shall be considered as the
“Lease Commencement Date” for the Building.

 

 

 

Para efectos de claridad, la totalidad del Terreno forma parte de este Contrato,
a partir de la Fecha de Inicio del Arrendamiento del Edificio, por lo tanto, el
Arrendatario tendrá derecho a utilizarlo como parte del Inmueble; por lo tanto
el Terreno en su totalidad se considerará para todos los efectos como parte del
Inmueble y su uso se sujetará a los términos y condiciones de este Contrato,
salvo acuerdo escrito en contrario por las partes, y su uso y goce pacífico
estará garantizado por el Arrendador e incluido dentro de la renta aplicable
conforme a la Cláusula V siguiente.

 

For sake of clarity, all the Land shall be a part of this Lease as of the Lease
Commencement Date of the Building; therefore, Tenant shall have the right to use
the Land as part of the Premises; therefore, all the Land shall be considered as
part of the Premises and its use shall be subject to the terms and conditions
herein, except as otherwise agreed in writing by the parties, its peaceful use
and enjoyment shall be guaranteed by Landlord and its use shall be considered
included in the applicable rent according to Clause V below.

 

 

 

20

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 3.02. Uso y Goce Pacífico del Inmueble. En términos de lo previsto por el
artículo 1724 IV del Código Civil para el Estado de Tamaulipas, el Arrendador
garantiza al Arrendatario el uso y goce pacífico del Inmueble durante el Plazo
(según se define más adelante) y la(s) Prorroga(s) (según se define más
adelante), en la inteligencia de que esta obligación del Arrendador no comprende
vías de hecho de parte de terceros que no aleguen derecho sobre el Inmueble,
pero que de hecho impidan o interfieran con el uso o goce de la misma por parte

del Arrendatario, contra los cuales el Arrendatario se obliga a hacer valer los
derechos que como poseedor le confieren las leyes aplicables.

 

Section 3.02. Peaceful Use and Enjoyment of the Premises. In terms of the
provisions set forth in article 1724 IV of the Civil Code for the State of
Tamaulipas, Landlord guarantees Tenant the peaceful use and enjoyment of the
Premises during the Term (as defined below) and the Extension(s) (as defined
below), provided that this obligation of the Landlord does not cover actions of
third parties alleging no right on the Premises, but that in their actions may
interfere or impede the use and enjoyment of the same by the Tenant, against
whom the Tenant binds to exercise the rights that as a possessor are afforded to
it by applicable laws.

 

 

 

Inciso 3.03. Destino del Inmueble. El Arrendatario se obliga a destinar el
Inmueble única y exclusivamente para sus actividades industriales que consisten
principalmente en la fabricación de piezas para hélices de molinos de viento y
otros productos de resinas, almacenamiento, oficinas administrativas y
actividades relacionadas, derivadas o conexas con las anteriormente señaladas,
no pudiendo variar el destino del Inmueble sin el previo consentimiento por
escrito otorgado por el Arrendador para tal efecto; en el entendido de que en
ningún caso se podrá variar el destino del Inmueble en contravención de las
normas relativas al uso de suelo industriales aplicables al Inmueble.

 

Section 3.03. Permitted Use of the Premises. The Tenant binds to use the
Premises only and exclusively to carry out its industrial activities, which
consist mainly of the manufacturing of windmill blades and other composite
products, storage,  administrative offices and related activities, derived or
consequence to the above mentioned activities, and may not vary the use of the
Premises without the previous written consent granted by the Landlord to that
effect; provided that in no case, the use of the Premises be modified in
contravention to that set forth in the industrial zoning rules applicable to the
Premises.

 

 

 

Asimismo, el Arrendatario se obliga desde este momento a dar cumplimiento a
todas y cada una de las leyes, reglamentos, circulares, ordenanzas, decretos,
planes de desarrollo urbano (ya sean estatales o municipales) y toda y cualquier
normatividad relativa al uso de suelo industrial aplicable y a las actividades
que conforme al mismo puedan llevarse a cabo dentro del Inmueble.

 

Likewise, the Tenant covenants to comply with each and every one of the laws,
rules, circulars, decrees, regulations, urban development plans (whether state
or municipal) and each and all of the applicable legislation to the industrial
use of land and the activities that according to that industrial  zoning may be
carried out at the Premises.

 

 

 

El Arrendatario reconoce expresamente que está prohibido utilizar el Inmueble
para almacenar, ocultar y/o mezclar bienes de procedencia ilícita o producto de
actividades ilícitas; que sean instrumento, objeto o producto de un delito;
producto de delitos patrimoniales o de delincuencia organizada; que estén siendo
utilizados para la comisión de un delito; o de cualquier manera relacionados o
vinculados con delitos, en especial aquellos descritos en la Ley Federal de
Extinción de Dominio y sus correlativas en los estados de la República Mexicana.

 

Tenant acknowledges that it is forbidden to use the Premises to keep, hide
and/or mix goods coming from or product of illegal activities; that may be
instrument, subject matter of, or product of a crime; product of patrimonial
crimes or organized crime; used for committing a crime; or in any manner related
to crimes, especially those described in the Federal Law for Extinction of
Domain, and its correlative laws in the states of the Mexican Republic.

 

 

 

Inciso 3.04. Bienes Introducidos al Inmueble. El Arrendatario reconoce y
conviene que todo el equipo de cualquier tipo, maquinaria, mobiliario, vehículo
y todo y cualquier otro bien que sea introducido a, o instalado por el
Arrendatario en el Inmueble en cualquier momento desde la fecha de este
Contrato, son introducidos a su propio riesgo y en todo momento serán
responsabilidad única y exclusiva del Arrendatario y que el Arrendador no asume
responsabilidad por dichos bienes así introducidos al Inmueble, incluyendo en
caso de robo o extravío de cualquiera de dichos bienes o de cualquier parte de
los mismos, excepto en caso de culpa o negligencia del Arrendador, directores,
funcionarios, empleados, asesores, representantes, contratistas, factores,
dependientes, visitantes o cualquier otra persona por la que el Arrendador sea
legalmente responsable.

 

Section 3.04. Goods Introduced to the Premises. Tenant acknowledges and agrees
that all equipment of any kind, machinery, furniture, vehicles and any and all
goods introduced to, or installed by the Tenant at the Premises at any time from
the date hereof, are introduced at its own risk and at all times will be the
exclusive responsibility of the Tenant and that the Landlord shall not assume
any liability for such goods introduced by Tenant into the Premises, including
in case of theft or loss of any of such goods or a part thereof, except in the
case of fault or negligence of the Landlord, its directors, officers, employees,
consultants, representatives, contractors, managers, visitors or any other
person for whom the Landlord is legally responsible.

21

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

Inciso 3.05. Lugares de Estacionamiento. Como parte del Inmueble, el
Arrendatario tendrá el uso de los lugares de estacionamiento, andenes y rampas
que forman parte del Inmueble y que se describen en las Especificaciones y en
cada Anexo de Arrendamiento. El Arrendatario se obliga a no utilizar ninguna
otra área del Inmueble (incluyendo sin limitar, las áreas verdes) para fines de
estacionamiento de cualquier tipo de vehículo (ya sea particular o de carga,
cajas de tráiler, planchas, montacargas, etc). El Arrendador no tendrá ninguna
responsabilidad relacionada con robos o daños a los vehículos que utilicen
dichos lugares de estacionamiento, o respecto de los objetos que se encuentren
dentro de los mismos; excepto en caso de culpa o negligencia del Arrendador, sus
directores, funcionarios, empleados, asesores, representantes, contratistas,
factores, dependientes, visitantes o cualquier otra persona por la que el
Arrendador sea legalmente responsable. No obstante, el Arrendatario podrá
realizar actividades y maniobras que sean necesarias en el Terreno para la
guarda, almacenamiento y transporte de los productos terminados.

 

Section 3.05. Parking Spaces. As part of the Premises, the Tenant shall have the
use of the parking spaces, trailer docks and ramps that are an integral part of
the Premises as described in the Specifications and in each Lease Schedule. The
Tenant agrees not to utilize any other area of the Premises (including without
limitation the gardened areas) for parking vehicles of any kind (whether
particular, trailers, boxes, beds, forklifts, etc). The Landlord shall have no
responsibility related to theft or damage to the vehicles using such parking
spaces, or with respect to object left therein; except in case of fault or
negligence of the Landlord, its directors, officers, employees, consultants,
representatives, contractors, managers, visitors or any other person for whom
the Landlord is legally responsible. Notwithstanding, Tenant shall be allowed to
carry out maneuvering and other activities in the Land as may be required by the
storage, warehousing and transport of its finished products.

 

 

 

Salvo en el uso permitido al Arrendatario bajo el Inciso 3.03 del presente,  en
lo que sea necesario para desarrollar sus actividades industriales, el
Arrendatario se obliga a no utilizar, ni a permitir que  sus directores,
funcionarios, empleados, asesores, representantes, contratistas, factores,
dependientes, visitantes o cualquier otra persona por la que el Arrendatario sea
legalmente responsable, utilicen los lugares de estacionamiento para la
realización de reparaciones a vehículos, siendo el Arrendatario responsable de
todo y cualquier daño, perjuicio, pérdida, multa, penalidad, gasto o costo en
que incurra el Arrendador con motivo del incumplimiento de esta obligación,
especialmente aquellos relacionados con, o derivados de la Legislación Ambiental
(según se define más adelante).

 

Except as permitted to Tenant under Section 3.03 hereunder, as may be required
to carry out its industrial activities, Tenant agrees not to utilize, or to
allow any of its directors, officers, employees, consultants, representatives,
contractors, managers, visitors or any other person for whom the Tenant is
legally responsible, for carrying out any kind of repairs to vehicles, being the
Tenant  responsible of any damage, loss, fine, penalty, expense or cost incurred
by the Landlord by reason of the breach of this obligation, especially those
related to the Environmental Laws (as defined below).

 

 

 

Inciso 3.06. Seguridad del Inmueble. El Arrendatario será el único responsable
de contratar los servicios de seguridad que requiera de acuerdo a sus
necesidades para el resguardo del Inmueble y de sus contenidos.

 

Section 3.06. Security at the Premises. Tenant shall be solely responsible for
hiring the security services required according to its own needs to secure the
Premises and its contents.

 

 

 

Inciso 3.07. Licencias; Permisos; Autorizaciones. El Arrendatario será el único
responsable de la obtención de todas las licencias, autorizaciones y/o permisos
de carácter federal, estatal y/o municipal, que sean necesarios para el legal
funcionamiento y operación de su negocio en el Inmueble, incluyendo la
correspondiente manifiestación de impacto ambiental relativa a sus actividades
en el Inmueble (los “Permisos Gubernamentales”); en el entendido de que la falta
de obtención de cualquiera de los Permisos Gubernamentales no liberará al
Arrendatario de sus obligaciones conforme a este Contrato, especialmente de su
obligación de pago de renta.  

 

Section 3.07. Licenses, Permits and Authorizations. Tenant shall be solely
responsible for obtaining all licenses, permits and authorizations, whether
federal, state or municipal, for the legal operation of its business at the
Premises, including the relevant environmental impact manifest related to its
activities at the Premises (the “Governmental Permits”); provided that the
failure to obtain any of the Governmental Permits shall not release the Tenant
from its obligations hereunder, especially its rental payment obligation.

22

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

Queda expresamente convenido por las partes que el Arrendatario será el único y
exclusivo responsable de mantener vigentes, conforme a la legislación aplicable,
todos y cada uno de los Permisos Gubernamentales; en el entendido de que la
falta de vigencia de todos o de cualquiera de dichos Permisos Gubernamentales
por cualquier causa o motivo que no sea atribuible al Arrendador, aún en el
supuesto de una clausura o cierre de las operaciones del Arrendatario en el
Inmueble, no liberarán al Arrendatario de sus obligaciones de pago de renta, ni
de sus demás obligaciones conforme al presente Contrato.

 

It is expressly agrees by the parties that the Tenant shall be solely and
exclusively responsible of keeping current, each and all of the Governmental
Permits; provided that the lack of any or all of the Governmental Permits for
any reason not attributable to Landlord, even in the case of suspension or
closing of Tenant activities at the Premises, shall not release Tenant from its
rental payment obligations, nor from its other obligations hereunder.

 

 

 

El Arrendatario por este medio se obliga a entregar al Arrendador, en un plazo
no mayor de diez (10) días naturales siguientes a la solicitud por escrito del
Arrendador, copia simple de cada uno de sus Permisos Gubernamentales,
incluyendo, en su caso, cualquier permiso de tipo ambiental.

 

Tenant by this means agrees to deliver to Landlord, within a term not exceeding
ten (10) calendar days following the Landlord’s written request, a non-certified
copy of each and all of the Governmental Permits, including in its case, any
permit of environmental nature.

 

 

 

Inciso 3.08. Aplicación del Reglamento del Parque Industrial las Ventanas. Toda
vez que el Inmueble colinda con el Parque Industrial Las Ventanas, y que dicho
parque industrial proveerá al Inmueble de los servicios de agua potable,
drenaje, tratamiento de aguas residuales y permitirá al Arrendatario y/o al
Arrendador el uso de las áreas comunes de dicho parque industrial, incluyendo
sin limitar, los accesos del parque, según lo establecido mediante contrato
entre el Arrendador y dicho parque industrial, el Arrendatario reconoce que
estará obligado a suscribir con la administración del Parque Industrial Las
Ventanas los acuerdos que sean necesarios para documentar la prestación de los
servicios que dicho parque proveerá al Arrendatario, así como para el pago de
las cuotas de administración y/o mantenimiento que derivan del reglamento del
Parque Industrial Las Ventanas (el “Reglamento del Parque”), el cual el
Arrendatario conviene en acatar y cumplir durante el Plazo y la(s) Prorroga(s).
Una copia del Reglamento del Parque se acompaña como Anexo “4”.

 

Section 3.08. Application of the Regulations of “Las Ventanas” Industrial Park.
Since the Premises are neighboring the Industrial Park “Las Ventanas”, and that
said industrial park will supply the Premises with the services consisting in
fresh water, drainage, waste water treatment and will allow the Tenant and/or
the Landlord the use of the common areas of such industrial park, including
without limitation, the accesses to the park, as  set forth in the contract
between the Landlord and said industrial park, the Tenant acknowledges that it
will be bound to execute with the administration of Las Ventanas Industrial
Park, those agreements required to evidence the provision of the services to be
supplied by the park to the Tenant, as well as for the payment of the common
area maintenance and administration quotas derived from the regulations of Las
Ventanas Industrial Park (the “Park Regulations”), which the Tenant agrees to
apply and comply during the Term and the Extension(s). A copy of the Park
Regulations is attached hereto as Annex “4”.

 

 

 

23

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 3.09. Expansión del Inmueble. En caso de que el Arrendatario requiera el
desarrollo de un segundo edificio en el terreno adyacente al Terreno, el
Arrendatario deberá primero ofrecer la oportunidad de desarrollar la expansión
(el “Desarrollo de la Expansión”) al Arendador siguiente el procedimiento
establecido en este Inciso. El Arrendador tendrá un plazo de 10 (diez) días
calendario a partir de la fecha en que el Arrendatario presente al Arrendado el
Desarrollo de la Expansión para decidir negociar un acuerdo por escrito con el
Arrendatario para dicho Desarrollo de al Expansión. Si el Arrendador decide
negociar dicho acuerdo, el Arrendador deberán dentro de dicho periodo de 10
(diez) días calendario entregar al Arrendatario una notificación escrita al
respecto. Inmediatamente después

de la recepción de dicha notificación, las partes comenzarán negociaciones de
buena fe de modo exclusivo con cada uno por un periodo que no excederá de 45
(cuarenta y cinco) días calendario siguientes a la fecha en que el Arrendador
entregue al Arrendatario la notificación mencionada, las cuales incluirán la
cesión de los derechos derivados de cualquier opción de compra o promesa de
compraventa que el Arrendatario tenga sobre dicho terreno adyacente. Si el
Arrendatario no recibe dicha notificación dentro del periodo de 10 (diez) días
calendario o si el Arrendatario recibe dicha notificación y las partes no llegan
a un acuerdo legal y obligatorio por escrito para el Desarrollo de la Expansión
dentro de dicho periodo de 45 (cuarenta y cinco) días calendario, entonces el
Arrendatario estará en libertad de llegar a un acuerdo con un tercero para el
Desarrollo de la Expansión.

 

Section 3.09. Expansion of the Premises. If the Tenant requires the development
of a second building within the land adjacent to the Land, Tenant shall first
offer the expansion development opportunity (the “Expansion Development”) to
Landlord following the procedures set forth in this Section. Landlord shall have
10 (ten) calendar days following the date Tenant first presents Landlord the
Expansion Development to decide whether to try to negotiate a written agreement
with Tenant for such Expansion Development. If Landlord desires to try to
negotiate such an agreement, Landlord shall, within said 10 (ten) calendar day
period, deliver to Tenant written notice thereof. Promptly after receipt of such
notice, the parties shall commence good faith negotiations exclusively with each
other for a period not to exceed 45 (forty five) calendar days after the date
Landlord gives the requisite notice to Tenant, which negotiations must include
the assignment of the rights from any purchase option or promise agreement that
the Tenant may have on the adjacent land. If Tenant does not receive said notice
within the 10 (ten) calendar day period, or if Tenant receives such notice and
the parties do not enter into a legally binding written agreement for the
Expansion Development within said 45 (forty five) calendar day period, then
Tenant shall be free to enter into an agreement with a third party for the
Expansion Development.

 

 

 

En el supuesto de que el Arrendador no participara en el Desarrollo de la
Expansión, las partes convienen que durante el Plazo y la(s) Prorroga(s) el
Arrendador suscribirá con el desarrollador de dicho segundo edificio los
acuerdos de servicios compartidos que sean necesarios para permitir la
interconexión de los servicios, instalaciones e infraestructura de dicho segundo
edificio a los del Edificio, tales como el sistema contra incendio, instalación
de agua potable, drenaje, etc.

 

In the case that the Landlord does not to participate in the Expansion
Development, the parties agree that during the Term and the Extension(s) the
Landlord will execute with the developer of the second building, those shared
services agreements as may be required to allow the interconnection of the
utilities, infrastructure and installations of the second building to those of
the Building, such as the fire protection system, fresh water installation,
drainage, etc.

 

 

 

Con el fin de inducir al Arrendador a la suscripción de los acuerdos referidos
en el párrafo que antecede, el Arrendatario desde este momento se obliga
expresamente a pagar todos y cada uno de los costos, gastos y responsabilidades
que se deriven de: (i) la conexión de dichas instalaciones al momento de
desarrollo del segundo edificio, y (ii) la desconexión de las mismas en la fecha
en que el Plazo y la(s) Prorroga(s) expiren, ya sea por vencimiento anticipado o
programado, obligándose además a pagar dichos costos y gastos a la vista contra
entrega de las facturas correspondientes, dichos costos y gastos estarán también
garantizados por el Depósito en Garantía (según se define más adelante) y por la
Garantía del Arrendamiento y la Garantía Adicional.

 

In order to induce the Landlord to the enter into the agreements referred to in
the paragraph above, the Tenant, from the date hereof,  expressly agrees to pay
each and all of the costs, expenses and responsibilities derived from: (i) the
connection of such installations at the time of development of the second
building, and (ii) the disconnection of the same at the expiration, whether
scheduled or anticipated, of the Term and the Extension(s), being obliged to pay
such costs and expenses on demand on the date of receipt of the relevant
invoices, such costs and expenses will also be guarantee by the Security Deposit
(as defined below) and by the Lease Guaranty and the Additional Collateral.

 

 

 

CLÁUSULA IV

Plazo; Prorrogas

 

CLAUSE IV

Term; Extensions

 

 

 

Inciso 4.01. Plazo. Las partes convienen expresamente que este Contrato estará
en vigor mientras lo esté el Anexo de Arrendamiento (excepto por cualquier
obligación que bajo este Contrato deba de sobrevivir a la terminación del
mismo). El plazo inicial del Anexo de Arrendamiento será de 10 (diez) años
calendario contados a partir de la Fecha de Inicio del Arrendamiento del
Edificio (el “Plazo”).

 

Section 4.01. Term. The parties hereby expressly agree that this Agreement will
be in effect while the Lease Schedule is in effect (except for any obligation
that under this Agreement is intended to survive the termination of this
Agreement). The initial term of the Lease Schedule shall be for 10 (ten)
calendar years mandatory for the parties from the Lease Commencement Date of the
Building (the “Term”).

24

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

En términos de lo previsto por el artículo 1806 del Código Civil para el Estado
de Tamaulipas, las partes reconocen que el Anexo de Arrendamiento se celebrará
por tiempo determinado y por lo tanto concluirá en la fecha ahí señalada, sin
necesidad de aviso, notificación o cualquier otro acto por parte del Arrendador,
excepto que el Arrendatario ejerza su derecho de prorrogar el plazo del Anexo de
Arrendamiento conforme a este Contrato.

 

Pursuant to that provided for in article 1806 of the Civil Code for the State of
Tamaulipas, the parties hereby acknowledge that the Lease Schedule will be
entered into for a determined period of time; therefore it will end on the date
set forth therein, without the need of further notice or any other act by the
Landlord; except if Tenant exercises its right to extend the term of the Lease
Schedule pursuant to this Agreement.

 

 

 

Las partes convienen que el Plazo del Anexo de Arrendamiento se extenderá
automáticamente a fin de igualar al vencimiento de cualquier posterior Anexo de
Arrendamiento  que suscriban las partes conforme a este Contrato, sin necesidad
de ninguna acción, aviso, notificación, o comunicación por parte del Arrendador.

 

The parties agree that the Term of the Lease Schedule shall be automatically
extended to match the termination date of any following the Lease Schedule
executed by the parties according to this Agreement, without the need of any
action, notice or communication by the Landlord.

 

 

 

Inciso 4.02. Prórroga(s). Sujeto a la condición de que el Arrendatario esté al
corriente en el pago de las rentas y en cumplimiento con todas y cada una de las
obligaciones materiales que le derivan conforme al presente Contrato, el
Arrendatario tendrá el derecho, al final del Plazo, de prorrogar el Anexo de
Arrendamiento, en 2 (dos) ocasiones cada una por periodos de 7 (siete) años
calendario (la(s) “Prorroga(s)”). Una vez ejercida cada Prórroga, ésta
constituirá un plazo forzoso para las partes.

 

Section 4.02. Extension(s). Subject to the condition that the Tenant be in
compliance with the payment of rents hereunder, and with each and every one of
its material obligations derived hereunder, the Tenant shall have the right, at
the end of the Term, to extend the Lease Schedule twice for a periods of 7
(seven) calendar years each (the “Extension(s)”). Once each Extension is
exercised, it shall constitute a mandatory term for the parties.

 

 

 

Para efectos de claridad las partes hacen constar que las Prórrogas operarán
respecto del Inmueble en su totalidad.

 

For sake of clarity the parties hereby acknowledge that the Extensions shall
apply for the Premises in its entirety.

 

 

 

Queda convenido que durante la(s) Prórroga(s), los términos y condiciones de
este Contrato serán aplicables sin modificación alguna.

 

It is hereby agreed that during the Extension(s), the terms and conditions of
this Agreement shall be applicable without any amendment thereto.

 

 

 

La renta mensual aplicable al primer año de la primera Prórroga, será
equivalente al 95% (noventa y cinco  por ciento) de la renta pagada por el
Arrendatario al Arrendador durante el mes calendario anterior al inicio de dicha
primera Prórroga ajustado conforme a lo previsto en el Inciso 5.02 siguiente,
siempre y cuando durante el Plazo el Arrendador no hubiera hecho inversiones
adicionales en el Inmueble, y a partir del segundo año de dicha Prórroga la
renta mensual se incrementará en términos de lo previsto en el Inciso 5.02
siguiente. Se acuerda que el costo de todas aquellas mejoras “above standard”
identificadas como “ASTIs” en el Anexo “5” de este Contrato, cuya inversión
hubiera sido totalmente amortizada por el Arrendador durante el Plazo, no será
considerado para determinar la renta mensual de la primera renovación.

 

The monthly rent applicable to the first year of the first Extension shall be
equivalent to 95% (ninety five percent) of the rent payable by the Tenant to the
Landlord during the calendar month immediately preceding to the beginning of the
first Extension adjusted pursuant to that set forth in Section 5.02 below, as
long as during the Term the Landlord had not made any additional investments in
the Premises, and monthly rent for the second year of said Extension the rent
shall be increased in the terms of Section 5.02 below. It is hereby agreed that
the cost of all above standard improvements designated “ASTIs” in Annex “5”
hereto, which investment has been fully amortized by the Landlord during the
Term, shall not be considered to determine the monthly rent applicable for the
first renewal.

 

 

 

25

--------------------------------------------------------------------------------

TPI

Matamoros

 

Para el primer año de la segunda Prórroga, la renta mensual aplicable será
equivalente a la renta aplicable en el mes inmediato anterior al inicio de dicha
segunda Prórroga, incrementada conforme a lo previsto en el Inciso 5.02
siguiente, y a partir de ese momento será incrementada anualmente de acuerdo a
lo dispuesto en el Inciso 5.02 de este Contrato.

 

For the first year of the second Extension, the applicable monthly rent shall be
equivalent to the rent paid for the calendar month immediately preceding to the
starting date of such second Extension, increased according to that set forth in
Section 5.02 below, and thereafter, will be increased annually according to
Section 5.02 hereof.

 

 

 

Inciso 4.03. Forma de Prorrogar Arrendamiento. En el supuesto de que el
Arrendatario desee ejercer su derecho de prorrogar el presente Contrato conforme
al Inciso 4.02 anterior, el Arrendatario deberá entregar por escrito al
Arrendador un aviso de ejercicio de prórroga, con por lo menos 180 (ciento
ochenta)  días naturales de anticipación a la fecha en que el Plazo, o la
Prórroga anterior esté programada para vencer. Dicho aviso de Prórroga deberá ir
acompañado de (i) una obligación firmada por parte del Fiador, en la que
manifieste su expresa voluntad de continuar garantizando las obligaciones del
Arrendatario bajo este Contrato, en los términos de la Garantía de
Arrendamiento, durante el tiempo que dure la Prórroga solicitada y (ii) la
renovación de la Garantía Adicional (según dicho término se define más adelante)
por el monto que al inicio de cada Prórroga determinen las partes de mutuo
acuerdo, quedando expresamente convenido que sin dicha obligación por el Fiador
y/o sin la renovación de la Garantía Adicional (según dicho término se define
más adelante), la solicitud de Prórroga de que se trate no será efectivo y por
tanto el Arrendador no estará obligado a otorgar dicha Prórroga.

 

Section 4.03. Form to Extend the Lease. In the case that the Tenant wills to
exercise its right to extend this Agreement pursuant to Section 4.02 above, the
Tenant shall deliver in writing to the Landlord an extension notice, with at
least 180 (one hundred and eighty) calendar days in advance to the date in which
the Term or the previous Extension is scheduled to expire. Such Extension notice
must be accompanied by (i)  a signed undertaking of the Guarantor, stating its
express will to continue guaranteeing the obligations of the Tenant under this
Agreement, in the terms set forth in the Lease Guaranty, during the time of the
requested Extension and (ii) the renewal of the Additional Collateral (as such
term is defined below) for the amount that the parties mutually agreed at the
beginning of each Extension; being hereby expressly understood that, without
such undertaking by the Guarantor and/or the renewal of the Additional
Collateral (as such term is defined below), the relevant Extension request shall
be deemed as void; and therefore, the Landlord shall be under no obligation to
grant said Extension.

 

 

 

La falta de entrega del aviso de prórroga respectiva en los términos previstos
en el párrafo anterior y/o de la declaración del Fiador y/o la renovación de la
Garantía Adicional (según dicho término se define más adelante), precluirá y
cancelará su derecho a la Prórroga  de que se trate, sin necesidad de aviso,
demanda, notificación o cualquier otro requerimiento de cualquier naturaleza por
parte del Arrendador, a todo lo cual el Arrendatario renuncia expresamente en
este acto.

 

Lack of delivery of such extension notice in the terms set forth in paragraph
above and/or of the undertaking by the Guarantor and/or the renewal of the
Additional Collateral (as such term is defined below), shall void and cancel its
right to the respective Extension, without need of notice, demand, notification
or any other requirement of any nature by Landlord, all of which is hereby
expressly waived by the Tenant.

 

 

 

26

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 4.04. Vencimiento del Plazo y/o de la(s) Prórroga(s). Vencido el Plazo y,
en su caso, la(s) Prórroga(s), ya sea por vencimiento programado o anticipado,
el Arrendatario deberá desocupar y entregar al Arrendador el Inmueble con todas
sus pertenencias y accesiones en el mismo estado en que dicho Arrendatario lo
recibió (excepto por el desgaste natural del tiempo y el uso normal del
Inmueble), en la fecha de vencimiento respectiva o terminación anticipada y sin
necesidad de aviso, demanda, notificación o requerimiento de cualquier
naturaleza por parte del Arrendador, de conformidad con lo

establecido en el Inciso 7.05 siguiente y dando cumplimiento a todas las demás
obligaciones relacionadas con la devolución del Inmueble que en este Contrato se
consignan, incluyendo sin limitar, aquellas de tipo ambiental.

 

Section 4.04. Expiration of the Term and/or the Extension(s). Upon expiration of
the Term and, in its case the Extension(s), whether scheduled or early, the
Tenant shall vacate and deliver the Premises to the Landlord, with all its
accessories and installations in the same conditions in which it received them
(except for  normal wear and tear from  ordinary use and passage of time), in
the corresponding expiration or early termination date, without need of notice,
demand, notification or requirement of any nature by Landlord, according to that
set forth in Section 7.05 below and in compliance with all other obligations
that related to the delivery of the Premises are contained in this Agreement,
including without limitation those of environmental nature.

 

 

 

En el supuesto de que el Arrendatario continúe en posesión del Inmueble con
posterioridad a la fecha de vencimiento del Plazo o de la(s) Prórroga(s), el
Arrendatario pagará una renta por el Inmueble, igual al resultado de multiplicar
el importe de la renta correspondiente al mes calendario anterior a la fecha de
vencimiento del Plazo o de la Prórroga respectiva, por uno punto setenta y cinco
(1.75), por cada mes calendario o fracción de mes calendario durante el cual
dicho Arrendatario continúe en posesión del Inmueble. La recepción de dicho pago
por parte del Arrendador no implicará: (i) prorroga o renovación de este
Contrato, (ii) modificación alguna de este Contrato, (iii) consentimiento para
que el Arrendatario continúe en posesión del Inmueble, (iv) renuncia alguna por
parte del Arrendador a su derecho de recuperar la posesión de Inmueble por
cualquier medio que la legislación aplicable le permita, ni (v) renuncia por
parte del Arrendador a ningún otro de sus derechos conforme a este Contrato y/o
a la legislación aplicable.

 

Should the Tenant remain in possession of the Premises after expiration of the
Term or the Extension(s), the Tenant shall pay a rent for the Premises
equivalent to the result of multiplying the rent of the calendar month
immediately preceding to the expiration date of the Term of the respective
Extension, times one point seventy five (1.75), for each calendar month or part
of calendar month during which the Tenant remained in possession of the
Premises. The reception of such payment by Landlord shall not be considered as:
(i) extension or renewal of this Agreement, (ii) modification to this Agreement,
(iii) consent for the Tenant to remain in possession of the Premises, (iv)
waiver by the Landlord to its right to recover possession of the Premises by any
means permitted by applicable law, or (v) waiver by Landlord to any other right
afforded to it by virtue of this Agreement and/or applicable laws.

 

 

 

27

--------------------------------------------------------------------------------

TPI

Matamoros

 

En la fecha de devolución del Inmueble por parte del Arrendatario conforme a
este Inciso, las partes deberán de suscribir un acta de devolución del Inmueble
(el “Acta de Devolución”), en la que por lo menos hagan constar: (i) el estado
físico en que el Arrendatario devuelve el Inmueble, (ii) una memoria fotográfica
el Inmueble al momento de la devolución, (iii) un inventario detallado del
Inmueble y de sus accesorios, (iv) la descripción de cualquier reparación que el
Arrendatario deba de hacer al Inmueble con el propósito de devolver el mismo
conforme a lo previsto en este Contrato, (v) la forma en que se cubrirán los
gastos derivados de cualquiera dicha reparación, (vi) aquellas obligaciones que
subsistirán a la terminación de este Contrato, si hubiera alguna, (vii) el monto
que el Arrendador mantiene como Depósito en Garantía (según dicho término se
define más adelante), (viii) las instrucciones del Arrendatario para la
devolución del Depósito en Garantía (según dicho término se define más
adelante), (ix) la descripción de cualquier instalación o mejora previamente
autorizada conforme al presente Contrato y que, en su caso, las partes hubieren
previamente acordado que se quedaran en beneficio del Inmueble (tales como
instalaciones de electricidad, cableados de voz y datos, tuberías, etc.), así
como un plano de ubicación de dichas instalaciones o mejoras y, en su caso, los
manuales, verificaciones, inspecciones, mantenimientos, autorizaciones, pólizas

de garantía y servicio y cualquier documento relacionado con dichas
instalaciones o mejoras, y (x) se anexará el estudio ambiental que se describe
en el Inciso 9.01 (D) siguiente.

 

In the date of delivery of the Premises by the Tenant pursuant to this Section,
the parties shall execute return certificate of the Premises (the “Return
Certificate”), in which shall, at least include: (i) the physical condition in
which the Tenant is returning the Premises, (ii) a photographic memory of the
Premises at the time of being returned, (iii) a detailed inventory of the
Premises and its accessories, (iv) the description of any repair that Tenant
must make in order to return the Premises pursuant to that set forth in this
Agreement, (v) the manner in which the expenses derived from such repairs shall
be covered, (vi) those obligations subsisting to the termination of this
Agreement, if any, (vii) the amount of the Security Deposit (as such term is
defined below) being held by the Landlord, (viii) the instructions by Tenant for
the Landlord to return the Security Deposit (as such term is defined below),
(ix) the description of any installation or improvement previously authorized
pursuant to this Agreement and that, in its case, the parties have previously
agreed to leave as a benefit of the Premises (such as electrical installations,
voice and data cabling, pipes, etc.), as well as a location plan of such
installation or improvements, and in its case, the manuals, verifications,
inspections, maintenance, authorizations, guarantees and service policies and
any other document related to such installations and improvements, and (x) a
copy of the environmental study described in Section 9.01 (D) below.

 

 

 

Inciso 4.05. Derecho de Mostrar el Inmueble. En el caso de que el Arrendatario
no ejerza la(s) Prórroga(s) conferidas conforme al Inciso 4.02 anterior, o al
término de la última, el Arrendador tendrá el derecho de, en días y horas
hábiles durante el periodo de 180 (ciento ochenta) días naturales anteriores a
la fecha de terminación del Plazo o de la Prórroga que corresponda, entrar al
Inmueble con el propósito de mostrar el mismo a cualquier prospecto
arrendatario; lo anterior previa notificación por escrito al Arrendatario con
por lo menos 2 (dos) días naturales de anticipación a la fecha de la visita. Las
personas que acudan a dichas visitas deberán cumplir con todos los reglamentos y
políticas internas de seguridad del Arrendatario y en ningún caso podrán
interferir con las operaciones del Arrendatario en el Inmueble.

 

Section 4.05. Right to Show the Premises. In case that the Tenant does not
exercise the Extension(s) conferred upon by Section 4.02, or if having done so,
by the end of the last of such Extension(s), the Landlord shall have the right,
in business days and hours, during the period of 180 (one hundred and
eighty)  calendar days before the expiration of the Term or the corresponding
Extension, access the Premises to show it to a prospective tenant; the above
previous written notice to Tenant with at least 2 (two) calendar days in advance
to the date of the visit. The persons attending such visits shall comply with
each and every one of the regulations and internal security policies of the
Tenant and in no case shall interfere with the operations of the Tenant at the
Premises.

 

 

 

Bajo ninguna circunstancia, el Arrendador podrá llevar a competidores del
Arrendatario a visitar el Inmueble. Al mostrar el Inmueble, el Arrendador y sus
visitantes, deberán estar acompañados de un representante del Arrendatario, y en
todo momento los procesos de manufactura del Arrendatario los inventarios y
cualquier otra información confidencial del Arrendatario o sus clientes serán
resguardados.

 

Under no circumstances, Landlord may take competitors of Tenant as visitors to
the Premises.  When showing the Premises, Landlord and its visitors shall be
accompanied by a representative of Tenant and at all times, the manufacturing
processes of Tenant, inventories and any other confidential information of
Tenant or its clients shall be protected.

 

 

 

CLÁUSULA V

Rentas

 

CLAUSE V

Rents

 

 

 

Inciso 5.01. Rentas. (a) El Arrendatario pagará al Arrendador una renta por el
Inmueble por cada mes calendario (o fracción de mes calendario) que ocurra a
partir de la Fecha de Inicio del Arrendamiento, igual al monto establecido en el
Anexo de Arrendamiento, el cual será determinado mediante la aplicación de la
mecánica de determinación de rentas que se acompaña a este Contrato como Anexo
“5”.

 

Section 5.01 Rents. (a) Tenant will pay to Landlord a rent for the Premises for
each month (or part of  calendar month) of occupancy from the Lease Commencement
Date, equivalent to the amount set forth in the Lease Schedule, which will be
determined by applying the mechanics for rental determination attached hereto as
Annex “5”.

 

 

 

(b) Dicha renta mensual será incrementada cada aniversario a partir de la Fecha
de Inicio del Arrendamiento, conforme a lo previsto en el Inciso 5.02 siguiente.

 

(b) Said monthly rent shall be increased on each anniversary of the Commencement
Date, according to that set forth in Section 5.02 below.

 

 

 

28

--------------------------------------------------------------------------------

TPI

Matamoros

 

(c) Toda vez que el presente Contrato y el Anexo de Arrendamiento se pactan por
un plazo forzoso, las partes reconocen que la contraprestación por el uso del
Edificio, es igual al total de las rentas pagaderas durante todo el Plazo y, en
su caso, la(s) Prorroga(s), y que el pago mensual que se hace de la misma
durante dichos periodos, conforme a lo acordado en el Anexo

de Arrendamiento, es sólo una forma de hacer el pago de la contraprestación
total por el uso y goce del Inmueble.

 

(c) Considering that this Agreement and the Lease Schedule are being entered
into for a mandatory term, the parties hereto acknowledge that the consideration
for the use of the Building consists in the payment of the full amount of rent
payable during the Term and, in its case, the Extension(s), and that the monthly
payments agreed in each Lease Schedule are just a form of payment of the full
consideration for the use of the Premises.

 

 

 

(d) Excepto en los casos específicamente previstos en este Contrato, el
Arrendatario no podrá, retener el pago de ninguna renta debida conforme a este
Contrato y el Anexo de Arrendamiento.

 

(d) Except for the cases specifically set forth in this Agreement, the Tenant
may not withhold the payment of any rent owed pursuant to this Agreement and the
Lease Schedule.

 

 

 

Inciso 5.02. Incremento de Rentas. La renta establecida en el Anexo de
Arrendamiento, será incrementada en cada aniversario de la Fecha de Inicio del
Arrendamiento según sea establecida en el Anexo de Arrendamiento, con base en la
variación experimentada por el índice de precios al consumidor (el “Indice”)
publicado por el Departamento del Trabajo de los Estados Unidos de América
(“Consumer Price Index published by the United States Department of Labor”) (All
Urban Consumers, Not Seasonally Adjusted, Area = US City Average, Items = All
Items), mismo que se encuentra disponible en la página de internet
http://data.bls.gov/cgi-bin/surveymost?cu.

 

Section 5.02. Rent Increase. The rent set forth in the Lease Schedule, will be
increased each anniversary of the Lease Commencement Date as set forth in the
Lease Schedule, based upon the fluctuation of the Consumer Price Index (the
“Index”), as published by the Labor Department of the United States of America
(“Consumer Price Index published by the Labor Department of the United States of
America”) (All Urban Consumers, Not Seasonally Adjusted, Area = US City Average,
Items = All Items), available at the worldwide web page:
http://data.bls.gov/cgi-bin/surveymost?cu.

 

 

 

Para tales efectos, se determinará el factor de incremento correspondiente (el
“Factor de Incremento”) dividendo: (a) el Índice más recientemente publicado en
el aniversario de la Fecha de Inicio del Arrendamiento, entre (b) el Índice
vigente el mismo día del año calendario inmediato anterior. El Factor de
Incremento así determinado expresado como porcentaje, constituirá el porcentaje
de incremento a la renta mensual vigente durante el mes calendario inmediato
anterior a la fecha en que se lleve a cabo la determinación del Factor de
Incremento conforme a este Inciso 5.02. En ningún caso el Factor de Incremento
podrá ser menor de 1.5% (uno punto cinco por ciento, ni mayor de 3% (tres por
ciento).

 

For such purposes, the corresponding increase factor (the “Increase Factor”)
will be determined by dividing: (a) the most recently published Index in effect
on each anniversary of the Lease Commencement Date, by (b) the Index in effect
on the same day of the immediately previous calendar year. The Increase Factor
so determined, expressed as a percentage, will represent the percentage of the
increase to the monthly rent in effect during the month immediately preceding to
the date of calculation of the Increase Factor pursuant to this Section 5.02. In
no case the Increase Factor shall be less than 1.5% (one point five percent) or
higher than 3% (three percent).

 

 

 

Inciso 5.03. Forma de Pago. El Arrendatario conviene expresamente en este acto
en pagar la renta mensual vigente de tiempo en tiempo durante el Plazo y la(s)
Prórroga(s), los primeros días diez (10) de cada mes calendario que ocurra
durante el Plazo y, en su caso, la(s) Prórroga(s) o mientras el Arrendatario
continúe en posesión del Inmueble con posterioridad a dichas fechas; siempre y
cuando el Arrendador entregue la factura que se señala en el Inciso 5.04
siguiente, mediante transferencia electrónica de fondos libre e inmediatamente
disponibles a las siguientes cuentas bancarias a nombre del Arrendador:

 

Section 5.03. Form of Payment. Tenant expressly agrees to pay the monthly rent
in effect from time to time during the Term or the Extension(s), within the
first 10 (ten) calendar days of each calendar month occurring during the Term
and, in its case, the Extension(s) or as long as the Tenant continues in
possession of the Premises after such dates; provided that, Landlord delivers
the invoice described in Section 5.04 below, through electronic transfer of
freely and immediately available funds to the following bank accounts under the
name of the Landlord:

 

 

 

29

--------------------------------------------------------------------------------

TPI

Matamoros

 

Si en Pesos, moneda nacional/ If in Pesos, National Currency:

 

 

 

 

Banco:

BBVA Bancomer, S.A.

 

 

Beneficiario:

QVCII, S. de R.L.

de C.V.

 

 

Número de Cuenta:

0450275069

 

 

CLABE:

012180004502750694

 

 

Producto:

01/0300 CASH MANAGEMENT

M.N. C/INT.

 

 

Moneda:

MXP  PESOS MEXICANOS

 

 

 

 

 

 

Si en Dólares/ If in Dollars:

 

BBVA Bancomer, S.A.

 

 

Banco:

QVCII, S. de R.L. de C.V.

 

 

Beneficiario:

0450275085

 

 

Número de Cuenta:

012180004502750856

 

 

CLABE:

CASH MANAGEMENT DLLS C/INT.

 

 

Producto:

USD  DOLAR USD

 

 

Moneda:

BBVA Bancomer, S.A.

 

 

 

 

 

O mediante depósito a cualquier otra cuenta bancaria a nombre del Arrendador o
de cualquiera de sus cesionarios permitidos conforme a este Contrato, que el
Arrendador indique por escrito al Arrendatario con por lo menos 15 (quince) días
hábiles de anticipación a la fecha del siguiente pago de renta, sin que el
presente Contrato se entienda novado o modificado en forma alguna.

 

Or through deposit to any other bank account under the name of the Landlord or
of its permitted assignees according to this Agreement, that Landlord may notify
in writing to Tenant with at least 15 (fifteen) business days in advance to the
following payment date, without this Agreement be considered as novated or
modified in any manner.

 

 

 

Conforme a lo dispuesto por el artículo 8 de la Ley Monetaria de los Estados
Unidos Mexicanos, el Arrendatario podrá solventar el pago de cada renta conforme
a este Contrato entregando al Arrendador el equivalente de dicha renta en pesos,
moneda de curso legal de México (“Pesos”), al tipo de cambio vigente en la fecha
de pago, según dicho tipo de cambio sea publicado y dado a conocer por el Banco
de México a través del Diario Oficial de la Federación como el tipo de cambio
para solventar obligaciones contraídas en moneda extranjera para ser pagadas en
la República Mexicana.

 

Pursuant to the provisions of article 8 of the Monetary Law for the United
Mexican States, the Tenant may pay the rent pursuant to this Agreement, by
delivering to Landlord the equivalent to such rent in pesos, national currency
(“Pesos”), considering the exchange rate published by the Bank of Mexico at the
Official Gazette of the Federation as the exchange rate for paying obligations
agreed in foreign currency but payable within the Mexican Republic, for the date
of the corresponding rent payment.

 

 

 

30

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 5.04. Recibos. El Arrendador conviene en entregar al Arrendatario una
factura electrónica que reúna todos los requisitos fiscales necesarios para su
deducción por parte del Arrendatario conforme a la legislación aplicable, el
primer día hábil de cada mes calendario que ocurran durante el Plazo y, en su
caso, la(s) Prórroga(s). En ningún caso, el retraso en la entrega de dicho
recibo liberará al Arrendatario de sus obligaciones de pago de renta conforme a
este Contrato; sin embargo, el Arrendatario podrá retener el pago de la renta
correspondiente hasta en tanto no le sea entregado el recibo correspondiente.

 

Section 5.04. Invoices. Landlord agrees to deliver to Tenant an electronic
invoice that covers all fiscal requirements for its deduction by Tenant
according to the applicable tax laws, the first business day of each calendar
month occurring during the Term and, in its case, the Extension(s). In no case,
the delay in delivering such invoice will release the Tenant from its rental
payment obligations according to this Agreement; however, the Tenant may
withhold the corresponding rental payment until delivery of the respective
invoice.

 

 

 

Dichas facturas evidenciarán el pago de la renta, únicamente en el caso de que
estén acompañadas del comprobante de la transferencia bancaria correspondiente.

 

Such invoices shall evidence rental payments, only in the case that the same are
accompanied by the corresponding bank wire transfer.

 

 

 

El Arrendatario designará por escrito las cuentas de correo electrónico a las
que se deberán enviar dichas facturas, en el entendido de que la falta de
designación expresa autorizará al Arrendador a enviar dichas facturas a
cualquier cuenta de correo electrónico de cualquier empleado o aparente empleado
del Arrendatario que tenga disponible, y dicho envío se considerará como
debidamente hecho.

 

The Tenant shall designate in writing the electronic mail accounts to which such
invoices should be sent; provided that, lack of such designation shall be
considered as an express authorization for the Landlord to send the electronic
invoices to the electronic mail account of any employee or alleged employee of
the Tenant that the Landlord may be aware of, an such delivery shall be
considered as duly made.

 

 

 

Inciso 5.05. Impuestos. Queda expresamente convenido por las partes que a las
rentas pagaderas por el Arrendatario al Arrendador se agregará el impuesto al
valor agregado vigente de tiempo en tiempo o cualquier otro impuesto que lo
sustituya o adicione o cualquier impuesto que grave en forma directa el pago de
dicha renta y que por ley sea a cargo del Arrendatario.

 

Section 5.05. Taxes. The parties expressly agree that the rent owed by the
Tenant to the Landlord will be subject to value-added tax imposed from time to
time or any other tax substituting or adding such tax or any other tax imposed
directly on the payment of said rent and that by law shall be payable by the
Tenant.

 

 

 

El Arrendatario reembolsará al Arrendador durante cada mes de enero que ocurra
durante el Plazo y la(s) Prorroga(s), la cantidad correspondiente al impuesto
predial aplicable para el Inmueble en su totalidad, prorrateado por el tiempo en
que el Arrendatario hubiese ocupado el Inmueble. Este pago deberá realizarse por
parte del Arrendatario dentro de los 10 (diez) días calendario siguientes a la
fecha de recepción de la factura respectiva emitida por el Arrendador. En caso
de que el Arrendador decidiera, a su sola discreción, el interponer algún
recurso legal que derive en un descuento del impuesto predial, dicho beneficio
será transmitido al Arrendatario.

 

The Tenant shall reimburse Landlord each January occurring during the Term and
the Extension(s), the amount corresponding to the real estate tax applicable to
the Premises in whole, prorated for the time in which Tenant occupied the
Premises. The payment referred herein shall be done within the 10 (ten) calendar
days following the reception of the relevant invoice by the Landlord. Should the
Landlord decide, at its sole discretion, to initiate any legal recourse that may
derive in a discount to the amount of the real estate tax payable, said benefit
shall be conveyed to the Tenant.

 

 

 

Cualquier otro impuesto que afecte los activos o los ingresos del Arrendador
será por cuenta exclusiva del Arrendador.

 

Any other tax affecting the income or assets of the Landlord shall be borne by
the Landlord.

 

 

 

31

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 5.06. Interés Moratorio. Sin perjuicio de lo dispuesto por la Cláusula X
siguiente, en caso de mora respecto de cualquier cantidad pagadera por el
Arrendatario conforme a este Contrato, incluyendo sin limitar, cualquier pago de
renta, o si cualquier otra cantidad debida no es pagada en su totalidad en la
fecha en que corresponda conforme a este Contrato, el Arrendatario pagará
intereses moratorios sobre dicha cantidad debida y no pagada a una tasa mensual
igual al 5% (cinco por ciento)  hasta la fecha de su pago íntegro.

 

Section 5.06. Default Interest. Notwithstanding that set forth in Clause X
below, in case of default in payment of any amount payable by Tenant under this
Agreement, including without limitation, any rental payment, or if any due
amount is not paid in full in the corresponding date pursuant to this Agreement,
Tenant shall pay default interest on such due and unpaid amount at monthly
interest rate of 5% (five percent) up to the date of its payment in full.

 

 

 

CLÁUSULA VI

Depósito en Garantía

 

CLAUSE VI

Security Deposit

 

 

 

Inciso 6.01. Constitución del Depósito en Garantía. El Arrendatario conviene en
entregar al Arrendador, dentro de los 10 (diez) días hábiles siguientes a la
celebración del Anexo de Arrendamiento, un depósito en garantía (el “Depósito en
Garantía”), equivalente a un (1) mes de renta conforme al Anexo de Arrendamiento
y cualquier otro que en el futuro se suscriba respecto del Inmueble, para
garantizar sus obligaciones de mantener y devolver el Inmueble en buena
condición y sus obligaciones conforme al Inciso 9.01 de este Contrato.

 

Section 6.01. Creation of the Security Deposit. Tenant agrees to deliver to
Landlord, within the 10 (ten) business days following the execution of the Lease
Schedule, a security deposit (the “Security Deposit”) in an amount equal to one
(1) month of rent under the Lease Schedule and any other that in the future be
executed in connection with the Premises, to guarantee its obligations to
maintain and return the Premises in good condition and its obligations
contemplated by Section 9.01 hereof.

 

 

 

Dicho Depósito de Garantía en ningún caso será considerado como pago anticipado
de rentas futuras, ni como pago de servicios públicos, o reparaciones al
Inmueble, ni tampoco devengará interés alguno a favor del Arrendatario. El
Arrendador no tendrá derecho a compensación por actuar como depositario del
Depósito en Garantía.

 

Such Security Deposit shall in no case be considered as advanced payment of
future rents, or as payment for utilities, or repairs to the Premises, nor will
bear any interest for the benefit of the Tenant. The Landlord shall have no
right to compensation for acting as depository of the Security Deposit.

 

 

 

Inciso 6.02. Aplicación del Depósito en Garantía. El Arrendatario en este acto
expresamente autoriza al Arrendador para que retire del Depósito de Garantía,
hasta donde el mismo alcance, cualquier cantidad adeudada por el Arrendatario en
los términos de este Contrato.

 

Section 6.02. Application of the Security Deposit. The Tenant hereby expressly
authorizes the Landlord to withdraw from the Security Deposit, up to its limit,
any amount owed by the Tenant in the terms set forth in this Agreement.

 

 

 

32

--------------------------------------------------------------------------------

TPI

Matamoros

 

A fin de que el Arrendador pueda disponer de cualquier parte del Depósito en
Garantía según lo previsto en el párrafo anterior, las partes acuerdan que el
Arrendador deberá dar aviso por escrito al Arrendatario, con por lo menos 5
(cinco) días naturales de anticipación a la fecha del pretendido retiro (excepto
en caso de emergencia), respecto de cualquier cantidad que se vaya a retirar del
Depósito en Garantía conforme a lo previsto en este Inciso 6.02, así como el
motivo y la aplicación de dicho retiro. En caso de que el Arrendatario no
cubriera la cantidad requerida dentro de dicho plazo de 5 (cinco) días naturales
(excepto en caso de emergencia) el Arrendador se entenderá para todos los
efectos

legales como expresa e irrevocablemente autorizado y facultado por el
Arrendatario para llevar a cabo el retiro correspondiente en los términos
notificados, liberando desde este momento al Arrendador de toda y cualquier
responsabilidad derivada de la aplicación del Depósito en Garantía; siempre y
cuando la aplicación hubiera sido para los fines notificados al Arrendatario
conforme a lo previsto en este Inciso 6.02.

 

In order for the Landlord to dispose of any part of the Security Deposit as set
forth in paragraph above, the parties agree that Landlord shall give Tenant a
written notice with at least 5 (five) calendar days in advance to the date of
the foreseen withdrawal (except in case of emergency), with respect to any
amount that will be withdrawn from the Security Deposit according to that set
forth in this Section 6.02, as well as the reason and the application of such
amount. Should the Tenant not pay such required amount within such term of 5
(five) calendar days (except in case of emergency), the Landlord shall be
considered, for all legal purposes whatsoever, as expressly and irrevocably
authorized and empowered by the Tenant to make the withdrawal in the terms so
notified, the Landlord is from now on released from any liability derived from
the application of the Security Deposit; as long as such application be notified
to Tenant in the terms set forth in this Section 6.02.

 

 

 

El Arrendatario conviene expresamente en reconstituir el Depósito en Garantía,
dentro de los diez (10) días naturales siguientes a la fecha en que el
Arrendador notifique al Arrendatario que efectivamente se aplicó alguna parte
del Depósito en Garantía conforme a lo previsto en el párrafo anterior.

 

The Tenant expressly agrees to replenish the Security Deposit within ten (10)
calendar days following the date in which Landlord notifies the Tenant that any
part of the Security Deposit was applied in accordance to paragraph above.

 

 

 

Inciso 6.03. Devolución del Depósito en Garantía. Dentro de los 30 (treinta)
días naturales siguientes a la fecha de suscripción del Acta de Devolución; y
siempre y cuando: (i) no exista insoluta cantidad alguna pagadera por el
Arrendatario conforme a este Contrato, (ii) el Arrendatario hubiere dado
cumplimiento a sus  obligaciones conforme a este Contrato, incluyendo aquellas
obligaciones aplicables a la devolución del Inmueble y las obligaciones de tipo
ambiental que se contienen en la Cláusula IX de este Contrato y (iii) el
Arrendatario hubiera entregado al Arrendador evidencia del pago completo de
todos los servicios públicos contratados respecto del Inmueble durante el Plazo
y la(s) Prórroga(s), así como de los demás pagos por los que el Arrendatario es
responsable conforme a este Contrato; el Arrendador  devolverá al Arrendatario
el importe del Depósito en Garantía que en dicha fecha mantenga, conforme a las
instrucciones del Arrendatario para tal efecto, las cuales deberán constar en el
Acta de Devolución respectiva.

 

Section 6.03. Reimbursement of Security Deposit. Within the 30 (thirty) calendar
days following the date of execution of the Return Certificate, and provided
that: (i) there is no amount owed by Tenant to Landlord pursuant to this
Agreement, (ii) the Tenant had complied with its obligations according to this
Agreement, including those related to the return of the Premises and the
environmental type obligations contained in Clause IX hereof and (iii) the
Tenant had deliver to Landlord evidence of payment in full of the utilities
hired with respect to the Premises during the Term and the Extension(s), as well
as all other payments for which Tenant is responsible in accordance to this
Agreement; the Landlord, shall return to Tenant the amount of the Security
Deposit that Landlord holds as of such date, according to the instructions of
the Tenant to that effect, which shall be included within the corresponding
Return Minute.

 

 

 

El Arrendatario reconoce y acepta que la devolución del Depósito en Garantía que
haga el Arrendador conforme a las instrucciones del Arrendatario contenidas en
el Acta de Devolución, liberarán al Arrendador de su obligación de devolver el
Depósito en Garantía conforme a este Inciso, sin necesidad de ningún otro acto
posterior, aceptación o confirmación de parte del Arrendatario.

 

Tenant hereby acknowledges that the return of the Security Deposit by the
Landlord according to the instructions of Tenant in that regard set forth in the
Return Certificate, shall release the Landlord from its obligation to deliver
the Security Deposit in accordance to this Section, without the need of any
other further action, acceptance or confirmation by the Tenant.

 

 

 

CLÁUSULA VII

Modificaciones; Mantenimiento

 

CLAUSE VII

Modifications; Maintenance

 

 

 

33

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 7.01. Modificaciones. El Arrendatario requerirá de la aprobación expresa
y por escrito del Arrendador para variar la forma del Inmueble o cualquier parte
del mismo y/o para llevar a cabo mejoras en el Inmueble y/o para realizar
cualquier

modificación o instalación relevante en el Inmueble, cuya aprobación no podrá
ser negada o demorada sin causa justificada.

 

Section 7.01. Modifications. The Tenant will require express and written
approval by the Landlord to modify the form of the Premises or any part hereof
and/or to carry out improvements to the Premises and/or to carry out any
relevant modification or installation to the Premises, which approval shall not
be denied or delayed without reason.

 

 

 

Inciso 7.02. Aprobación del Arrendador. Con el propósito de obtener la
aprobación del Arrendador a la que refiere el Inciso 7.01 anterior, el
Arrendatario deberá entregar por escrito al Arrendador una solicitud de
aprobación, la cual deberá de incluir todos los planos y especificaciones, así
como la demás documentación e información relacionada que sea necesaria para que
el Arrendador tenga todos los elementos requeridos para hacer el análisis de la
solicitud correspondiente, con por lo menos veinte (20) días naturales de
anticipación a la fecha en que pretenda llevar a cabo la obra de que se trate.
En caso de aprobarse la solicitud del Arrendatario, la cual no podrá ser negada
sin causa justificada, será notificada por escrito al Arrendatario dentro de los
10 (diez) días naturales siguientes a la fecha en que la solicitud
correspondiente hubiere sido efectivamente recibida por el Arrendador para su
revisión.

 

Section 7.02. Landlord’s Approval. In order to obtain the approval by the
Landlord referred to in Section 7.01 above, the Tenant shall deliver to Landlord
a request for approval, which must include all plans and specifications, as well
as all other documents and information related that may be necessary for the
Landlord to have all elements needed to make the analysis of the corresponding
request, at least 20 (twenty) calendar days in advance to the date in which the
works are intended to be carried out. In case of approval of such request by
Tenant, which request shall not be denied without cause, shall be notified in
writing to the Tenant within the 10 (ten) calendar days following the date in
which the corresponding request had been effectively submitted for Landlord’s
review.

 

 

 

Las partes convienen que el Arrendador podrá solicitar información adicional a
la presentada por el Arrendatario en la solicitud correspondiente; siempre y
cuando dicha información adicional así solicitada tenga relación directa con la
solicitud y sea necesaria y razonable para el análisis de la misma, en cuyo caso
el plazo de 10 (diez) días naturales con que cuenta el Arrendador para resolver
acerca de la solicitud presentada por el Arrendatario, comenzará a correr a
partir de la fecha en que el Arrendatario entregue al Arrendador la información
adicional solicitada.

 

The parties agree that Landlord may request information in addition to that
submitted by the Tenant with the respective request; provided that, such
additional information directly related with the request, is necessary and
reasonable to make the analysis of the request, in which case the 10 (ten)
calendar days period for the Landlord to resolved on the request submitted by
the Tenant shall commence on the date in which the Tenant delivers the
additional information so requested.

 

 

 

Si dentro de los 10 (diez) días naturales siguientes a la fecha de presentación
de la solicitud de aprobación del Arrendatario, el Arrendador no hubiere
solicitado información adicional o no emite resolución alguna al respecto, se
entenderá que el Arrendador ha aprobado la solicitud presentada por el
Arrendatario en los términos de la solicitud del Arrendatario, y a partir de
dicha fecha podrá el Arrendatario llevar a cabo la modificación de que se trate.

 

If within the 10 (ten) calendar days following the date of submission of the
request for approval by Tenant, Landlord had not requested additional
information or issued a resolution on that regard, it shall be considered that
the Landlord has approved the request in accordance with the submitted terms,
and as of such date, the Tenant shall carry out the related works.

 

 

 

34

--------------------------------------------------------------------------------

TPI

Matamoros

 

La obtención de todas las licencias, permisos y autorizaciones que se requieran
de parte de las autoridades federales, estatales y/o municipales para llevar a
cabo las construcciones de que se trate, incluyendo sin limitar, manifestaciones
de impacto ambiental, informes preventivos, informes continuos, licencias de
construcción, avisos de terminación de obra, licencias sanitarias,
autorizaciones de autoridades laborales y cualquier tipo de estudio, permiso,
licencia o autorización requerido por la legislación aplicable al Inmueble o al
tipo de obra o

instalación que el Arrendatario pretenda llevar a cabo dentro del Inmueble, así
como de los seguros de responsabilidad y riesgos que sean adecuados a los
trabajos de que se trate, será responsabilidad única y exclusiva del
Arrendatario. Previo al inicio de los trabajos correspondientes, el Arrendatario
se obliga a entregar al Arrendador, copias del certificado de seguro y demás
documentos antes mencionados. Asimismo, será responsabilidad del Arrendatario
mantener dichas licencias, permisos, autorizaciones, seguros y demás documentos
vigentes durante el tiempo que sea necesario para llevar a cabo las obras o
instalaciones de que se trate. Toda la mano de obra que utilice el Arrendatario
para llevar a cabo las obras referidas en este Inciso, deberá estar debidamente
inscrita en el Instituto Mexicano del Seguro Social.

 

Obtaining of all licenses, permits and authorizations required by the federal,
state or municipal authorities to carry out the related constructions, including
without limitation, environmental impact reports, preventive reports,
construction licenses, construction termination notices, sanitary authorization
by labor authorities and any other study, permit, license or authorization
required by the legislation applicable to the Premises or to the type of work or
installation to be carried out by the Tenant at the Premises, as well as the
liability and risk insurance policies adequate for such kind of works , shall be
the sole responsibility of the Tenant. Previous to the commencement of the
corresponding works, the Tenant binds to deliver to Landlord copies of the
insurance policy and other documents mentioned above. Likewise, shall be the
responsibility of the Tenant to keep such licenses, permits and authorizations,
certificate of insurance and other documents, in effect during the time
necessary to carry out the related works or installations. All workman force
used by the Tenant to carry out the works referred to in this Section, must be
duly registered with the Mexican Social Security Institute.

 

 

 

Inciso 7.03. Inspección. Durante todo el tiempo en que el Arrendatario ocupe o
tenga la posesión del Inmueble, el Arrendador, a su costa y bajo su propia
responsabilidad, tendrá derecho de inspeccionar el mismo y podrá acceder para
cumplir con sus obligaciones de mantenimiento o reparación. El Arrendatario
conviene y se obliga a permitir que el Arrendador, a través de las personas que
el Arrendador indique al Arrendatario por escrito con por lo menos 3 (tres) días
hábiles de anticipación a la fecha en que la visita correspondiente vaya a
llevarse a cabo tengan acceso al Inmueble. Las actividades de inspección,
reparación y mantenimiento del Inmueble por parte del Arrendador deberán en todo
caso llevarse a cabo en días y horas hábiles, deberán cumplir con los
reglamentos y políticas internas, requerimientos de confidencialidad, y
seguridad del Arrendatario y no podrán interferir o impedir las actividades del
Arrendatario dentro del Inmueble y en todo caso en dichas visitas deberá estar
presente un representante designado por el Arrendatario.

 

Section 7.03. Inspection. During the time in which the Tenant occupies  or is in
possession of the Premises, the Landlord, at its own cost and liability, shall
have the right to inspect the Premises and shall be able to access the Premises
to perform its repair and maintenance obligations. The Tenant agrees and binds
to allow the Landlord through the persons notified in writing to Tenant with at
least 3 (three) business days in advance to the date in which the corresponding
visit is to take place, to have access to Premises. The inspection, repairs and
maintenance activities to the Premises by Landlord shall in all cases be carried
out in business days and hours, and shall comply with the internal regulations,
confidentiality requirements, safety and security policies of Tenant, shall not
interfere with or harm the activities of Tenant within the Premises, and in all
cases such visits shall be accompanied by a representative of the Tenant.

 

 

 

35

--------------------------------------------------------------------------------

TPI

Matamoros

 

Asimismo, el Arrendatario conviene y acepta que las labores de inspección que
lleve a cabo el Arrendador dentro del Inmueble conforme a lo previsto en este
Inciso, incluyen la facultad de las personas que lleven a cabo dichas
actividades de inspección para: (i) tomar fotografías del Inmueble; en el
entendido de que no podrán en ningún caso tomar fotografías de los productos del
Arrendatario, ni las materias primas, materiales o cualquier posesión o
propiedad del Arrendatario, ni de los procesos productivos del Arrendatario y
que el Arrendatario a través del representante designado para presenciar la
visita tendrá derecho de revisar las cámaras utilizadas en la visita y  borrar
aquellas fotografías que no correspondan únicamente al Inmueble y a los
elementos estructurales e instalaciones del mismo, (ii) tomar muestras del suelo
y agua dentro del Inmueble y sus alrededores, (iii) tomar fotografías y muestras

de cualquier elemento que presumiblemente corresponda a una Condición de
Contaminación (según se define más adelante) y (iv) tomar fotografías y muestras
de cualquier daño encontrado en el Inmueble.

 

Likewise, the Tenant agrees and accepts that the inspection activities to be
carried out by the Landlord within the Premises pursuant to this Section,
include the authority of the persons carrying out those inspection activities
to: (i) take photographs of the Premises; provided that, such photographs shall
not include under any circumstance, the products of the Tenant, raw materials,
components or any property or possession of Tenant, shall not include production
processes of the Tenant and that the Tenant, through the representative
appointed to accompany the inspection visit, shall have the right to inspect and
approve the cameras and photographs taken, and to delete those photographs that
do not correspond solely and exclusively to the Premises and the structural
elements and installations of the same, (ii) take samples of the soil and water
of the Premises and its surroundings, (iii) take photographs and samples of any
element that presumably constitutes a Contamination Condition (as defined below)
and (iv) take photographs and samples of any damage to the Premises.

 

 

 

Inciso 7.04. Costos a Beneficio del Inmueble. Las obras e instalaciones que
realice el Arrendatario en la Propiedad en Renta correrán en todo caso a cargo
única y exclusivamente del Arrendatario. Excepto según se establece en el Inciso
7.05 siguiente, todas las obras e instalaciones llevadas a cabo por el
Arrendatario en el Inmueble quedarán en beneficio del Inmueble y a favor del
Arrendador, por lo que desde este momento el Arrendatario reconoce y conviene
que el Arrendador no tendrá obligación de reembolsar al Arrendatario cantidad
alguna por concepto de mejoras hechas por el Arrendatario en el Inmueble.

 

Section 7.04. Costs for the Benefit of the Premises. The works and installations
conducted by the Tenant at the Premises will be in each case at the Tenant’s
sole and exclusive cost. Except for that established in Section 7.05 below, all
the works and installations carried out by the Tenant on the Premises will inure
to the benefit of the Premises, and for the benefit of the Landlord; therefore,
from this moment Tenant acknowledges and agrees that Landlord will have no
obligation to reimburse Tenant any amount by concept of improvements made in the
Premises by Tenant.

 

 

 

Inciso 7.05. Retiro de Bienes del Arrendatario. A la terminación, ya sea
anticipada o programada, de este Contrato, el Arrendatario llevará a su cargo y
costo, todas las labores necesarias para retirar del Inmueble, toda la
maquinaria, equipo, mobiliario, instalaciones, cableados, vehículos y demás
bienes, excepto aquellos que queden fijos al Inmueble y que no puedan ser
retirados sin detrimento del Inmueble, a menos que el Arrendatario repare el
Inmueble para devolverlo a su condición original, que el Arrendatario, sus
empleados, representantes, directores, agentes, asesores, visitantes o cualquier
otra persona hubieren introducido en el Inmueble durante el Plazo o la(s)
Prorroga(s) o en cualquier momento anterior o posterior a dichas fechas.

 

Section 7.05. Removal of Tenant’s Property. At the termination, whether
scheduled or anticipated of this Agreement, the Tenant shall carry out, at its
own cost and expense, all necessary works to remove from the Premises, all
machinery, equipment, furniture, installations, cabling, vehicles and all other
goods, except for those that because of being attached to the Premises cannot be
removed without detriment to the Premises unless Tenant makes the necessary
repairs to return the Premises in its original condition, that the Tenant, its
employees, representatives, officers, agents, consultants, visitors or any other
person may have introduced at the Premises during the Term and the Extension(s)
or at any time before or after such dates.

 

 

 

A la terminación, ya sea anticipada o programada, de este Contrato, el
Arrendatario deberá entregar el Inmueble en las mismas condiciones en que lo
recibió del Arrendador, excepto por: (i) las construcciones, instalaciones y
accesorios que hubieran sido adicionadas al Inmueble y que no puedan ser
removidos sin detrimento del Inmueble, salvo que previo a la fecha de devolución
del Inmueble, el Arrendatario haya llevado a cabo, a su cargo y costo, las obras
necesarias para retirar dichas construcciones, instalaciones y accesorios y
entregue el Inmueble en las condiciones en que lo recibió del Arrendador al
inicio del Plazo, y (ii) el desgaste natural derivado del paso del tiempo y del
uso normal que sufra el Inmueble mientras el mismo esté en posesión del
Arrendatario.

 

At the expiration, whether scheduled or anticipated of this Agreement, the
Tenant shall return the Premises in the same conditions in which it received it
from Landlord, except for: (i) the constructions, installation and accessories
that may have been added to the Premises and may not be removed without
detriment to the Premises, except in the case that prior to the return of the
Premises, Tenant has carried out, at its own cost and expense, the necessary
works in order to remove such constructions, installations and accessories, and
deliver the Premises in the same conditions in which it received it at the
beginning of the Term, and (ii) the natural wear and tear due to the lapse of
time and the normal use of the Premises while in possession of the Tenant.

 

 

 

36

--------------------------------------------------------------------------------

TPI

Matamoros

 

Cualquier bien o propiedad del Arrendatario que permanezca en el Inmueble
después de la terminación, ya sea anticipada o programada, de este Contrato, se
entenderán abandonadas a favor del Arrendador, quien podrá disponer de ellos en
la manera en que el Arrendador lo disponga. El Arrendatario reconoce que el
Arrendador no incurrirá en responsabilidad alguna frente al Arrendatario o
frente a cualquier tercero, al determinar el destino de los bienes abandonados
en los términos de este párrafo, y el Arrendatario se obliga a mantener al
Arrendador libre y en paz y a salvo de toda y cualquier responsabilidad a ese
respecto.

 

Any property of the Tenant that remain at the Premises after the expiration,
whether scheduled or anticipated, of this Agreement, shall be considered as
abandoned in favor of the Landlord, whom may dispose of such property in the
manner that the Landlord may see fit. Tenant acknowledges that the Landlord will
not incur in any liability before the Tenant or any third party, in determining
the destiny of the abandoned property in the terms of this paragraph, and the
Tenant agrees to keep the Landlord free and harmless of any and all liability in
this regard.

 

 

 

Cualquier bien que quede abandonado en el Inmueble de acuerdo a lo establecido
en el párrafo anterior, se considerará como dación en pago al Arrendador por
parte del Arrendatario, por concepto de los gastos y costos en los que incurra
el Arrendador en la remoción y disposición de dichos bienes así abandonados.

 

Any abandoned property at the Premises pursuant to that set forth in paragraph
above, shall be considered as payment in kind by Tenant to Landlord for those
costs and expenses in which Landlord may incur in removing and disposing of such
abandoned property.

 

 

 

Inciso 7.06. Mantenimiento del Arrendatario. El Arrendatario a su costa deberá
llevar a cabo las labores de mantenimiento del Inmueble y de las instalaciones y
equipos instalados en la misma, incluyendo sin limitar, tuberías, aire
acondicionado, calefacción, instalación eléctrica, ventanas, vidrios, andenes,
puertas, señalamientos, pintura, alfombras, paredes no estructurales,
divisiones, mantenimiento ordinario del sistema contra incendio y de aquellas
labores de mantenimiento ordinario que se detallan en el manual de mantenimiento
que se agregará al Anexo de Arrendamiento (el “Manual de Mantenimiento”), así
como de aquellos daños causados por el Arrendatario, sus directores,
funcionarios, empleados, asesores, representantes, contratistas, factores,
dependientes, visitantes o cualquier otra persona por la que el Arrendatario sea
legalmente responsable, o derivado de las actividades del Arrendatario en el
Inmueble.

 

Section 7.06. Maintenance by Tenant. Tenant at its own cost shall carry out all
maintenance activities of the Premises, as well as its installations and
equipment, including without limitation, pipes, air conditioning, heating,
electrical installation, windows, glasses, doors, signage, paint, carpets,
non-structural walls, ordinary maintenance of the fire protection system and
those ordinary maintenance activities detailed in the maintenance manual to be
attached to the Lease Schedule (the “Maintenance Manual”), as well as those
damages caused by the Tenant, its directors, officers, employees, consultants,
representatives, contractors, managers, visitors or any other person for which
the Tenant is legally responsible or those derived from Tenant’s activities at
the Premises.

 

 

 

En todo caso el Arrendatario será responsable de mantener el Inmueble limpio y
en buen estado, así como de contratar los servicios de recolección de basura y
residuos peligrosos que se requieran de acuerdo a las actividades del
Arrendatario en el Inmueble.

 

In any case, Tenant shall be responsible of keeping the Premises clean and in
good condition, as well as to hire those garbage and dangerous residuals
generated by the activities of the Tenant at the Premises.

 

 

 

37

--------------------------------------------------------------------------------

TPI

Matamoros

 

Todas las labores de mantenimiento que lleve a cabo el Arrendatario de
conformidad con lo previsto en este Inciso, serán hechas con materiales de
calidad y de modo tal que el Inmueble se conserve en el mismo estado en que fue
recibido por el Arrendatario (excepto por el desgaste natural por el transcurso
del tiempo y el uso normal del Inmueble) y dicho

mantenimiento deberá cumplir con todas las regulaciones aplicables, así como con
las disposiciones de este Contrato y del Manual de Mantenimiento.

 

All maintenance works carried out by the Tenant pursuant to this Section, shall
be made with quality materials and in a manner that the Premises are preserved
in the conditions in which it was delivered (except for the wear and tear due to
the lapse of time and the normal use of the Premises) and such maintenance shall
comply with all applicable regulations, as well as with the provisions of this
Agreement and the Maintenance Manual.

 

 

 

Inciso 7.07. Vicios Ocultos o Desperfectos Estructurales. El Arrendador conviene
expresamente y asume la obligación de llevar a cabo a su costo y gasto las
reparaciones y reemplazos necesarios exclusivamente relacionados con: (i) vicios
ocultos del Inmueble durante todo el Plazo y la(s) Prórroga(s), (ii) todas las
reparaciones que sean aplicables durante el plazo de garantía del Edificio;
(iii) reemplazo de equipo cuya vida útil haya transcurrido; y (iv) reparaciones
a elementos estructurales del Inmueble durante todo el Plazo y la(s)
Prórroga(s). Las obligaciones del Arrendador de conformidad con esta Sección,
serán aplicables siempre y cuando la necesidad de llevar a cabo cualquiera de
las reparaciones o reemplazos aquí mencionadas no derive de actos u omisiones de
parte del Arrendatario, sus directores, funcionarios, empleados, asesores,
representantes, contratistas, factores, dependientes, visitantes o cualquier
otra persona por la que el Arrendatario sea legalmente responsable; o derive del
negocio, industria o actividades del Arrendatario en el Inmueble.

 

Section 7.07. Hidden Defects or Structural Damages. Landlord expressly agrees
and assumes the obligation to carry out at its own cost and expense, all
necessary repairs and replacements exclusively related to: (i) hidden defects of
the Premises during the Term and the Extension(s), (ii) all applicable repairs
during the guaranty period of the Building; (iii) replace equipment which useful
life has ended; and (iv) repair of structural elements of the Premises for the
duration of the Term and the Extension(s). Landlord’s obligations under this
Section shall be applicable as long as the need of such repairs or replacements
do not derive from actions or omissions of the Tenant, its directors, officers,
employees, consultants, representatives, contractors, managers, visitors or any
other person for which the Tenant is legally responsible; or derives from the
business, industry or activities of the Tenant at the Premises.

 

 

 

Asimismo, el Arrendador reemplazará por su cuenta y costo aquellos elementos
estructurales del Inmueble, así como  equipo instalado que hubiere cumplido su
ciclo de vida útil, incluyendo sin limitar, techo, HVAC, protección contra
incendio, equipo de andén que hubieran llegado al final de su vida útil; siempre
y cuando los mismos hayan sido sujetos a condiciones ordinarias de uso y
hubieran recibido el mantenimiento preventivo apropiado por parte del
Arrendatario.

 

Likewise, the Landlord shall replace at its own cost and expense, those
structural elements of the Premises as well as installed equipment that had
reached the end of their useful life, including without limitation roof, HVAC,
fire protection and dock equipment, as long as the same had been subject to
ordinary working conditions and had received proper preventive maintenance by
the Tenant.

 

 

 

Para los efectos del primer párrafo de este Inciso, se entenderá por omisión del
Arrendatario el no cumplir con sus obligaciones de mantenimiento conforme a lo
previsto en el Inciso 7.06 anterior.

 

For the purposes of the first paragraph of this Section, lack of maintenance
pursuant to Section 7.06 above, shall be considered an omission of the Tenant.

 

 

 

En términos de lo previsto por el artículo 1759 del Código Civil para el Estado
de Tamaulipas el Arrendatario deberá notificar por escrito al Arrendador, tan
pronto como sea posible y siempre y cuando el Arrendatario efectivamente haya
tenido conocimiento acerca de la existencia de cualquier defecto o falla de
funcionamiento en el Inmueble que pudiera constituir un vicio oculto, o la
necesidad de reemplazo de equipo, para que el Arrendador proceda a llevar a cabo
las reparaciones o reemplazos necesarias; en la inteligencia de que el
Arrendatario será responsable de los daños y perjuicios que su omisión cause.

 

In terms of that set forth in article 1759 of the civil code for the state of
Tamaulipas, the Tenant shall notify in writing to Landlord, as soon as possible
and only if Tenant effectively had knowledge of the existence of any defect  or
malfunction in the Premises that may constitute a hidden defect or the need to
replace equipment, for the Landlord to carry out the necessary repairs, or
replacements, provided that the Tenant shall be responsible of all damages and
losses caused due to its omission.

38

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

En caso de existir algún vicio oculto o daño estructural en el Inmueble, o
necesidad de reemplazar equipo, el Arrendador acudirá al Inmueble con el
propósito de evaluar el mismo dentro de los 5 (cinco) días naturales siguientes
a la fecha en que hubiere recibido la notificación a que se hace referencia en
el párrafo que antecede (salvo en caso de emergencia, en cuyo caso el Arrendador
deberá acudir a más tardar al día siguiente a la fecha en que hubiere recibido
la notificación). El Arrendador deberá presentar al Arrendatario, dentro de los
cinco (5) días naturales siguientes al fecha en que el Arrendador acudió al
Inmueble para realizar la evaluación del desperfecto (salvo en caso de
emergencia, en cuyo caso el Arrendador deberá presentarlo a más tardar al día
siguiente a la fecha en que haya acudido al Inmueble para realizar la evaluación
del desperfecto), un informe en el que (i) se detalle el vicio oculto o equipo
que necesite reemplazo, (ii) según su opinión declare si es o no un vicio oculto
o daño estructural, (iii) las causas probables del mismo, (iv) las acciones que
se llevarán a cabo para su reparación o reemplazo en caso de ser responsabilidad
del Arrendador conforme a este Contrato, (v) el tiempo estimado para completar
la reparación de que se trate en el entendido de que el Arrendador hará sus
mejores esfuerzos para que la reparación se lleve a cabo lo antes posible y (vi)
la manera en que se llevará a cabo la reparación del mismo.

 

In case of existence of any hidden defect or structural damage, in the Premises,
or need to replace equipment, the Landlord shall appear to the Premises in order
to evaluate the same within the 5 (five) calendar days following the notice
referred to in paragraph above (except in case of emergency, in which case, the
Landlord shall appear the following day of the reception of the notice).
Landlord will submit to the Tenant, within the 5 (five) calendar days following
the date in which the Landlord appeared at the Premises to evaluate the defect
(except in case of emergency, in which case, the Landlord shall submit it at the
day following the day in which the evaluation of the defect was made), a report
(i) describing the defect, (ii) confirming, if in its opinion, is a hidden
defect, or structural damage, (iii) the probable causes of the same, (iv) the
actions to be carried out in case that the Landlord results responsible for
repairing the defect or replacement by landlord in accordance to this agreement,
(v) estimated time for its repair, in the understanding that the Landlord shall
make is best effort to complete the relevant repair as soon as possible, and
(vi) the manner in which the repair shall be carried out.

 

 

 

El Arrendatario deberá permitir al Arrendador, sus empleados, contratistas y
demás personas designadas por el Arrendador, el acceso al  Inmueble, con el fin
de realizar las obras y reparaciones que fuesen necesarias en términos de este
Inciso 7.07; siempre que el Arrendador envíe aviso por escrito al Arrendatario
con por lo menos 2 (dos) días hábiles de anticipación, salvo en caso de
emergencia donde no se requerirá de aviso previo; en el entendido de que, el
Arrendador, sus empleados, contratistas y demás personas designadas por el
Arrendador deberán cumplir con los reglamentos y políticas internas de seguridad
del Arrendatario y en la medida de lo posible no deberán interferir con las
operaciones del Arrendatario.

 

Tenant shall allow Landlord, its employees, contractors and other appointed
persons, to access the Premises in order to carry out the necessary works and
repairs in terms of this Section 7.07; provided that the Landlord notifies in
writing to Tenant, with at least 2 (two) business days in advance, except in
case of emergency, which will not require previous notice; in the understanding
that, the Landlord, its employees, contractors and other appointed persons must
comply with all internal regulations and policies and will avoid, as much as
possible to interfere with Tenant’s operations.

 

 

 

Si la realización de las reparaciones de que se trate requieren interferir con
el uso y goce normal del Inmueble por el Arrendatario, las partes actuando de
buena fe, acordarán por escrito la manera en que se llevarán a cabo las
reparaciones para reducir al mínimo indispensable dicha interferencia. En este
caso, el Arrendatario tendrá derecho a una reducción en la renta durante el
tiempo en que no pueda hacer uso del Inmueble, pero sólo en la proporción que
corresponda al porcentaje del Inmueble del cual no puede hacer uso.

 

If the repairs interfere with the normal use and enjoyment of the Premises by
Tenant, the parties acting in good faith, shall agree in writing the manner in
which the repairs will be conducted in order to reduce such interference as much
as possible. In this case, the Tenant shall have the right to a rental reduction
during the time in which it cannot use the Premises, but only in proportion to
the percentage of the Premises that cannot be used.

39

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

En caso de cualquier reparación o reemplazo a cargo del Arrendador, éste deberá
cerciorarse de que el personal utilizado cuenta con la capacidad técnica y
experiencia para hacer el trabajo que corresponda, y que dicho personal cuente
con los seguros de responsabilidad civil necesarios para cubrir cualquier daño
que pudieran causar a los bienes propiedad del Arrendatario que se encuentren
dentro del Inmueble y mantendrá al Arrendatario libre, en paz y a salvo y le
indemnizará respecto de cualquier daño, pérdida, costo o gasto relacionado con
cualquier acción que dicho personal pudiera intentar en contra del Arrendatario
alegando alguna relación o vínculo laboral con el Arrendatario, más no por
responsabilidad civil del Arrendatario respecto de dicho personal por cualquier
acción del Arrendatario, sus directores, funcionarios, empleados, asesores,
representantes, contratistas, factores, dependientes, visitantes o cualquier
otra persona por la que el Arrendatario sea legalmente responsable, que afecte a
dichas personas.

 

In case of any repair or replacement by Landlord, it shall make sure that it
hires the adequate personnel with the necessary technical capacity and
experience to perform the corresponding works, and that such personnel has the
necessary civil liability insurance necessary to cover any damage that they
might cause to the property of the Tenant inside the Premises and will keep the
Tenant safe and harmless and will indemnify the Tenant for any damage, loss,
cost or expense related to any action that such personnel may try against the
Tenant alleging any labor relationship with the Tenant, but not for Tenant’s
civil liability of Tenant, with respect to such personnel due to actions of the
Tenant, its directors, officers, employees, consultants, contractors,
representatives, managers, visitors or any other person for which the Tenant
is  legally responsible, affecting such personnel.

 

 

 

Excepto por lo previsto en este Inciso, el Arrendador no está obligado a hacer
ningún otro tipo de reparación, reemplazo o actividad de mantenimiento en el
Inmueble.

 

Except for that set forth in this Section, Landlord is not obligated to make any
kind of repair, replacement or maintenance activity at the Premises.

 

 

 

CLÁUSULA VIII

Obligaciones

 

CLAUSE VIII

Obligations

 

 

 

Inciso 8.01. Obligaciones del Arrendatario. Mientras el Arrendatario continúe en
posesión del Inmueble, el Arrendatario expresamente conviene y se obliga a todo
lo siguiente:

 

Section 8.01. Tenant’s Obligations. While the Tenant remains in possession of
the Premises, the Tenant expressly covenants to the following:

 

 

 

a.    Pagar la renta en los montos, forma y tiempo previstos por la Cláusula V
de este Contrato.

 

a.    Pay the rent in the amounts and the manner set forth in Clause V of this
Agreement.

 

 

 

b.    Responder de los daños que sufra el Inmueble por culpa o negligencia del
Arrendatario, sus directores, funcionarios, empleados, asesores, representantes,
contratistas, factores, dependientes, visitantes o cualquier otra persona por la
que el Arrendatario sea legalmente responsable, salvo por aquellos que ingresen
al Inmueble por solicitud o instrucción del Arrendador.

 

b.    Be liable for the damages suffered by the Premises due to fault or
negligence of the Tenant its directors, officers, employees, consultants,
contractors, representatives, managers, visitors or any other person for which
the Tenant is legally responsible, except for those persons accessing the
Premises at the request or instruction by the Landlord.

 

 

 

c.    Destinar el Inmueble exclusivamente a los usos permitidos conforme al
Inciso 3.04 del presente Contrato.

 

c.    Use the Premises exclusively for the permitted uses pursuant to Section
3.04 of this Agreement.

 

 

 

40

--------------------------------------------------------------------------------

TPI

Matamoros

 

d.    Notificar al Arrendador acerca de la necesidad de llevar a cabo las
reparaciones a que se refiere el Inciso 7.07 de este Contrato, bajo la pena de
pagar los daños y perjuicios que su omisión causen conforme a lo previsto en el
artículo 1759 del código civil para el Estado de Tamaulipas.

 

d.    Notify the Landlord of the need to carry out the repairs referred to in
Section 7.07 of this Agreement, under penalty of paying the damages and losses
caused by its omission according to that set forth in article 1759 of the civil
code for the State of Tamaulipas.

 

 

 

e.    Notificar al Arrendador, dentro de un plazo razonable después de su
descubrimiento, acerca de cualquier usurpación o novedad dañosa que otro haya
hecho o abiertamente prepare en el Inmueble, so pena de pagar los daños y
perjuicios que su omisión cause, en términos de lo previsto por el artículo 1747
del código civil para el Estado de Tamaulipas.

 

e.    Notify the Landlord, within a reasonable term after getting knowledge of,
any invasion or damage that another person have done or is preparing against the
Premises, under penalty of paying the damages and losses caused by its omission,
in terms of that set forth in article 1747 of the civil code for the State of
Tamaulipas.

 

 

 

f.    Notificar al Arrendador, de inmediato, respecto de cualquier reclamación
notificada al Arrendatario por parte de cualquier autoridad o tercero, relativa
a cualquiera de los asuntos a que se refiere la Cláusula IX del presente
Contrato.

 

f.    Immediately notify the Landlord with respect to any claim initiated
against the Tenant by any authority or third party, related to any of the
matters set forth in Clause IX of this Agreement.

 

 

 

g.    Cumplir en sus términos con todas las disposiciones de ley aplicables al
Arrendatario (incluyendo, sin limitar, las disposiciones de la Legislación
Ambiental (según dicho término se define más adelante) y, particularmente, con
aquellas leyes, reglamentos, decretos, circulares y/o directrices de autoridades
competentes, ya sean de carácter federal, estatal y/o municipal.

 

g.    Comply in its term with all applicable laws related to the Tenant
(including without limitation, the provisions of the Environmental Legislation
(as such term is defined below) and particularly to all those laws, regulations,
decrees, circular and/or order of the competent authorities, whether federal,
state or municipal.  

 

 

 

h.    Cumplir en sus términos con el Reglamento del Parque y las obligaciones
que del mismo derivan a los usuarios del Parque Industrial Las Ventanas.

 

h.     Comply with the terms of the Park Regulations and with the obligations
derived therefrom for the users of Las Ventanas Industrial Park.

 

 

 

41

--------------------------------------------------------------------------------

TPI

Matamoros

 

i.     Pagar las contribuciones, derechos, cuotas de conexión, aportaciones,
depósitos de cargos, depósitos en garantía, gastos de elaboración de proyecto
ejecutivo, aportaciones por KVA’s (pero solo en caso de requerir KVA´s
adicionales a los descritos en el Inciso 8.06 siguiente) y/o cualquier otro
cargo por derechos, consumos y conexión de servicios como agua potable,
tratamiento de aguas residuales, drenaje, electricidad, alcantarillado,
teléfono, sistema contra incendio y cualquier otro servicio que requiera el
Arrendatario, los que serán contratados directamente por y a nombre del propio
Arrendatario y pagados por éste a las

empresas u organismos que presten cada uno de dichos servicios. El Arrendatario
entregará al Arrendador, previa solicitud por escrito de este último, copias de
las evidencias de pago de dichos servicios. El Arrendatario mantendrá en paz y a
salvo al Arrendador respecto de cualquier demanda, cobro, costo, gastos, riesgo
o reclamación proveniente de la falta de pago de cualquiera de dichos servicios.
Esta obligación sobrevivirá a la terminación, ya sea anticipada o programada de
este Contrato, respecto de aquellas reclamaciones que dichos proveedores
tuvieren en contra del Arrendatario derivadas de, o relacionadas con los
servicios contratados por éste.

 

i.     Pay the contributions, rights, connection quotas, charge deposits,
security deposits, expenses for elaboration of executive project, KVA’s (but
only if it required KVA’s in addition to those described in Section 8.06 below)
contributions and /or any other charge, consumptions and expenses for rights and
connection to utilities such as fresh water, residual water treatment, drainage,
electricity, sewer, telephone, fire protection system and any other utility
required by the Tenant, which shall be directly hired by and in the name of the
Tenant and shall be paid directly to each of the entities providing such
services. Tenant shall deliver to Landlord, upon written request of the latter,
copies of the payment evidence of such services. Tenant shall keep Landlord free
and harmless of any claim, charge, cost, expense, risk or demand derived from
lack of payment of any such services. This obligation shall survive the
termination, whether scheduled or anticipated of this Agreement, with respect to
those claims initiated by such service providers against the Tenant derived
from, or related to the services hired by the latter.

 

 

 

El Arrendador no asume ningún tipo de responsabilidad por retrasos por parte de
las empresas proveedoras de los servicios antes mencionadas, toda vez que el
Arrendador no tiene control ni injerencia sobre ninguna de dichas empresas.

 

Landlord does not assume any liability for delays by the above mentioned service
providers, since the Landlord does not control or has any kind of influence on
any such companies.

 

 

 

j.    Contratar las coberturas de seguro a que se refiere el Inciso 8.03
siguiente.

 

j.    Hire the insurance coverage described in Section 8.03 below.

 

 

 

k.    Llevar a cabo las obras de mantenimiento y reparación del Inmueble
previstos por el Inciso 7.06 de este Contrato.

 

k.    Carry out the maintenance and repair activities to the Premises, set forth
in Section 7.06 of this Agreement.

 

 

 

l.    No ceder, subarrendar o de cualquier otra manera permitir el uso, goce,
posesión o disfrute del Inmueble por cualquier tercero, excepto por lo previsto
en  este Contrato.

 

l.    Not to assign, sublease or in any other manner allow the use, enjoyment or
possession of the Premises to any third party, except as set forth in this
Agreement.

 

 

 

m.   Entregar al Arrendador, en la fecha de suscripción de cada Anexo de
Arrendamiento, las correspondientes Garantía de Arrendamiento y Garantía
Adicional (según se define más adelante).

 

m.   Deliver to Landlord, in the date of execution of each Lease Schedule, the
corresponding Lease Guaranty and Additional Collateral (as defined below).

 

 

 

42

--------------------------------------------------------------------------------

TPI

Matamoros

 

n.   Toda vez que no están incluidas en la renta establecida en la Cláusula V
anterior, pagar a partir de la Fecha de Inicio del Arrendamiento, las cuotas de
mantenimiento y/o administración correspondiente al Inmueble conforme al
Reglamento del Parque. Dichas cantidades serán pagaderas directamente por el
Arrendatario al administrador del Parque Industrial Las Ventanas o cualquier
otra persona que conforme al Reglamento del Parque tenga el derecho a recibir
dichas cuotas. Asimismo, el Arrendatario será también responsable del pago de
los incrementos que a dichas cuotas

se decreten conforme a lo previsto en el Reglamento del Parque, en las fechas y
en el monto en que dichas cuotas así se determinen; y

 

n.   Since they are not included in the rent payable pursuant to Clause V above,
pay, from the Lease Commencement Date, the fees for maintenance and/or
administration corresponding to the Premises in accordance to the Park
Regulations. Said amounts shall be payable directly by the Tenant to the
administrator of Las Ventanas Industrial Park, or any other person, that
according to the Park Regulations may have the right to collect such fees.
Likewise, the Tenant shall also be responsible for the payment of the increases
to such fees according to that set forth in the Park Regulations, in the dates
and in the amounts so determined; and

 

 

 

 

o.    No modificar en cualquier forma el Inmueble sin el consentimiento previo y
por escrito del Arrendador para tal efecto y no llevar a cabo en el Inmueble
mejoras sin el consentimiento previo y por escrito del Arrendador.

 

o.    Not to modify in any manner the Premises without the previous written
consent of the Landlord to that effect and not to carry out any improvements to
the Premises without the previous and written consent of the Landlord.

 

 

 

Inciso 8.02. Obligaciones del Arrendador. Mientras el Arrendatario continúe en
posesión del Inmueble, el Arrendador expresamente conviene y se obliga a todo lo
siguiente:

 

Section 8.02. Landlord’s Obligations. While the Tenant remains in possession of
the Premises, the Landlord expressly covenants to the following:

 

 

 

a.    Desarrollar el Inmueble, ya sea directamente o a través de los
contratistas, subcontratistas y proveedores, en los términos que aquí se
establecen.

 

a.    Develop the Premises, whether directly or through the selected
contractors, subcontractors and suppliers, pursuant to the terms established
herein.

 

 

 

b.    Otorgar el uso pacífico y posesión temporal del Inmueble al Arrendatario,
en los términos y condiciones que se establecen en este Contrato.

 

b.    Grant the temporal peaceful use and possession of the Premises to the
Tenant, in the terms and conditions set forth in this Agreement.

 

 

 

c.    Responder de los daños, pérdidas, gastos y costos que sufra el Inmueble
y/o el Arrendatario por culpa o negligencia del Arrendador, sus directores,
funcionarios, empleados, agentes, representantes, contratistas, visitantes o
cualquier otra persona por la que el Arrendador sea legalmente responsable.

 

c.    Be liable for the damages, losses, costs and expenses suffered by the
Premises and/or the Tenant due to the fault or negligence of the Landlord, its
directors, officers, employees, agents, representatives, contractors, visitors
or any other person for which the Landlord is legally responsible.

 

 

 

d.    Llevar a cabo las reparaciones y reemplazos a que se refiere el Inciso
7.07 anterior; y

 

d.    Carry out the repairs and replacements referred to in Section 7.07 above;
and

 

 

 

e.    Las demás que se establezcan en este Contrato y la legislación aplicable.

 

e.    All other set forth in this Agreement and in the applicable legislation.

 

 

 

43

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 8.03. Seguros. Mientras el Arrendatario este en posesión del Inmueble o
cualquier parte del mismo, el Arrendatario se obliga expresamente a contratar y
mantener respecto del Inmueble, las siguientes coberturas de seguro:

 

Section 8.03.  Insurance. While the Tenant remains in possession of the Premises
or any part thereof, the Tenant hereby expressly agrees to hire and maintain
with respect to the Premises, the following insurance coverage:

 

 

 

1)    Seguro de Cobertura Amplia comúnmente denominado “Responsabilidad Civil
Arrendatario” o similar, que cubra cualesquiera daños causados al Inmueble, por
una suma asegurada equivalente al valor de reposición del Inmueble (sin
depreciación alguna), excluyendo el valor del Terreno pero incluyendo remoción
de escombros; y

 

1)    Full Coverage Insurance commonly known as “Tenant’s Civil Liability” or
similar, for any damages caused to the Premises, for an amount equivalent to the
replacement value of the Premises (without any depreciation), excluding the
value of the Land, including debris’ removal; and

 

 

 

2)   Seguro de Responsabilidad Civil Actividades e Inmuebles, que ampare daños a
terceros lesiones y muerte por un mínimo de US $2,000,000.00 (dos millones
00/100 de Dólares).

 

2)    Civil Liability Insurance for Tenant’s Activities, covering damages,
injuries and death to third parties in their persons and property for at least
US$2,000,000.00 (two million 00/100 Dollars).

 

 

 

3)    Seguro que proteja los bienes y posesiones del Arrendatario; y

 

3)    Asset Insurance to protect the assets and possessions of Tenant; and

 

 

 

4)    Cualquier otra póliza de seguro que considere adecuado el Arrendatario
para proteger sus bienes y su negocio.

 

4)    Any other insurance that Tenant deems appropriate to protect its assets
and business.

 

 

 

En caso de un accidente que resulte en daño o destrucción del Inmueble,  el
Arrendatario deberá informar inmediatamente al Arrendador y comenzar con los
procedimientos de ajuste del daño y proceder al pago del deducible
correspondiente.

 

In case of an accident resulting in damage or destruction of the Premises, the
Tenant must immediately inform the Landlord and commence the corresponding
insurance procedures to evaluate the damage and pay the corresponding
deductible.

 

 

 

El Arrendatario conviene en entregar al Arrendador, dentro de los 5 (cinco) días
hábiles siguientes a la fecha de este Contrato, y posteriormente en la fecha de
renovación de las pólizas de seguro de cobertura de Inmueble, un certificado de
cobertura u otro documento emitido por la aseguradora de que se trate, en la que
se haga constar que las coberturas de seguro mencionadas en los puntos 1 y 2
anteriores, han sido debidamente contratadas por el Arrendatario y que las
primas correspondientes han sido pagadas en su totalidad. Si el Arrendatario
omite entregar los certificados de cobertura y demás documentos aquí
establecidos, existirá la presunción de que el Arrendatario ha incumplido con su
obligación conforme a este Inciso 8.03  y el Arrendador, sin perjuicio de lo
previsto por este Contrato, podrá, sin estar obligado a ello, adquirir dichas
coberturas de seguro por cuenta del Arrendatario y, en dicho caso, el
Arrendatario deberá reembolsar al Arrendador el costo de las primas de seguros
pagadas por el Arrendador y dichas cantidades estarán garantizadas por el
Depósito en Garantía y por la Fianza (según se define más adelante).

 

The Tenant agrees to deliver to Landlord within the 5 (five) business days
following the date of execution of this Agreement, and thereafter, in the date
of renewal of the corresponding insurance policies, a coverage certificate or
another document issued by the applicable insurance company, by which it is
evidenced that the insurance policies mentioned in items 1 and 2 above have been
duly hired by the Tenant and that the corresponding premiums have been paid in
full. Should the Tenant fails to deliver the certificates of coverage and other
documents herein mentioned, there shall be the presumption  that the Tenant had
breached its obligations pursuant to this Section 8.03 and Landlord, without
prejudice of that set forth in this Agreement, may, without being obligated to
do so, acquire such  insurance policies on behalf of the Tenant, and in such
case the Tenant shall reimburse the Landlord the cost of the insurance policies
paid by the Landlord and such amounts shall be secured by the Security Deposit
and the Guaranty (as defined below).

44

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

Todas las pólizas de seguros, o certificados de seguros, emitidas de conformidad
con el punto 1 de este Inciso 8.03, deberá contener un endoso por el  cual la
aseguradora de que se trate acuerde que las pólizas de seguro por ella emitidas
en relación con el Inmueble y este Contrato, no serán canceladas o modificadas
sin que medie notificación al respecto al Arrendador, dada con por lo menos 30
(treinta) días hábiles de anticipación a la fecha en que se pretenda llevar
a  cabo la modificación o cancelación de que se trate, y que dicha notificación
deberá darse en los términos previstos en el Inciso 12.03 de este Contrato.

 

All insurance policies or certificates of coverage issued pursuant to item 1 of
this Section 8.03, shall include a clause by which the relevant insurance policy
agrees that the insurance policies issued in connection with the Premises and
this Agreement, shall not be cancelled or modified without notice to Landlord,
given with at least 30 (thirty) business days in advance to the date of the
intended modification or cancellation, and that such notice shall be made
according to that set forth in Section 12.03 hereof.

 

 

 

Las partes reconocen que las coberturas de seguro antes mencionadas, ya sea que
la aseguradora correspondiente pague o no cualquier cantidad conforme a las
mismas, no será limitativa ni sustituirá la responsabilidad en la que el
Arrendatario pueda incurrir frente al Arrendador y/o terceras personas por daños
o responsabilidades consecuencia de actos u omisiones directamente causadas por
el Arrendatario y debidamente probadas, por las cuales la parte de que se trate
no hubiera sido totalmente indemnizado, siempre y cuando dichos daños o
responsabilidades sean comprobables y sean  imputables al Arrendatario.

 

The parties acknowledge that the insurance coverage mentioned herein, whether or
not the corresponding insurance company pays or not any amount thereunder, shall
not limit or substitute the responsibility of the Tenant before the Landlord
and/or third parties for damages in their persons or property consequence of
duly proven actions or omissions of the Tenant, for which the relevant party has
not been indemnified, as long as said damages or liabilities are duly proven and
are attributable to the Tenant.

 

 

 

Independientemente de cualquier otra disposición en este Contrato en contrario,
siempre que: (i) cualquier pérdida,  costo,  daño o gasto que resulte de
incendio, explosión o cualquier otro accidente o eventualidad sea incurrido ya
sea por el Arrendador o el Arrendatario o por cualquier otra persona reclamando
en representación de,  a través de, o a nombre del Arrendador o el Arrendatario
en relación con el Inmueble, y (ii) dicha parte sea indemnizada en todo o en
parte por el seguro con respecto a dicha pérdida,  costo,  daño o gasto,
entonces la parte así asegurada renuncia en este acto a cualquier demanda en
contra y libera a la otra parte de cualquier responsabilidad, que la mencionada
otra parte pudiera tener por dicha pérdida  costo,  daño o gasto en la medida de
cualquier cantidad recuperada por razón de dicho seguro; en el entendido de que
dicha renuncia a demandas o liberación de responsabilidades no serán operantes
cuando el efecto del mismo sea invalidar dicha cobertura de seguro o incrementar
su costo (excepto que en el caso de aumento en el costo,  la otra parte tendrá
el derecho,  dentro de los siguientes treinta (30) días siguientes a la
notificación por escrito,  de pagar dicho costo aumentado,  por lo tanto
manteniendo dicha liberación o renuncia efectivas).

 

Independently of any other provision in this Agreement to the contrary, in the
case that: (i) any loss, cost, damage or expense resulting from fire, explosion
or any other accident, whether incurred by the Landlord or the Tenant or any
other person claiming in representation of, through or in the name of the
Landlord or the Tenant in connection with the Premises, and (ii) said party be
indemnified all or in part by the insurance with respect to said loss, cost,
damage or expense, then the party so insured waives herein any claim against and
releases the other party of any responsibility, that said party may have for
such loss, cost, damage or expense up to the amount so recovered by said
insurance; provided that, said waiver to claim or release of responsibilities
will not be effective when the purpose of the same is to invalidate said
insurance coverage or increase its cost (except that in case of an increase in
cost, the other party shall have the right, within the following 30 (thirty)
days following the relevant written notice, to pay such increased cost,
therefore, the release or waiver shall remain effective).

 

 

 

45

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 8.04. Cumplimiento de las Obligaciones del Arrendatario por el
Arrendador. En el caso de que el Arrendatario incumpla con sus obligaciones
conforme a este Contrato, el Arrendador, después de 10 (diez) días calendario
contados a partir del día siguiente a la fecha en que hubiera notificado por
escrito al Arrendatario acerca de su incumplimiento (salvo en caso de
emergencia) y sin que ello implique renuncia o liberación del cumplimiento de
las obligaciones del Arrendatario conforme a este Contrato, podrá, sin estar
obligado a ello, llevar a cabo cualquier acto en nombre del Arrendatario, e
incluso entrar al Inmueble con el propósito de tomar las acciones
correspondientes para solventar el incumplimiento del Arrendatario. Cualquier
cantidad pagada por el Arrendador para el cumplimiento de las obligaciones del
Arrendatario, serán por cuenta del Arrendatario y dichos costos serán
reembolsados dentro de los 5 (cinco) días hábiles posteriores a la recepción de
la documentación respectiva. En caso de que el Arrendatario no lleve a cabo
dicho reembolso puntualmente, entonces, el Arrendatario deberá pagar al
Arrendador intereses moratorios a una tasa igual a la establecida en el Inciso
5.06 anterior y dichas cantidades se entenderán también garantizadas por el
Depósito en Garantía y por la Garantía del Arrendamiento y la Garantía Adicional
(según se define más adelante).

 

Section 8.04. Compliance of Tenant’s Obligations by Landlord. In case that the
Tenant fails to comply with its obligations hereunder, the Landlord after 10
(ten) calendar days following the day next to that in which the Tenant had been
notified in writing on the corresponding breach (except in case of emergency)
and without implying a waiver or release to the compliance of such obligations
by Tenant pursuant to this Agreement, may, without being obligated to do so,
carry out any action in the name and on behalf of the Tenant, including
accessing to the Premises to take the actions necessary to resolve any breach by
Tenant. Any amount paid by the Landlord to cure any breach by the Tenant, shall
be on the account of the Tenant and such costs shall be reimbursed by the Tenant
within the 5 (five) business days following the date in which Tenant received
the relevant evidence. Should the Tenant fail to timely reimburse the
corresponding amounts, then, the Tenant shall pay to Landlord default interests
at the rate set forth in Section 5.06 above and such amounts shall also be
guaranteed by the Security Deposit and the Lease Guaranty and the Additional
Collateral (as defined below).

 

 

 

Nada de lo aquí previsto implicará una obligación del Arrendador de subsanar un
incumplimiento del Arrendatario antes de poder ejercer algún derecho o acción
legal que le asista, ya sea por virtud de este Contrato o por virtud de la ley
aplicable al mismo. En ningún caso, el Arrendador estará obligado a subsanar
incumplimientos de pago del Arrendatario.

 

Nothing of that set forth herein will be considered as an obligation on the
Landlord to cure any breach by the Tenant before exercising any right or legal
action afforded to it by virtue of this Agreement or by the applicable law.  In
no case, the Landlord will be obliged to cure payment breaches by the Tenant.

 

 

 

46

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 8.05. Cumplimiento de las Obligaciones del Arrendador por el
Arrendatario. En el caso de que el Arrendador incumpla con las obligaciones que
a su cargo derivan de este Contrato, el Arrendatario, después de 10 (diez) días
calendario contados a partir del día siguiente a la fecha en que hubiera
notificado por escrito al Arrendador acerca de su incumplimiento (salvo en caso
de emergencia) y sin que ello implique renuncia o liberación del cumplimiento de
las obligaciones del Arrendador conforme a este Contrato, podrá, sin estar
obligado a ello, llevar a cabo cualquier acto en nombre y por cuenta del
Arrendador para subsanar dicho incumplimiento. Cualquier cantidad pagada por el
Arrendatario para el cumplimiento de las obligaciones del Arrendador, serán por
cuenta del Arrendador y dichos costos serán reembolsados dentro de los 5 (cinco)
días hábiles posteriores a la recepción de la documentación respectiva. En caso
de

que el Arrendador no lleve a cabo dicho reembolso puntualmente, entonces, el
Arrendador deberá pagar al Arrendatario intereses moratorios a una tasa igual a
la establecida en el Inciso 5.06 anterior.

 

Section 8.05. Compliance of Landlord’s Obligations by Tenant. In case that the
Landlord fails to comply with its obligations hereunder, the Tenant, after 10
(ten) calendar days following the day next to that in which the Landlord had
been notified in writing on the corresponding breach (except in case of
emergency) and without implying a waiver or release to the compliance of such
obligations by Landlord pursuant to this Agreement, may, without being obliged
to do so, carry out any action in the name and on behalf of the Landlord, to
cure such breach. Any amount paid by the Tenant to cure any breach by the
Landlord, shall be on the account of the Landlord and such costs shall be
reimbursed by the Landlord within the 5 (five) business days following the date
in which Landlord received the relevant evidence. Should the Landlord fail to
timely reimburse the corresponding amounts, then, the Landlord shall pay to
Tenant default interests at the rate set forth in Section 5.06 above.

 

 

 

Nada de lo aquí previsto implicará una obligación del Arrendatario de subsanar
un incumplimiento del Arrendador antes de poder ejercer algún derecho o acción
legal que le asista, ya sea por virtud de este Contrato o por virtud de la ley
aplicable al mismo.

 

Nothing of that set forth herein will be considered as an obligation of the
Tenant to cure any breach by the Landlord before exercising any right or legal
action afforded to it by virtue of this Agreement or by the applicable law

 

 

 

Inciso 8.06. KVA’s. (A) Antes de la Fecha de Inicio del Arrendamiento, el
Arrendador se obliga a ceder temporalmente para beneficio del Arrendatario los
derechos correspondientes a una carga de 3,000 KVA’s para ser utilizados única y
exclusivamente en el Edificio, durante el Plazo y la(s) Prórroga(s).
Cualesquiera pagos derivados de la contratación del servicio de energía
eléctrica que requiera el Arrendatario incluyendo el costo de KVA’s adicionales
a los cedidos conforme a este párrafo, así como los consumos correspondientes
serán a cargo y costo exclusivo del Arrendatario.

 

Section 8.06. KVA’s. (A) Prior to Lease Commencement Date, the Landlord binds to
temporarily assign for the benefit of the Tenant the rights corresponding of up
to 3,000 KVA’s to be used exclusively in the Building during the Term and the
Extension(s). Any payments derived from the contracts related to the electric
energy required by the Tenant, including the cost of KVA’s in addition to those
assigned pursuant to this paragraph, as well as the relevant consumptions shall
be borne by the Tenant.

 

 

 

El Arrendatario reconoce y conviene que el Arrendador no asume ningún tipo de
responsabilidad frente al Arrendatario respecto del servicio de energía
eléctrica suministrado por parte de CFE, ni tampoco otorga ningún tipo de
garantía respecto a la calidad, cantidad, contratación, gestoría o prestación de
dicho servicio, toda vez que no depende del Arrendador y considerando que la
única responsabilidad del Arrendador a este respecto consiste en adquirir la
capacidad establecida y permitir el uso temporal de los derechos de los KVA's
antes descritos al Arrendatario.

 

The Tenant acknowledges and agrees that the Landlord assumes no kind of
responsibility before the Tenant with respect to the electric energy service to
be provided by CFE, or grants any kind of warranty with respect to the quality,
amount, hiring, or delivery of said service, since it does not depend on the
Landlord and considering that the only responsibility of the Landlord on this
regard consists in purchasing the stated capacity and allowing the temporary use
of the rights of the KVA’s described herein by the Tenant.

 

 

 

El Arrendatario podrá hacer uso de los KVA’s durante todo el Plazo y la(s)
Prórroga(s), y reconoce que los KVA’s son propiedad única y exclusiva del
Arrendador y no podrán ser trasladados ni utilizados en ningún otro lugar que no
sea el Inmueble, puesto que el Arrendador los adquirirá para ser utilizados
exclusivamente en el Inmueble.

 

The Tenant may use the KVA’s during the Term and the Extension(s), and
acknowledges that the KVA’s are the exclusive property of the Landlord and may
not be transferred or used in any location other than the Premises, because the
Landlord will acquired them to be used at the Premises.

 

 

 

(B) En la fecha de terminación, ya sea programada o anticipada de este Contrato,
el Arrendatario se obliga a suscribir, sin costo alguno para el Arrendador,
todos los documentos que sean necesarios a fin de ceder al Arrendador los
derechos correspondientes a los KVA’s asignados por el Arrendador al
Arrendatario de acuerdo a este Inciso 8.06, de modo que a partir de dicha fecha,
el Arrendador sea el único titular de esos derechos.

 

(B) In the termination date of this Agreement, whether scheduled or anticipated,
the Tenant binds to subscribe, at no cost to the Landlord, all documents
necessary in order to assign back to the Landlord the rights to the KVA’s
assigned by the Landlord to the Tenant according to this Section 8.06, so to as
of said date, the Landlord becomes the only owner of said rights.

 

 

 

47

--------------------------------------------------------------------------------

TPI

Matamoros

 

(C) Serán a cargo del Arrendatario todos y cada uno de los costos, derechos y en
general, cualquier gasto derivado de la documentación de la transferencia de los
KVA’s objeto de este Inciso 8.06, tanto al momento de la cesión de los mismos
del Arrendador al Arrendatario, como al momento de ser devueltos por el
Arrendatario al Arrendador, de modo que dichas transferencias sean sin cargo
alguno para el Arrendador.

 

(C) Tenant shall be responsible for each and every cost, rights and in general,
any expense derived from the documentation of the KVA’s subject matter of this
Section 8.06, at the time of being transferred from the Landlord to the Tenant
and from the Tenant to the Landlord, so all said transfers are made at no cost
to Landlord.

 

 

 

(D) El Arrendatario como cesionario, será responsable de mantener los KVA’s
libres de toda carga, gravamen o limitación de dominio y llevar a cabo todos los
actos necesarios para preservar la propiedad sobre los mismos, para beneficio
del Arrendador.

 

(D) The Tenant as assignee, shall be responsible of keeping the KVA’s free of
any lien, encumbrance or limitation of any kind and to carry out any necessary
actions to preserve the ownership of the KVA’s for the benefit of the Landlord.

 

 

 

(E) El Arrendatario será responsable de los daños y perjuicios causados al
Arrendador con motivo de cualquier incumplimiento de su parte respecto de las
obligaciones que a su cargo se establecen en este Inciso 8.06, y dichos daños y
perjuicios estarán garantizados por el Depósito en Garantía y por la Garantía de
Arrendamiento y la Garantía Adicional (según se define más adelante).

 

(E) The Tenant shall be responsible of any damages and losses caused to the
Landlord by reason of any breach on its side with respect to the obligations set
forth in this Section 8.06, and said damages and losses shall also be secured by
the Lease Guaranty and the Additional Collateral (as defined below).

 

 

 

CLÁUSULA IX

Obligaciones Ambientales

 

CLAUSE IX

Environmental Obligations

 

 

 

Inciso 9.01. Obligaciones Ambientales. (A) El Arrendador declara que, hasta
donde es de su conocimiento, hasta antes de la Fecha de Inicio del
Arrendamiento, el Inmueble no ha contenido asbestos, transformadores de
Bifenilos Policlorados (BPC) o cualquier otro Material Peligroso, o presentado
alguna Condición de Contaminación, ni tampoco existen o han existido tanques
subterráneos de almacenamiento diferentes de tanques de agua potable, ni se ha
llevado a cabo cualquier almacenamiento, tratamiento, uso, disposición, descarga
o descarga potencial descarga de cualquier Material Peligroso en, dentro,
debajo, alrededor, en el perímetro o cerca del Inmueble que pudiera causar una
Condición de Contaminación en el Inmueble o en cualquier parte de él.

 

Section 9.01. Environmental Obligations. (A) The Landlord hereby warrants and
represents that up to the Lease Commencement Date the Premises does not contain
asbestos, Polychlorinated Biphenyls (PCBs) transformers, or other Hazardous
Materials, or present any Contamination Condition or underground storage tanks
different from water tanks, nor has been used to keep, treat, use, dispose,
release or potential release of any Hazardous Materials in, within, below, in
the surroundings, in the perimeter, or nearby the Premises, that may cause a
Contamination Condition of the Premises or any part thereof.

 

 

 

Dentro de los 45 (cuarenta y cinco) días naturales siguientes a la Fecha de
Ocupación Substancial del Edificio, el Arrendador entregará al Arrendatario un
estudio ambiental denominado Environmental Site Assessment phase 1 elaborado con
base en la norma ASTM E 1527 – 05 en su última edición, emitido por un auditor
ambiental independiente, que refleje que a la Fecha de Ocupación Substancial el
Inmueble, no presenta ninguna Condición de Contaminación, y que la construcción
del Edificio fue llevada a cabo de acuerdo a la Legislación Ambiental.

 

Within the 45 (forty five) calendar days following the Substantial Occupancy
Date of the Building, the Landlord shall deliver to the Tenant an environmental
study known as Environmental Site Assessment phase 1 based on norm ASTM E 1527 –
05 in its last edition, issued by and independent environmental auditor, which
shall reflect that as of the Substantial Occupancy Date of the Premises, do not
present any Contamination Condition  and that the construction was carried out
in accordance with the Environmental Laws.

48

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

El Arrendador conviene y se obliga a indemnizar y mantener al Arrendatario y a
sus accionistas, directores, agentes, empleados, sucesores, representantes y
cesionarios, libres y a salvo de cualquier reclamación, daño, responsabilidad,
pérdida, resolución, acuerdo y costos (incluyendo sin limitación, honorarios
razonables y documentados de abogados y gastos) en relación con la liberación o
descarga de Materiales Peligrosos derivados de, o resultantes de, o en cualquier
forma relacionados con, (i) violaciones a la Legislación Ambiental  previo a, y
durante el período de construcción del Inmueble o cualquier parte del mismo, y
(ii) contaminación del Inmueble o cualquier parte del mismo por el Arrendador,
sus directores, funcionarios, empleados, asesores, representantes, contratistas,
factores, dependientes, visitantes o cualquier otra persona por la que el
Arrendador sea legalmente responsable durante el Plazo o la(s) Prórroga(s). La
presente indemnización estará limitada al monto que corresponda a las multas y
gastos relacionados con cualquier sanción impuesta por las autoridades
gubernamentales en materia ambiental, más los costos de las remediaciones que
sean necesarias para corregir el incumplimiento de que se trate y los costos
documentados efectivamente erogados por la parte que tenga derecho a dicha
indemnización. En ningún caso existirá responsabilidad por daños
consecuenciales.

 

The Landlord covenants and agrees to indemnify and hold harmless Tenant, and its
shareholders, directors, officers, employees, trustee delegates, successors,
legal representatives and assigns from and against all claims, damages,
liabilities, losses, judgments, settlements and costs (including, without
limitation, reasonable attorney's fees and expenses) in connection with
Hazardous Materials arising out of, or resulting from: (i) violations to the
Environmental Law before and during the construction period of the Premises or
any part thereof and (ii) contamination of the Premises or any part thereof by
the Landlord or by its directors, officers, employees, consultants,
representatives, contractors, managers, visitors or any other person for which
the Landlord is legally responsible during the Term and the Extension(s).This
indemnification shall be limited to the amount corresponding to the fines and
expenses related to any sanction imposed by any governmental authority in
environmental matters, plus the costs related to the remediation actions
necessary to correct the relevant breach, and the documented costs effectively
incurred by the party having the right to be indemnified. In no case shall exist
responsibility for consequential damages.

 

 

 

(B) El Arrendatario, a su costa, se obliga a, y garantiza que, durante el
Plazo  y la(s) Prórroga(s), el Inmueble será mantenido y las operaciones del
Arrendatario serán conducidas de acuerdo a la Legislación Ambiental aplicable al
Arrendatario, que el Arrendatario no procesará, combinará, de ninguna forma
utilizará, almacenará, desechará, derramará, reciclará, introducirá ni permitirá
que se introduzca al Inmueble ningún Material Peligroso o considerado como
contaminante por la Legislación Ambiental.

 

(B) Tenant covenants and agrees that, at its own cost, that throughout the Term
and the Extension(s), the Premises will be maintained and Tenant’s operation
will be conducted in accordance with the Environmental Law applicable to the
Tenant,  that Tenant will not process, combine, in any manner use, keep,
dispose, spill, recycle or introduce or allow to be introduced at the Premises,
any Hazardous Materials or any material considered as contaminant by the
Environmental Law.

 

 

 

El almacenamiento temporal o permanente de sustancias peligrosas utilizadas en
la operación  ordinaria del Arrendatario o mantenimiento o limpieza  del
Inmueble, no implicarán un incumplimiento del Arrendatario conforme a este
Inciso 9.01 (B), siempre y cuando, dichas sustancias sean manejadas con el
cuidado debido y se encuentren en volúmenes acordes para su uso.

 

The use or temporary or permanent storage of hazardous materials in the ordinary
operations of the Tenant, or for maintenance and cleaning of the Premises, will
not imply a breach by Tenant to this Section 9.01 (B), as long as, such
substances are being managed with the due care and in reasonable volumes for
their intended use.

 

 

 

49

--------------------------------------------------------------------------------

TPI

Matamoros

 

(C) En caso de así requerirlo el negocio o industria del Arrendatario a ser
instalado en el Inmueble, éste realizará a su cargo todos y cada uno de los
estudios de riesgo ambiental, impacto ambiental, reportes previos, reportes
continuos, permisos para emisiones al ambiente de cualquier tipo, como generador
de

residuos  y aquellos otros que de conformidad con la Legislación Ambiental se
requieran, y deberá entregar al Arrendador copias de dichos documentos dentro de
los 10 (diez) días calendario siguientes al requerimiento escrito del
Arrendador.

 

(C) In case it is required by the business or industry of the Tenant to be
conducted in the Premises, the Tenant will perform at its expense each and all
of the studies of environmental risk and environmental impact, previous or
continuous reports, permits for emissions to the environment, as generator of
residues, and those others required pursuant to the Environmental Law, and must
deliver to Landlord copies of all of said studies within the ten (10) calendar
days following the written request of the Landlord.

 

 

 

Asimismo, el Arrendatario se obliga a contratar por su cuenta y riesgo, los
servicios de disposición de desechos peligrosos que su negocio o industria
requiera, debiendo entregar al Arrendador, previa solicitud por escrito de este
último, evidencia de que los desechos peligrosos según dicho término se define
en la Legislación Ambiental han sido dispuestos en términos de la Legislación
Ambiental.

 

Likewise, the Tenant hereby agrees to hire and maintain, at its own cost and
expense, collection services for hazardous waste that its business or industry
requires, having to deliver to Landlord, upon written request by the latter,
evidence that hazardous wastes, as they are defined in Environmental Law, have
been disposed according to the Environmental Law.

 

 

 

(D) El Arrendatario, a su costa, se obliga a entregar al Arrendador dentro de
los 30 (treinta) días naturales siguientes a la fecha de terminación, ya sea
anticipada o programada, del presente Contrato un estudio ambiental denominado
Environmental Site Assessment phase 1, elaborado con base en la norma ASTM E
1527 – 13 en su última edición, emitido por un auditor ambiental independiente,
que refleje que durante el Plazo y la(s) Prórroga(s) y mientras el Arrendatario
tuvo posesión del Inmueble o cualquier parte del mismo, con posterioridad a
dichas fechas, el Arrendatario dio cumplimiento a sus obligaciones derivadas de
la Legislación Ambiental,  permitiendo en su caso el Arrendador al Arrendatario
el acceso al Inmueble únicamente para este fin. En caso de que dicho estudio
refleje la necesidad de llevar a cabo estudios adicionales y/o Acciones de
Remediación, el Arrendatario se obliga a llevar a cabo todos dichos estudios
adicionales y/o Acciones de Remediación.

 

(D) Tenant agrees, at its cost, to provide to Landlord, within the 30 (thirty)
calendar days following the termination, whether scheduled or anticipated, of
this Agreement, a environmental report known as Environmental Site Assessment
phase 1, based on norm ASTM E 1527 – 13 in its last edition, issued by and
independent environmental auditor, that will evidence that during the Term and
the Extension(s) and during the term in which the Tenant had possession of the
Premises or any part of it after said dates, the Tenant complied with its
obligations derived from the Environmental Law, allowing the Tenant the access
to the Premises for such purposes. In case that such assessment reflects the
need to carry out additional studies and/or Remedial Actions, the Tenant binds
itself to make those additional studies and /or Remedial Actions.

 

 

 

50

--------------------------------------------------------------------------------

TPI

Matamoros

 

En la medida en que lo exija la Legislación Ambiental, será responsabilidad del
Arrendatario el informar a las autoridades ambientales acerca de la terminación,
ya sea anticipada o programada, de este Contrato y la suspensión de sus
actividades en el Inmueble, dando para ello los avisos de abandono de sitio que
sean necesarios, copias de los cuales junto con cualquier oficio emitido por
dichas autoridades, deberán ser entregados al Arrendador a más tardar el día
hábil anterior a la fecha en la que el Arrendador deba de devolver el Depósito
en Garantía conforme a lo previsto en el Inciso 6.03 anterior; en el entendido
de que, en caso que el Arrendatario incumpla con su obligación de entregar los
documentos previstos en este apartado (D) en dicha fecha, el Arrendador se
entenderá para todos los efectos como irrevocablemente autorizado por el
Arrendatario para aplicar hasta donde alcance el Depósito en Garantía para
efectos de dar dichos avisos a las autoridades y llevar a cabo cualquier acto
necesario para tal efecto, en caso de que el Depósito en Garantía fuere

insuficiente para tal propósito el Arrendatario conviene en pagar al Arrendador
cualquier cantidad adicional que el Arrendador hubiera gastado para dicho fin,
contra entrega de los comprobantes correspondientes. El retraso en dicho pago,
obligará al Arrendatario al pago de intereses moratorios conforme a la tasa
establecida en el Inciso 5.06 anterior y se entenderá garantizada por la
Garantía de Arrendamiento y la Garantía Adicional (según se define más
adelante).

 

To the extent required by Environmental Law, Tenant shall be responsible for
notifying the environmental authorities of the termination, whether scheduled or
anticipated of this Agreement) and the termination of its activities at the
Premises, by giving the site abandonment notices that may be necessary, copies
of which along with any answer issued by said authorities, shall be delivered to
the Landlord at the latest on the day before the date in which the Landlord
should return the Security Deposit pursuant to that provided in Section 6.03
above; provided that in case that the Tenant fails to deliver the documents
referred to in this section (D), the Landlord shall be considered as irrevocably
authorized by the Tenant to use the Security Deposit up to its limit to give all
such notices to the authorities and to carry out any action required to that
effect, in case that the Security Deposit be insufficient for such purposes,
then Tenant agrees to pay to Landlord, any additional amount paid by the
Landlord to that end, against delivery of the corresponding evidence. Delay in
such payment shall bind the Tenant to pay default interest at the rate set forth
in Section 5.06 above and shall be considered as covered by the Lease Guaranty
and the Additional Collateral (as defined below).

 

 

 

(E) El Arrendatario conviene y se obliga a defender, indemnizar y mantener al
Arrendador, y a sus accionistas, acreedores, directores, agentes, empleados,
sucesores, delegados fiduciarios, representantes, cesionarios, subsidiarias,
afiliadas y partes relacionadas del Arrendador, libres, en paz y a salvo de
cualquier reclamación, daño, responsabilidad, pérdida, resolución, acuerdo,
transacción, multas, penalidades, gastos y costos (incluyendo sin limitación,
honorarios razonables y documentados de abogados y gastos) y gastos derivados o
resultantes de, o en cualquier forma relacionados con: (i) la posesión del
Inmueble o cualquier parte del mismo por parte del Arrendatario, o (ii) las
actividades del Arrendatario en el Inmueble o cualquier parte del mismo, o (iii)
cualquier elemento reflejado en el estudio Fase “1” o en el aviso de abandono de
sitio a que se refiere el párrafo D) anterior, que sean atribuibles a la
posesión del Inmueble o cualquier parte del mismo por el Arrendatario o a sus
actividades en el mismo, o (iv) cualesquiera violaciones del Arrendatario
respecto de la Legislación Ambiental. La presente indemnización estará limitada
al monto que corresponda a las multas y gastos relacionados con cualquier
sanción impuesta por las autoridades gubernamentales en materia ambiental, más
los costos de las remediaciones que sean necesarias para corregir el
incumplimiento de que se trate y los costos documentados efectivamente erogados
por la parte que tenga derecho a dicha indemnización.

 

(E) Tenant covenants and agrees to defend, indemnify and hold harmless Landlord,
and its shareholders, lenders, directors, officers, employees, trustee
delegates, successors, legal representatives, assignees, subsidiaries,
affiliates and related parties of Landlord from and against all claims, damages,
liabilities, losses, judgments, settlements, transactions, fines, penalties,
expenses and costs (including, without limitation, reasonable attorney's fees
and expenses) and expenses arising out of or resulting from: (i) Tenant’s
possession of the Premises or any part thereof, or (ii) Tenant’s activities at
the Premises or any part thereof, or (iii) any issue reflected in the Phase I or
at the site abandonment notice referred to in paragraph D) above, attributable
to Tenant’s possession of, or activities at the Premises or any part thereof, or
(iv) any violations by the Tenant to the Environmental Law. This indemnification
shall be limited to the amount corresponding to the fines and expenses related
to any sanction imposed by any governmental authority in environmental matters,
plus the costs related to the remediation actions necessary to correct the
relevant breach, and the documented costs effectively incurred by the party
having the right to be indemnified.

 

 

 

Para los efectos de este Contrato, los siguientes términos tendrán los
significados que a continuación se les atribuyen:

 

For purposes of this Agreement, the following terms will have the meanings set
forth herein:

 

 

 

51

--------------------------------------------------------------------------------

TPI

Matamoros

 

“Acciones de Remediación” significa todas las medidas necesarias para efectos de
dar cumplimiento o liberar cualquier obligación a la Legislación Ambiental, para
(i) limpiar, remover, tratar, reparar, contener, eliminar, cubrir o de cualquier
otra manera ajustar o regular los Materiales Peligrosos en áreas internas o
externas, (ii) prevenir o controlar las liberaciones de Materiales Peligrosos de
tal forma que se impida su migración, o acción perjudicial o amenaza a la salud,
bienestar o en el medio ambiente,

o (iii) llevar a cabo estudios o análisis para adoptar acciones correctivas, o
proceder con investigaciones, estudios de restauración o reparación y estudios
para adoptar acciones correctivas posteriores (o trabajo de limpieza posterior),
evaluaciones, pruebas y supervisión en, o en las inmediaciones del Inmueble.

 

“Remedial Actions” means all measures needed to comply or release any obligation
according to the Environmental Law to (i) clean, remove, treat, repair, contain,
eliminate, cover or in any other way adjust or regulate the Hazardous Materials
in indoors or outdoors, (ii) prevent or control the release of Hazardous
Materials in a way that impedes its migration, or prejudicial effect, or threat
to health, wealth or environment, or (iii) to conduct studies or analysis in
order to adopt corrective actions, or proceed with investigations, reparation or
restoration studies and studies to adopt future corrective actions (or future
cleaning work), evaluations, testing and supervision at or near the Premises.

 

 

 

“Condición de Contaminación” significa, con respecto al Inmueble: (i)
condiciones, actividades permanentes u omisiones en actuar, que contravengan la
Legislación Ambiental, o que hayan tenido como resultado, o que desde un punto
de vista razonable, amenacen resultar en una liberación de Materiales
Peligrosos, (ii) condiciones resultantes de liberaciones previas de Materiales
Peligrosos que hayan contaminado o que, desde un punto de vista razonable,
amenacen contaminar el suelo, subsuelo, aire, el medio ambiente en general, el
agua ya sea superficial o subterránea, y (iii) condiciones que, desde un punto
de vista razonable, amenacen tener como resultado la exposición humana
potencialmente dañina a Materiales Peligrosos.

 

“Contamination Condition” means, with respect to the Premises: (i) conditions,
permanent activities or omissions, contrary to the Environmental Law, or have
resulted, or from a reasonable point of view, threaten to result in a release of
Hazardous Materials, (ii) existent conditions as a result of previous releases
of Hazardous Materials that had contaminated or that, from a reasonable point of
view, threaten to contaminate the ground, water, or underground water, and (iii)
existent conditions that, from a reasonable point of view, threaten to result in
human exposure to Hazardous Materials.

 

 

 

“Legislación Ambiental” significa todas las leyes, reglamentos, decretos,
normas, ordenamientos o resoluciones federales, estatales o municipales que en
el presente o en el futuro se dicten para efectos de regular aspectos en materia
de, recursos ambientales o naturales, o para regular todo lo relativo a
contaminantes, incluyendo aquellas leyes sobre el uso, generación, almacenaje,
remoción, recuperación, tratamiento, manejo, transportación, disposición,
control, descarga o exposición a contaminantes, que apliquen o puedan aplicar al
Inmueble y/o a las actividades del Arrendatario. El término Legislación
Ambiental incluye sin limitar, el Código Civil para el estado de Tamaulipas, la
Ley General del Equilibrio Ecológico y la Protección al Ambiente, Ley Federal de
Responsabilidad Ambiental, la Ley General para la Prevención y Gestión Integral
de los Residuos, la Ley de Aguas Nacionales, Ley de Aguas del Estado de
Tamaulipas, Ley de Protección Civil para el Estado de Tamaulipas, Ley de Salud
para el Estado de Tamaulipas, Ley de Desarrollo Urbano para el Estado de
Tamaulipas, Código para el Desarrollo Sustentable del Estado de Tamaulipas, así
como las Normas Oficiales Mexicanas: NOM-001-SEMARNAT-1997,
NOM-002-SEMARNAT-1996, NOM-052-SEMARNAT-2005, NOM-053-SEMARNAT-1993,
NOM-081-SEMARNAT-1994, NOM-138-SEMARNAT/SS-2003, y NOM-147-SEMARNAT-SSA1-2004
(así como los lineamientos internos utilizados por la Procuraduría Federal de
Protección al Ambiente para suelos contaminados y su remediación) y las
modificaciones, reformas y adiciones a las mismas, en cualquier momento durante
el Plazo y la(s) Prórroga(s).

 

“Environmental Law” means any laws, regulations, decrees, standards, ordinances
or resolutions of federal, state or municipal nature currently in effect or that
may be in effect in the future to regulate  environmental or natural resources,
or to regulate everything regarding contaminants, including those laws
applicable to the use, generation, storage, removal, recovery, treatment,
management, transportation, disposal, control, discharge or exposure of
contaminants, applicable or that may apply to the Premises and/or to the
Tenant's activities. The term Environmental Laws includes, without limitation,
the Civil Code for the State of Tamaulipas, the General Law on Ecologic Balance
and Environmental Protection, the Federal Law on Environmental Responsibility,
the General Law to Prevent Waste and Integral Management Thereof, the National
Water Law, Water Law for the State of Tamaulipas, Civil Protection Law for the
State of Tamaulipas, Health Law for the State of Tamaulipas, Sustainable
Development Code for the State of Tamaulipas,  as well as Mexican Official
Standards: NOM-001-SEMARNAT-1997, NOM-002-SEMARNAT-1996, NOM-052-SEMARNAT-2005,
NOM-053-SEMARNAT-1993, NOM-081-SEMARNAT-1994, NOM-138-SEMARNAT/SS-2003,  and
NOM-147-SEMARNAT-SSA1-2004 (as well as internal guidelines used by the Federal
Environmental Protection Agency for contaminated soil and remediation), and
amendments, modifications and additions thereto from time to time during the
Term and the Extension(s).

52

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

“Materiales Peligrosos” significa aquellas que se describen en el artículo 3
fracción XXXIII de la Ley General de Equilibrio Ecológico y Protección al
Ambiente que representen un riesgo al medio ambiente, salud o recursos
naturales, incluyendo sin limitar, cualquier desperdicio tóxico,  sustancia
peligrosa, sustancia tóxica,  desecho peligroso, petróleo, sustancias, residuos
o desperdicios derivados del petróleo, sustancias, residuos o desperdicios
radioactivos, ya sea en forma líquida, sólida o gaseosa, o cualquier elemento
constituido de dicha sustancia, residuo  o cualquier otra sustancia o materia
regulada o definida en la Legislación Ambiental, incluyendo, sin limitar,
desperdicios, residuos, materiales o sustancias que: (i) se les denomine
“Material Peligroso”  y/o “Residuos Peligrosos”, de conformidad con la
Legislación Ambiental, o (ii) aparezcan listados o caracterizados y considerados
como “Peligrosos” conforme a las Normas Oficiales Mexicanas que sean aplicables,
o (iii) sean designados y considerados como “desperdicios peligrosos” en
términos de la Legislación Ambiental, o (iv) tengan características corrosivas,
radioactivas, explosivas, tóxicas, inflamables, o biológicamente infecciosas.

 

“Hazardous Materials” means those described in article 3 section XXXIII of the
General Law of Ecological Equilibrium and Environmental Protection that pose a
risk to the environment, health and natural resources, including without
limitation, any toxic waste, dangerous substance, toxic substance, hazardous
waste, petroleum, substances or waste derived from petroleum, radioactive
substances or waste, whether liquid, solid or in gaseous form, or any element
elaborated with such substance or waste, or any other substance or material
regulated or defined in the Environmental Law, including, without limitation,
waste, traces, materials or substances which: (i) are defined as “Hazardous
Material” and/or “Hazardous Traces”, in accordance with the Environmental Law,
or (ii) appear listed or characterized and considered like “Dangerous” by the
Official Mexican Norms NOM-052-SEMARNAT-2005 and NOM-053-SEMARNAT-1993, or (iii)
are designated and considered as “Hazardous Waste” in terms of the Environmental
Law, or (iv) have corrosive, radioactive, explosive, toxic, flammable,
biological infectious characteristics.

 

 

 

CLÁUSULA X

Rescisión

 

CLAUSE X

Rescission

 

 

 

Inciso 10.01. Rescisión por el Arrendador. En el supuesto de que cualquier de
los siguientes eventos (cada una, una “Causa de Rescisión”) ocurra:

 

Section 10.01. Rescission by Landlord. In the case that any of the following
events (each a “Cause of Rescission”) occurs:

 

 

 

i.    El Arrendatario omita o se atrase en el pago de la renta y/o cualquier
otra cantidad pagadera al Arrendador conforme a este Contrato y/o el Anexo de
Arrendamiento y/o cualquier otro documento que se suscriba conforme a este
Contrato, y dicha omisión o retraso permanezca sin ser subsanado por un periodo
de 10 (diez) días naturales siguientes a la fecha en que el Arrendador le
hubiera notificado por escrito al Arrendatario; o

 

i.    Tenant fails or delays in the payment of the rent and/or any other amount
payable to the Landlord pursuant to this Agreement and/or the Lease Schedule
and/or any other document executed pursuant to this Agreement, and such omission
or delay remains uncured for a period of 10 (ten) calendar days following the
date in which the Landlord had notified in writing to the Tenant; or

 

 

 

ii.    El Arrendatario ceda los derechos que le corresponden en el presente
Contrato o al Anexo de Arrendamiento o subarriende ya sea parcial o totalmente
el Inmueble, o de cualquier otra forma conceda el uso, posesión o goce parcial o
total del Inmueble a terceros: (a) de manera distinta a la permitida en este
Contrato, o (b) sin el consentimiento previo y por escrito del Arrendador para
tal efecto, cuyo consentimiento no deberá ser negado o demorado sin razón
justificada; o

 

ii.    The Tenant assigns its rights from this Agreement or the Lease Schedule
or subleases, whether partially or totally the Premises, or in any other manner
grants the use, possession or enjoyment of the Premises, whether partially or
totally to third parties: (a) in a way different to that permitted hereunder, or
(b)  without the previous written consent of the Landlord to that effect, which
consent shall not be withheld or delayed without just cause; or

 

 

 

53

--------------------------------------------------------------------------------

TPI

Matamoros

 

iii.   El Arrendatario lleve a cabo cualquier obra en, o modificación al
Inmueble, excepto según se permite conforme a este Contrato; o

 

iii.   The Tenant carries out any work or modification to the Premises, except
as permitted in accordance to this Agreement; or

 

 

 

iv.   El Arrendatario destine el Inmueble o cualquier parte del mismo a
cualquier uso distinto al establecido en el Inciso 3.04 anterior, o utilice el
Inmueble o cualquier parte del mismo para almacenar, ocultar y/o mezclar bienes
de procedencia ilícita o producto de actividades ilícitas; que sean instrumento,
objeto o producto de un delito; producto de delitos patrimoniales o de
delincuencia organizada; que estén siendo utilizados para la comisión de un
delito; o de cualquier manera relacionados o vinculados con delitos. En este
caso la rescisión operará de manera inmediata sin que exista plazo para
remediación alguno; o

 

iv.   The Tenant uses the Premises or any part thereof in a manner different
from that established in Section 3.04 above, or uses the Premises or any part
thereof to store, hide and/or mix goods of illegal origin, or which are the
instrument, object or product of a crime; product of economic crimes or
organized crime; or are being utilized to commit a crime; or in any manner are
related to criminal activities. In this case the rescission shall operate
immediately without any cure period; or

 

 

 

v.    El Arrendatario se oponga o de cualquier otra forma impida el acceso a las
personas designadas por el Arrendador para inspeccionar el Inmueble según se
establece en el Inciso 7.03, o para llevar a cabo los trabajos de reparación a
que se refiere el Inciso 7.07 de este Contrato; o

 

v.    The Tenant opposes or in any manner impedes the access to the Premises to
the persons appointed by the Landlord pursuant to Section 7.03 above, or to
carry out the repair works referred to in Section 7.07 of this Agreement; or

 

 

 

vi.    El Arrendatario incumpla con cualquiera otra de sus obligaciones conforme
al presente Contrato (diferentes a la falta de pago a que se hace referencia en
el párrafo (i) de este Inciso y al uso del Inmueble que se describe en el
párrafo (iv) de este Inciso), incluyendo cualquier obligación derivada del
Reglamento del Parque y dicho incumplimiento permanezca sin ser subsanado
durante más de treinta (30) días naturales siguientes a la fecha en que dicho
incumplimiento hubiere sido notificado por parte del Arrendador al Arrendatario;
o

 

vi.    The Tenant breaches any other of its obligations under this Agreement
(different to the lack of payment referred to in paragraph (i) of this Section
and the use of the Premises described in paragraph (iv) of this Section),
including any obligation derived from the Park Regulations and such breach
remains uncured during more than 30 (thirty) calendar days following the date in
which such breach had been notified by Landlord to Tenant; or

 

 

 

54

--------------------------------------------------------------------------------

TPI

Matamoros

 

vii.   El Arrendatario incumpla generalizadamente con el pago de sus
obligaciones, conforme al Artículo 9 de la Ley de Concursos Mercantiles, o
admita expresamente su inhabilidad para liquidar sus deudas en lo general, o
lleve a cabo una cesión en beneficio de acreedores; o el Arrendatario sea
declarado en concurso mercantil, entre en estado liquidación o disolución, o que
pretenda una orden de suspensión o designación de un síndico, fiduciario, o
cualquier otro funcionario interventor del Arrendatario o de cualquier parte
substancial de sus activos; o el

Arrendatario, a través de su asamblea de accionistas o consejo de administración
o de cualquier otra forma, resuelva mediante los actos corporativos necesarios
autorizar cualquiera de los eventos que se describen en este párrafo viii; o
cualquier autoridad competente declare una moratoria o suspensión de pagos, por
cualquier causa, de las deudas del Arrendatario; o

 

vii.   Tenant’s general failure to pay its obligations, as defined in Article 9
of the Commercial Reorganization and Bankruptcy Law, or expressly admits its
inability to pay its debts in general, or makes an assignment for the benefit of
its creditors; or the Tenant is declared in bankruptcy, commercial insolvency,
liquidation or dissolution, or that it requests an order of suspension or
designation of a trustee, fiduciary or any other intervening officer of the
Tenant or any substantial part of its property; or the Tenant, through its
shareholders meeting or board of directors or in any other manner, resolves
through the necessary corporate acts, to authorize any of the events described
in this paragraph viii; or any competent authority declares a stay or payment
stop, for any reason, of the Tenant’s debts; or

 

 

 

viii.  El Arrendatario abandone el Inmueble o una parte del mismo; sin embargo,
un paro temporal de operaciones durante el cual se mantenga personal de
seguridad en el Inmueble, se continúe con el cumplimiento de las obligaciones al
amparo del presente Contrato, incluyendo sin limitar las obligaciones de pago de
rentas y de mantenimiento del Inmueble, no será considerado como “abandono”; o

 

viii.  The Tenant abandons the Premises or any part thereof; provided however
that, a temporary stop of operations during which security personnel is
maintained at the Premises, and continues complying with its obligations under
this Agreement, including without limitation the rental payments and maintenance
of the Premises, shall not be considered as abandonment; or

 

 

 

ix.    Durante la vigencia del presente Contrato, la Garantía de Arrendamiento
y/o la Garantía Adicional quedasen, por cualquier causa, sin efecto; y el
Arrendatario incumpla con entregar alguna garantía sustituta, dentro de los 10
(diez) días naturales siguientes a la notificación por el Arrendador, en todo
caso, la garantía sustituta deberá ser satisfactoria para el Arrendador; o

 

ix.    That during the term of this Agreement, the Lease Guaranty and/or the
Additional Collateral be, for any cause, without effect, and the Tenant fails to
deliver a substitute guaranty, within 10 (ten) calendar days term after having
received written notice by Landlord, in all cases, the substitute guaranty must
be satisfactory to the Landlord; or

 

 

 

x.    Se genere cualquier gravamen sobre el Inmueble o cualquier parte del
mismo, o se entable cualquier reclamación derivada de cualquier obra o
instalación llevada a cabo por el Arrendatario o a nombre de éste, ya sea que
dicha obra o instalación hubiere sido o no autorizada por el Arrendador conforme
a lo previsto en este Contrato, y el Arrendatario no cancelara el gravamen o
resolviera la reclamación de que se trate dentro de los treinta (30) días
naturales siguientes a la fecha en que dicho gravamen hubiere sido creado o
dicha reclamación iniciada.

 

x.    Any lien arises over the Premises or any part thereof, or any claim is
filed, derived from any work, job or installation carried out by Tenant or in
its name, regardless of whether such work had been authorized or not by the
Landlord according to the provisions herein, and the Tenant does not cancel the
lien or resolve the claim within thirty (30) calendar days following the date on
which such lien was created or such claim brought.

 

 

 

55

--------------------------------------------------------------------------------

TPI

Matamoros

 

Entonces, el Arrendador podrá, mediante aviso por escrito al Arrendatario con 30
(treinta) días naturales de anticipación, rescindir el presente Contrato y
cualquier documento derivado del mismo incluyendo el Anexo de Arrendamiento,
identificando claramente la Causa de Rescisión; en cuyo caso, el presente
Contrato se tendrá por terminado precisamente el trigésimo día (30) siguiente a
la fecha de la notificación, sin necesidad de presentación, demanda, declaración
judicial, protesto o aviso adicional de cualquier naturaleza, a todo lo cual, de
la manera más

amplia permitida por la legislación aplicable, el Arrendatario renuncia
expresamente en este acto, debiendo el Arrendatario: (i) hacer entrega de la
posesión del Inmueble en la fecha en que la rescisión de este Contrato surta sus
efectos, (ii) dar cumplimiento a todas las disposiciones de este Contrato en lo
relativo a la entrega del Inmueble, incluyendo sus obligaciones conforme al
Inciso 9.01 de este Contrato, y (iii) pagar la penalidad que se establece en el
Inciso 10.02 siguiente y cualquier otra cantidad que conforme a este Contrato
y/o al Anexo de Arrendamiento y/o cualquier otro documento derivado de este
Contrato deba al Arrendador.  Cualquier aviso de rescisión dado por el
Arrendador conforme a este Inciso 10.01 quedará sin efecto inmediatamente, si el
Arrendatario subsana la Causa de Rescisión correspondiente dentro de dicho
periodo de 30 (treinta) días naturales.

 

Then, the Landlord may, through written notice to the Tenant with at least 30
(thirty) calendar days in advance, rescind this Agreement and any document
derived herefrom, including the Lease Schedule, clearly identifying the Cause of
Rescission; in which case, this Agreement shall be considered as terminated on
the thirtieth day following the date of the notice, without the need of
presentation, demand, judicial declaration, protest or additional notice of any
kind, all of which, in the most ample way permitted by law, is hereby waived by
the Tenant, and the Tenant will have to: (i) deliver the possession of the
Premises on the date the rescission of this Agreement becomes effective, (ii)
comply with all provisions of this Agreement related to the delivery of the
Premises including its obligations under Section 9.01 of this Agreement, and
(iii) pay the penalty set forth in Section 10.02 below and any other amount that
pursuant to this Agreement and/or the Lease Schedule and/or any other document
derived from this Agreement should be paid by to the Landlord. Any rescission
notice by the Landlord pursuant to this Section 10.01 shall be without effect if
within such 30 (thirty) calendar days period, the Tenant cures the corresponding
Cause of Rescission.

 

 

 

En el caso de retraso u omisión en el pago de rentas, la única manera que tendrá
el Arrendatario de suspender la rescisión de este Contrato, será exhibiendo al
Arrendador el comprobante de pago íntegro de la cantidad debida y no pagada,
junto con los intereses moratorios calculados de acuerdo a lo previsto en el
Inciso 5.06 de este Contrato y el plazo para cura de dicho incumplimiento en
específico es el indicado en el párrafo i de este Inciso 9.01.

 

In the case of delay or omission in rental payments, the only manner for the
Tenant to suspend the rescission of this Agreement shall be delivering to
Landlord the due and unpaid amount along with the corresponding default
interests calculated pursuant to that set forth in Section 5.06 of this
Agreement, and the cure period for said specific breach shall be the one
established in paragraph i of this Section 9.01

 

 

 

El hecho de que cualquier aviso de rescisión quede sin efecto conforme a lo
previsto en el párrafo anterior, no impedirá al Arrendador dar nuevos avisos por
la misma o diferentes Causas de Rescisión en el caso de que se actualicen los
supuestos correspondientes después de que el aviso de rescisión anterior hubiera
quedado sin efecto.

 

The fact that any rescission notice be without effect pursuant to that provided
for in the paragraph above, shall not impede the Landlord to give new rescission
notices for the same or for different Causes of Rescission in case that the same
are applicable after the last rescission notice became ineffective.

 

 

 

Inciso 10.02. Penalidad en caso de Rescisión por el Arrendador. Toda vez que el
presente Contrato se celebra por un plazo forzoso y el pago mensual de las
rentas es sólo una manera de hacer el pago por la contraprestación total por el
uso y goce del Inmueble conforme a este Contrato, en el supuesto de que el
presente Contrato sea rescindido por el Arrendador según se establece en el
Inciso 10.01 anterior, el Arrendatario deberá pagar al Arrendador por concepto
de penalidad por rescisión, un monto igual a las rentas nominales pendientes por
devengar en el Plazo o en la Prórroga en vigor, al momento en que la rescisión
de este Contrato surta sus efectos.

 

Section 10.02. Penalty in case of Rescission by the Landlord. Since this
Agreement is being entered into for a mandatory term and the monthly payment of
the rents is just a form of paying the full consideration for the use and
enjoyment of the Premises pursuant to this Agreement, in the case that the same
is rescinded by the Landlord as per the provisions of Section 10.01 above, the
Tenant shall pay to the Landlord a penalty for rescission equivalent to the
amount of nominal pending rents for the Term or for the Extension in effect at
the time the rescission of this Agreement becomes effective.

 

 

 

El Arrendatario conviene y se obliga a pagar al Arrendador la penalidad por
rescisión establecida en este Inciso 10.02, en un solo pago en la fecha en que
devuelva la posesión del Inmueble al Arrendador conforme a lo previsto en el
Inciso 10.01 anterior.

 

The Tenant agrees and binds to pay to the Landlord the penalty for rescission
set forth in this Section 10.02, in one single payment on the date in which the
possession of the Premises is returned to the Landlord pursuant to that set
forth in Section 10.01 above.

56

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

Inciso 10.03. Rescisión por el Arrendatario. En el supuesto de incumplimiento
por parte del Arrendador respecto de sus obligaciones conforme a este Contrato,
y siempre y cuando, dicho incumplimiento permanezca sin ser subsanado por más de
45 (cuarenta y cinco) días naturales contados a partir de la fecha en que el
Arrendatario hubiera notificado al Arrendador sobre dicho incumplimiento; o si
dicho incumplimiento no pudiera ser subsanado dentro de dicho período de 45
(cuarenta y cinco) días naturales, que el Arrendador incumpla con adoptar las
medidas necesarias para subsanar el incumplimiento de que se trate (incluyendo
sin limitar la realización de reparaciones temporales) dentro de dicho plazo de
45 (cuarenta y cinco) días naturales aquí mencionado y entregue al Arrendatario
evidencia documental al respecto;  o en el supuesto de que el Arrendador entre
en estado de disolución o liquidación o sea declarado en concurso mercantil; el
Arrendatario tendrá derecho de elegir: (i) subsanar dicho incumplimiento con
cargo al Arrendador, y/o (ii) ejercer cualquier derecho o medida prevista en la
ley. El Arrendador no será responsable de daños consecuenciales.

 

Section 10.03. Rescission by Tenant. In the event of default by the Landlord to
its obligations hereunder and provided that such default remains without being
cured for more than 30 (thirty) calendar days, from the date in which the Tenant
notified the Landlord about such breach, or if such breach cannot be cured
within such 45 (forty five) calendar days period, and Landlord fails to
undertake the necessary actions to start curing such breach (including the
realization of temporary repairs) within the 30 (thirty) calendar days period
following the date of the above mentioned term and delivers to the Tenant
documentary evidence to that respect; or if the Landlord is subject to
dissolution or liquidation or declared in bankruptcy, the Tenant shall have the
right  to choose to: (i) cure Landlord’s default at Landlord’s cost, and/or (ii)
exercise any right or remedy available in law. Landlord shall not be responsible
for consequential damages.

 

 

 

Inciso 10.04. Posesión en caso de Abandono. Las partes convienen que el hecho de
que el Arrendatario abandone el Inmueble, autorizará al Arrendador para que de
inmediato y sin necesidad de declaración judicial alguna, tome posesión del
Inmueble, con el propósito de evitar deterioro y daños al mismo; así como un
perjuicio mayor al Arrendador al quedar el Inmueble abandonado y susceptible de
ser poseída por cualquier persona sin título legítimo para dicho fin.

 

Section 10.04. Possession in Case of Abandonment. The parties agree that the
fact that the Tenant abandons the Premises shall authorize the Landlord to
immediately take possession of the same, without any judicial declaration, in
order to avoid damages to the same; as well as to avoid future damages to the
Landlord for having the Premises abandoned and in conditions of being possessed
by any third party without right to do so.

 

 

 

57

--------------------------------------------------------------------------------

TPI

Matamoros

 

Queda convenido que la toma de posesión del  Inmueble conforme a lo aquí
previsto no relevará al Arrendatario de sus respectivas responsabilidades
derivadas de cualquier daño causado al  Inmueble hasta la fecha en que el
Arrendador tome posesión del Inmueble, pero si respecto de daños causados con
posterioridad a la fecha en que el Arrendador hubiere tomado la posesión del
Inmueble. Para tales efectos, queda convenido que el Arrendador deberá solicitar
la presencia de un fedatario público que haga constar en un instrumento público,
el estado en que se encuentra el Inmueble al momento en que el Arrendador toma
posesión del mismo y un inventario de los bienes existentes dentro del Inmueble
en esa fecha. Los gastos y costos incurridos por el Arrendador al tomar la
posesión del Inmueble en los términos establecidos en este Inciso 10.04,
correrán a cargo del Arrendatario, quien deberá reembolsar todos dichos costos y
gastos al Arrendador dentro de los tres (3) días hábiles siguientes a la fecha
en que reciba los comprobantes correspondientes. Las partes reconocen que la
obligación de reembolso al

Arrendador aquí contenida, se encuentra garantizada también por el Depósito de
Garantía.

 

It is hereby agreed that the possession of the Premises as set forth herein
shall not release the Tenant from its responsibility for any damages suffered by
the Premises until the date in which the Landlord takes possession of the same,
but will do so from those damages caused after such date. To that end, the
parties agree that the Landlord must request the presence of a notary public to
evidence the state in which the Premises are at that time, and to make an
inventory of any goods existing within it at such date. Likewise, the expenses
incurred by the Landlord in taking possession of the Premises in the terms set
forth in this Section 10.04 shall be borne by the Tenant, who shall reimburse
all such costs and expenses to the Landlord within the three (3) days following
the date in which Tenant receives the corresponding proofs of payment. The
parties acknowledge that the obligation to reimburse the Landlord contained
herein is also covered by the Security Deposit.

 

 

 

La toma de posesión del Inmueble por parte del Arrendador conforme a este
Inciso, no liberará al Arrendatario de su responsabilidad conforme al Inciso
9.01 anterior, ni de aquella derivada del incumplimiento de sus demás
obligaciones conforme a este Contrato.

 

The possession of the Premises by the Landlord pursuant to this Section, shall
not release Tenant from its responsibility under Section 9.01 above, or from
that derived from any breach to its obligations hereunder.

 

 

 

Para efectos de este Inciso 10.04 se entenderá que el Inmueble ha sido
“abandonado” cuando no haya presencia física de empleados, contratistas,
representantes (incluyendo personal de seguridad) o persona alguna que dependa o
tenga cualquier tipo de relación contractual o laboral con el Arrendatario
dentro del Inmueble por un periodo mayor a 30 (treinta) días naturales
consecutivos. El Inmueble no se considerará como “abandonado” en tanto los pagos
de renta estén al corriente, aunque no haya presencia física de personal del
Arrendatario en la misma.

 

For the purposes of this Section 10.04, the Premises shall be considered as
“abandoned” when there is no physical presence of employees, contractors,
representatives (including security personnel) or any other person depending or
having any type of contractual or labor relationship with the Tenant within the
Premises for a term exceeding 30 (thirty) consecutive calendar days. The
Premises shall not be considered “abandoned” as long as rent payments are
current, even when there is not physical presence of employees of Tenant
therein.

 

 

 

CLÁUSULA XI

Garantía Adicional

 

CLAUSE XI

Additional Collateral

 

 

 

Inciso 11.01. Garantía Adicional. Como una condición adicional para que el
Arrendador entregue al Arrendatario la posesión del Edificio en la Fecha de
Inicio del Arrendamiento, el Arrendatario deberá entregar al Arrendador como
garantía adicional de sus obligaciones conforme a este Contrato y al Anexo de
Arrendamiento, en la fecha establecida en el Inciso 3.01 anterior, una carta de
crédito irrevocable por un monto igual a la cantidad de multiplicar la renta
mensual establecida en el Anexo de Arrendamiento por 12 (doce) y con una
vigencia igual a 1 (un) año calendario, renovable automáticamente hasta la fecha
de terminación del Plazo establecido en el Anexo de Arrendamiento
correspondiente (una “Carta de Crédito”), presentable en su totalidad al
acontecer la rescisión de este Contrato conforme a la Cláusula X anterior.

 

Section 11.01. Additional Collateral. As an additional condition for the
Landlord to deliver to the Tenant the possession the Building on the Lease
Commencement Date, the Tenant must deliver to Landlord as an
additional  guaranty of compliance of its obligations hereunder and under the
Lease Schedule, in the date set forth in Section 3.01 above, an Irrevocable
Letter of Credit for an amount equivalent to the result of multiplying the
monthly rent set forth in the Lease Schedule times 12 (twelve), valid for a
period of 1 (one) calendar year, renewable automatically up to the date of
expiration of the Term of the Lease Schedule (a “Letter of Credit”) presentable
in full in case of rescission of this Agreement according to Clause X above.

 

 

 

La Carta de Crédito deberá ser emitida por una institución bancaria aceptable
para el Arrendador y se sujetará a los Usos Internacionales Stand-by de 1998,
Publicación 590 de la Cámara Internacional de Comercio.

 

The Letter of Credit must be issued by a banking institution acceptable for
Landlord and will be subject to the International Stand-by Uses of 1998,
Publication 590 of the International Chamber of Commerce.

 

 

 

58

--------------------------------------------------------------------------------

TPI

Matamoros

 

A fin de hacer una disposición bajo la Carta de Crédito, el Arrendador
únicamente deberá presentar al banco emisor en la fecha en que la rescisión de
este Contrato sea efectiva:  (1) un aviso de disposición, acompañado de una
manifestación firmada por un representante autorizado del Arrendador
describiendo

la Causa de Rescisión aplicable e indicando que el Arrendador tiene derecho de
hacer dicha disposición y (2) una copia del aviso de rescisión notificado al
Arrendatario en términos de lo previsto por el Inciso 10.01 anterior.

 

In order to make any disposition under the Letter of Credit, Landlord shall
deliver to the issuing bank on the date of rescission of this Agreement: (1) a
withdrawal notice, which will include a representation signed by a Landlord’s
authorized representative describing the applicable Rescission Cause and
indicating that Landlord has the right to do such disposition, and (2) a copy of
the rescission notice delivered to Tenant in the terms set forth in Section
10.01 above.

 

 

 

 

 

 

Sujeto a la vigencia máxima de la Carta de Crédito según lo previsto en el
presente Contrato, el Arrendador podrá disponer de la totalidad de la Carta de
Crédito en caso de que el banco emisor notifique al Arrendador su intención de
no prorrogar automáticamente la carta de crédito y el Arrendatario no
proporcionara una carta de crédito sustituta dentro de los treinta (30) días
naturales siguientes a la notificación del banco emisor.

 

Subject to the maximum term of the Letter of Credit pursuant the provisions
herein, Landlord may withdraw the full amount of the Letter of Credit in case
that the issuing bank notifies the Landlord about its intention of not to
automatically extend the Letter of Credit and the Tenant fails to deliver a
substitute letter of credit within the thirty (30) calendar days following the
notification of the issuing bank.

 

 

 

En caso de haber hecho efectiva la Carta de Crédito conforme al párrafo
anterior, el Arrendador reembolsará al Arrendatario los montos que hubiere
obtenido de la Carta de Crédito, dentro de los dos (2) días hábiles siguientes a
la fecha en que el Arrendatario entregue al Arrendador una nueva Carta de
Crédito.

 

In case of withdrawal under the Letter of Credit pursuant to paragraph above,
the Landlord shall reimburse the Tenant, the amounts received by the Landlord
under the Letter of Credit, within the two (2) business days following the date
in which the Tenant delivers a new letter of credit.

 

 

 

A partir del inicio del 6 (sexto) año del Plazo, el monto de la Carta de Crédito
se reducirá en un 10% (diez por ciento) cada año hasta el final del Plazo del
Anexo de Arrendamiento.

 

As of the start of year 6 (six) of the Term, the amount of the Letter of Credit
shall be reduced in 10% (ten percent) per annum until the end of the Term of the
Lease Schedule.

 

 

 

En caso de ejercicio del derecho de Prórroga conforme al Inciso 4.02 de este
Contrato, al inicio de cada Prórroga, las partes determinarán de común acuerdo
el monto de la Carta de Crédito que el Arrendatario deberá entregar al
Arrendador como garantía adicional de sus obligaciones durante la Prórroga de
que se trate.

 

In case of exercise of the renewal right set forth in Section 4.02 of this
Agreement, the parties will determine by mutual agreement on the amount of the
Letter of Credit that the Tenant must deliver to the Landlord as additional
collateral of its obligations during the relevant Extension.

 

 

 

En caso que el Arrendatario y/o el Fiador cumplan con las métricas financieras
que se detallan en el Anexo “7” de este Contrato, durante el Plazo y/o la(s)
Prórroga(s), la Garantía Adicional podrá ser eliminada, quedando vigente la
Garantía de Arrendamiento únicamente. En la inteligencia de que en caso de que
el Arrendatario y/o el Fiador dejen de cumplir con dichas métricas financieras
en cualquier tiempo durante el Plazo y/o la(s) Prórroga(s), entonces la Garantía
Adicional deberá ser reinstaurada dentro de los 10 (diez) días hábiles
siguientes a la notificación del Arrendador al respecto, o de lo contrario, se
considerará al Arrendatario y al Fiador en incumplimiento del presente Contrato
y del Anexo de Arrendamiento.

 

Should the Tenant and/or the Guarantor fulfill, at any time during the Term
and/or the Extension(s) the financial metrics described in Annex “7” hereto, the
Additional Collateral may be eliminated, and then the Lease Guaranty shall be
the only guaranty in place. In the understanding that, should the Tenant and/or
the Guarantor stop fulfilling said financial metrics at any time during the Term
and /or the Extension(s), then the Additional Collateral must be reinstated
within the 10 (ten) business days following Landlord’s notice on that regard,
otherwise, the Tenant and the Guarantor shall be considered in breach of this
Agreement and the Lease Schedule.

 

 

 

59

--------------------------------------------------------------------------------

TPI

Matamoros

 

Las partes convienen que la revisión de los requisitos antes descritos sólo
podrá ser solicitada por el

Arrendatario o el Fiador al Arrendador una vez cada año calendario.

 

The parties agree that the review of the requirements set forth above, may only
be requested by the Tenant or the Guarantor to the Landlord once every calendar
year.

 

 

 

El Arrendatario y el Fiador se obligan a entregar al Arrendador toda la
información solicitada por éste para determinar el cumplimiento con, y
mantenimiento de los requisitos antes descritos, siempre y cuando, dicha
información así solicitada no esté disponible al público en general.

 

The Tenant and the Guarantor bind themselves to deliver to the Landlord all
requested information in order for the Landlord to determine the fulfillment
with, and the maintenance of the requirements described above, as long as said
information is not publicly available.

 

 

 

CLÁUSULA XII

Varios

 

CLAUSE XII

Miscellaneous

 

 

 

Inciso 12.01. Renuncia al Derecho de Preferencia en caso de Venta del Inmueble.
En caso de que el Arrendatario elija no ejercer la Opción de Compra, entonces,
se considerará que el Arrendatario ha renunciado, en la medida en que la ley
aplicable lo permita, al derecho de preferencia para adquirir el Inmueble, en el
caso de una venta subsecuente del mismo a un tercero adquirente.

 

Section 12.01. Waiver to the Right of First Refusal in the Event of Sale of the
Premises. Should Tenant elect not to exercise its Purchase Option, then the
Tenant shall be deemed to have waived, to the fullest extent permitted by
applicable law, its right of first refusal in case of a subsequent sale of the
Premises to a third party purchaser.

 

 

 

En caso de venta del Inmueble durante el Plazo y la(s) Prórroga(s), el
adquirente del Inmueble estará obligado a asumir expresamente las obligaciones
que a cargo del Arrendador derivan del presente Contrato en sus propios términos
y condiciones y a reconocer expresamente que el Arrendatario es el legítimo
arrendatario y poseedor del Inmueble, y que el presente Contrato continuará en
sus propios términos, no obstante la transmisión del Inmueble, todo lo anterior
por escrito y en forma y fondo satisfactorios para el Arrendatario y para el
adquirente del Inmueble, y por su parte el Arrendatario deberá reconocer a dicho
adquirente como nuevo arrendador conforme a este Contrato.

 

In case of sale of the Premises during the Term or the Extension(s), the
purchaser of the Premises shall be required to expressly assume, the obligations
of the Landlord arising from this Agreement and to expressly acknowledge that
the Tenant is the legitimate tenant and possessor of the Premises and that this
Agreement shall continue according to its terms and conditions despite the
transmission of the Premises, all the above in writing and in form and substance
satisfactory to the Tenant and to such purchaser of the Premises, and in turn
Tenant shall recognize such purchaser as the new Landlord pursuant to this
Agreement.

 

 

 

Asimismo, el Arrendatario conviene, a solicitud del Arrendador, en subordinar el
presente Contrato a cualquier gravamen creado con respecto del Inmueble, en el
entendido de que el tenedor de dicho gravamen no estorbará la posesión y el uso
del Inmueble por parte del Arrendatario, ni cualquier otro derecho del
Arrendatario conforme a este Contrato mientras que el Arrendatario se encuentre
en cumplimiento de sus obligaciones conforme al mismo, y en caso de adquisición
del Inmueble por efecto de ejecución de cualquier gravamen constituido sobre la
misma, el adquirente deberá reconocer al Arrendatario como arrendatario conforme
a este Contrato y deberá convenir en dar cumplimiento a las obligaciones del
Arrendador conforme al mismo, y en dicho caso el Arrendatario reconocerá a dicha
persona como arrendador del Inmueble. El Arrendatario y el Arrendador convienen
en celebrar los documentos que sean necesarios para dar efecto a lo previsto en
este párrafo.

 

Likewise, the Tenant agrees, at the request of the Landlord, to subordinate this
Agreement to any lien created with respect to the Premises, in the understanding
that the holder of such lien shall not interfere with the possession and use of
the Premises by the Tenant, nor with any other right of the Tenant pursuant to
this Agreement while the Tenant remains in compliance of its obligations
pursuant to the same, and in the case of an acquisition of the Premises due to
the foreclosure of any lien or encumbrance granted over the same, the purchaser
shall recognize the Tenant as tenant pursuant to this Agreement and shall agree
to comply with the obligations of the Landlord pursuant to the same, and in such
case the Tenant shall recognize said person as Landlord of the Premises. The
Tenant and the Landlord agree to execute the necessary documents pursuant to
this paragraph.

60

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

Inciso 12.02. Modificaciones. Ninguna modificación de término o condición alguna
de este Contrato, y ningún consentimiento o dispensa en relación a cualquiera de
dichos términos o condiciones tendrá efecto legal alguno, a menos de que conste
por escrito y este suscrito por todas las partes, y aun en dicho caso, dicha
modificación, consentimiento o dispensa sólo surtirá efectos para el fin
específico para el cual haya sido otorgado.

 

Section 12.02.  Modifications. No modification of any term or condition herein,
nor any consent or exemption to such terms or conditions will be legal, unless
it is approved in writing and signed by the legal representatives of all the
parties, and even in such case, such modification, consent or exemption will be
effective only for the specific purpose for which it has been granted.

 

 

 

Ninguna conducta entre las partes, costumbre o práctica de industria, y ninguna
evidencia extrínseca de ningún tipo o naturaleza podrá ser utilizada para la
interpretación de este Contrato ni usada para alterar, suplementar o modificar
cualquiera de los términos de este Contrato.

 

No course of conduct among the parties, custom or practice in the industry, and
no extrinsic evidence of any kind shall be sued for the interpretation of this
Agreement, nor used to alter, supplement or modify any of the terms of this
Agreement.

 

 

 

Inciso 12.03. Domicilios; Avisos. (A) Las partes convienen que los domicilios
que establecen en este Inciso, constituyen sus domicilios para todo lo
relacionado con este Contrato, incluyendo cualquier notificación o diligencia
derivada de o relacionada con este Contrato y/o el Inmueble.

 

Section 12.03. Domiciles; Notices. (A) The parties hereby agree that the
domiciles set forth in this Section, constitute their domiciles for everything
related to this Agreement, including any notice or legal action derived from or
related to this Agreement and/or the Premises.

 

 

 

B) Todos los avisos y comunicaciones que se requieran en términos de este
Contrato, deberán constar por escrito y enviarse (i) por correo certificado con
acuse de recibo o por servicio de mensajería internacional con acuse de recibo,
o (ii) entregarse personalmente con acuse de recibo, o (iii) entregarse de
manera fehaciente, ya sea ante fedatario público o ante dos testigos. Todos los
avisos y comunicaciones deberán dirigirse a la parte a quien se pretenda dar
dicha notificación o aviso, al domicilio que aparece a continuación, y en su
caso, con porte previamente pagado.

 

(B) Any notice and communication required under this Agreement shall be made in
writing and sent by (i) certified mail acknowledgement of reception requested or
international courier service with acknowledgment of receipt, or (ii) delivered
in person to the recipient with acknowledgement of receipt, or (iii) delivered
before notary public or two witnesses. All such notices and communications shall
be sent to the intended recipient to the domiciles below, and in its case,
postage prepaid:

 

 

 

Al Arrendador:

 

Paseo de los Tamarindos 90, Torre II, Piso 28, Col. Bosques de las Lomas,
México, D.F., CP 05120

 

To Landlord:

 

Paseo de los Tamarindos 90, Torre II, Piso 28, Col. Bosques de las Lomas,
México, D.F., CP 05120.

 

 

At’n: Representante Legal

 

 

 

Attn: Legal Representative

 

 

 

 

 

 

 

Al Arrendatario:

 

En el Inmueble

 

To Tenant:

 

At the Premises

 

 

At'n. Representante Legal

 

 

 

Attn: Legal Representative

 

 

 

 

 

 

 

Con copia para; TPI Composites, Inc

 

With a copy to: TPI Composites, Inc.

8501 N. Scottsdale Road, Suite 100

 

8501 N. Scottsdale Road, Suite 100

Scottsdale, AZ 85253

 

Scottsdale, AZ 85253

At’n. Abogado General y Director de Finanzas

 

Attn. General Counsel and CFO

 

 

 

61

--------------------------------------------------------------------------------

TPI

Matamoros

 

Todos los avisos y comunicaciones así dirigidos y enviados se considerarán
entregados en la fecha en que sean efectivamente recibidos por el destinatario
según conste en el acuse de recibo o en el instrumento público en el que conste
la notificación. Las partes podrán designar un nuevo domicilio para efectos de
este Inciso 12.03 notificándolo a las otras partes en la forma prevista por este
Inciso con por lo menos 10 (diez) días de anticipación a la fecha de dicho
cambio de domicilio, de lo contrario cualquier notificación o diligencia
practicada en el domicilio anterior, surtirá todos sus efectos legales.

 

All notices and communications sent in the above mentioned form shall be
considered as delivered when effectively received by the addressee according to
the corresponding return of receipt or in the public document prepared in
connection with the notification. The parties may designate a new domicile for
the purposes of this Section 12.03, by giving notice to the other parties in the
manner set forth in this Section with at least 10 (ten) days in advance to the
date on which such change is intended to be effective, otherwise any notice or
diligence practiced at the previous domicile shall produce all its legal
effects.

 

 

 

Inciso 12.04. Subarrendamiento; Cesión. (A) El Arrendatario no podrá ceder sus
derechos conforme al presente Contrato, ni subarrendar o conceder el uso, goce o
posesión del Inmueble o de una parte del mismo a persona alguna, sin el
consentimiento previo y por escrito del Arrendador para tal efecto, mismo que no
podrá negarse sino con causa justificada. No obstante lo anterior, el Arrendador
autoriza en este acto al Arrendatario a subarrendar el Inmueble o a ceder
cualquiera de sus derechos bajo este Contrato a cualquiera de las empresas que
formen parte del mismo grupo económico al que pertenece el Arrendatario, o  a
que el Arrendatario autorice o ceda el uso temporal de parte del Terreno a uno
de los clientes del Fiador, para que almacene bienes que le hubiere entregado el
Arrendatario, mientras éstos se envían a su destino. En cuyo caso no será
necesaria autorización del Arrendador, y el Arrendatario, notificará al
Arrendador con por lo menos 7 (siete) días hábiles de anticipación su intención
de subarrendar parte o la totalidad del Inmueble o de ceder sus derechos bajo
este Contrato a las personas antes señaladas, anexando para tal efecto la
evidencia documental que demuestre que dicha empresa pertenece a dicho grupo
económico, o es un cliente del Fiador que está recibiendo productos que le
entrega el Arrendatario, acompañada de una declaración firmada del Fiador,
indicando su voluntad de garantizar las obligaciones de dichas personas bajo el
presente Contrato en los términos estipulados en la Garantía del Arrendamiento,
en fondo y forma satisfactorios para el Arrendador y se mantenga la Garantía
Adicional.

 

 

Section 12.04. Sublease; Assignment. (A) The Tenant may not assign its rights
hereunder, nor sublease nor grant the use, possession or enjoyment of the
Premises whether in whole or in part, without previous written consent from
Landlord for such purposes, which will not be denied without justified reason.
Notwithstanding, Landlord hereby authorizes the Tenant to sublease the Premises
or to assign any of its rights under this Agreement to any of the companies part
of the same economic group to which the Tenant belongs, or to authorize or
assign the temporary use or occupancy of part of the Land to a customer of
Guarantor, as may be required to store products delivered by Tenant to such
customer, pending delivery at the designated location. In such case,
authorization of landlord shall not be required and the Tenant shall notify the
Landlord at least 7 (seven) business days in advance about its intention to
sublease a part or the whole Premises or to assign its rights under this
Agreement to the persons above mentioned, attaching for that purpose the
documental evidence to prove that such company belongs to the same economic
group, and/or is a customer of Guarantor taking delivery of products delivered
by Tenant with a signed declaration by the Guarantor stating its will to
guarantee the obligations of said persons under this Agreement in the terms set
forth in the Lease Guaranty, in form and substance satisfactory to Landlord, and
that the Additional Collateral be kept in place.

 

 

 

62

--------------------------------------------------------------------------------

TPI

Matamoros

 

(B) El Arrendador podrá ceder, transmitir, afectar en fideicomiso, gravar o de
cualquier otra forma descontar o gravar el Inmueble y/o los derechos de cobro
que deriven del presente Contrato, pero en todo caso, el Arrendador seguirá
siendo el único responsable del cumplimiento de las obligaciones del Arrendador
bajo este Contrato. Para lo anterior, el

Arrendatario se obliga expresamente a, previa solicitud por escrito del
Arrendador, suscribir todos aquellos documentos que sean requeridos al
Arrendador por cualquier persona que adquiera los derechos de cobro del
Arrendador derivados de este Contrato, única y exclusivamente con el fin de
determinar la naturaleza, existencia y legitimidad de los derechos de cobro
derivados de este Contrato, sin que dichos documentos impliquen ningún tipo de
obligación a cargo del Arrendatario frente al acreedor de que se trate, excepto
por el hacer cualquier pago bajo este Contrato y los Anexos de Arrendamiento a
una cuenta bancaria específica, y que los derechos del Arrendatario bajo este
Contrato no serán afectados en forma alguna por la cesión, transferencia,
afectación o cualquier otra acción del Arrendador.

 

(B) The Landlord may assign, transfer, place in trust, lien or any other manner
discount or encumber the Premises and/or the collection of rights derived
hereunder, but in any case, the Landlord shall be the sole party responsible for
the Landlord's obligations hereunder. For such purposes, the Tenant hereby
expressly agrees to, upon written request of the Landlord, subscribe any and all
documents that may be required by any person acquiring the Landlord’s rights to
receive payments under this Agreement, solely and exclusively for the purpose of
determining the nature and legitimacy of the right to receive payment under this
Agreement, without such documents involving any kind of obligation
responsibility of Tenant before the corresponding creditor, except for making
any payment under this Agreement and the Lease Scheduled to a specific bank
account, and that the Tenant’s rights under this Agreement shall not be affected
in any form by the Landlord’s assignment, transfer, encumbrance or any other
actions.

 

 

 

Inciso 12.05. Ley Aplicable; Jurisdicción. (i) El presente Contrato se regirá
por las leyes sustantivas aplicables en el Estado de Tamaulipas.

 

Section 12.05. Applicable Law; Jurisdiction. (i) This Agreement shall be
governed by the substantive laws applicable in the State of Tamaulipas.

 

 

 

(ii) Para todo lo relativo a la interpretación y cumplimiento de este Contrato y
para el caso de controversia derivada del mismo, las partes se someten
expresamente a los tribunales competentes de Matamoros, Tamaulipas, y en este
acto cada una de las partes renuncia expresa e irrevocablemente a cualquier otro
fuero o jurisdicción que le pudiera corresponder por sus domicilios presentes o
futuros, por ley o por cualquier otro motivo.

 

(ii) For everything related to the interpretation and/or performance of this
Agreement, and in case of controversy derived from the same, the parties hereby
expressly submit themselves to the competent courts of Matamoros, Tamaulipas,
and hereby expressly and irrevocably waive any other forum or jurisdiction
available to them by reason of their domiciles, by law or by any other reason.

 

 

 

(iii) En cualquier procedimiento legal relacionado con este Contrato, la parte
vencedora tendrá derecho de recuperar de la parte vencida los gastos y costos en
que hubiera incurrido con motivo del ejercicio de cualesquiera derechos conforme
a este Contrato. Ambas partes reconocen que esta constituye una obligación
independiente, válida y exigible y que cualquier resolución que sea dictada en
relación con cualquiera dicha controversia o procedimiento deberá incluir
provisiones al respecto.

 

(iii) In any legal proceeding related to this Agreement, the prevailing party
shall have the right to recover from the defeated party the costs and expenses
incurred because of the exercise of any rights pursuant to this Agreement. Both
parties acknowledge that this is an independent, valid and binding obligation
and that any resolution issued about any said controversy or proceeding, must
include provisions on this regard.

 

 

 

63

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 12.06. Acuerdo Total. El presente Contrato,  el Anexo de Arrendamiento,
la Garantía de Arrendamiento, la Garantía Adicional y los demás documentos que
en el futuro se suscriban con motivo de este Contrato, junto con sus respectivos
anexos contienen el acuerdo íntegro entre las partes del mismo respecto del
arrendamiento del Inmueble, tienen el objeto de ser la expresión final de la
voluntad de las partes en dicho respecto, y constituye la declaración completa y
exclusiva de los términos de dicho acuerdo, y dejan sin efecto cualesquiera
negociaciones, acuerdos, entendimientos, contratos, declaraciones o garantías
anteriores, si las hubiera respecto del objeto del presente Contrato, excepto
por

la Carta de Reembolso la cual permanecerá en vigor hasta el cumplimiento de la
Condición conforme a este Contrato.

 

Section 12.06. Entire Agreement. This Agreement, the Lease Schedule, the Lease
Guaranty, the Additional Collateral, and any other documents that in the future
may be executed in connection with this Agreement and their respective annexes
contain the entire agreement between the parties to the same with respect to the
lease of the Premises, are intended as a final expression of such parties'
agreement with respect to the subject matter of this Agreement, is intended as a
complete and exclusive statement of the terms of such agreement, and supersedes
all previous negotiations, stipulations, understandings, agreements,
representations and warranties, if any, with respect to the subject matter of
this Agreement, except for the Reimbursement Letter which will remain in effect
until fulfillment of the Condition pursuant to this Agreement.

 

 

 

Inciso 12.07. Reglas de Interpretación. (A) Los títulos que aparecen frente a
cada Cláusula, Inciso o párrafo de este Contrato aparecen sólo para la
conveniencia de las partes y no afectarán de modo alguno la interpretación del
mismo o al contenido obligacional de cada una de dichas cláusulas, incisos o
párrafos.

 

Section 12.07. Interpretation Rules. (A) The headings of each Clause, Section or
paragraph herein appear only for the convenience of the parties and will not
affect in any manner the legal interpretation or the content of such clauses,
sections and paragraphs.

 

 

 

(B) Las palabras definidas en singular incluirán el plural y viceversa. Los
términos definidos en masculino incluyen el femenino y el neutro, según el
contexto lo requiera.

 

(B) Words defined in singular shall include the plural form, and vice versa.
Defined terms in masculine gender, include the feminine gender and the neuter
gender, as the context so requires.

 

 

 

(C) Cuando algún plazo establecido en este Contrato se especifique en días
hábiles, se entenderá por estos, cualquier día que: (i) no sea un sábado o un
domingo, o (ii) no sea un día en que los bancos que operan en México esté
autorizados para cerrar, o (iii) no sea un día marcado por la ley aplicable como
inhábil.

 

(C) When any term set forth in this Agreement is specified in business days, it
shall be understood as any day that: (i) is not a Saturday or a Sunday, or (ii)
is not a day in which the banking institutions that operate in Mexico are
authorized to close, or (iii) is not a day designed as non-business day by the
applicable law.

 

 

 

(D) Cualquier referencia a cláusulas, incisos, numerales o párrafos, se refieren
a cláusulas, incisos, numerales o párrafos de este Contrato, a menos que
expresamente se especifique lo contrario.

 

(D) Any reference to clauses, sections, numbers or paragraphs, refers to
clauses, sections, numbers or paragraphs of this Agreement, unless otherwise
specifically stated.

 

 

 

(E) Cualquier referencia a "a este Contrato", "en este Contrato" o "de este
Contrato", o similares, significa una referencia al presente Contrato en su
totalidad y no a una porción del mismo, a menos que expresamente así se
establezca.

 

(E) Any reference to "this Agreement", "in this Agreement", or "from this
Agreement", or similar, means a reference to this Agreement as a whole and not
to a portion of the same, unless otherwise expressly stated.

 

 

 

(F) Cualquier referencia a “satisfactorio para”; significa en fondo y forma
satisfactorio para la parte a quien se refiera la expresión, a su exclusiva
discreción, en cada caso, actuando de forma razonable.

 

(F) Any reference to “satisfactory to” means in form and substance satisfactory
to the party subject matter of the reference, at its exclusive discretion, but
in any case acting reasonably.

 

 

 

(G) Cuando no se establezca un plazo específico para el cumplimiento de alguna
obligación contenida en el presente Contrato, se entenderá que el plazo es de 5
(cinco) días hábiles.

 

(G) Whenever there is not a mention of a specific term for fulfilling any
obligation hereunder, it shall be understood that the term is of 5 (five)
business days.

 

 

 

(H) Los plazos conforme a este Contrato comenzarán a correr al día hábil
siguiente del acto, hecho, aviso, comunicación o notificación que haya dado
comienzo al plazo de que se trate, y terminará a las dieciséis horas del día
establecido como el último de dicho plazo de acuerdo a este Contrato.

 

(H) The terms pursuant to this Agreement shall commence on the business day
following to the action, fact, notice or communication that started said term
and will finish at 6:00 p.m. of the last day of the term pursuant to this
Agreement.

 

 

 

64

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 12.08. Ejemplares. Este Contrato y cada uno de los Anexos de
Arrendamiento se firmarán en cuatro (4) ejemplares cada uno de los cuales

constituye un original, y todos en su conjunto constituyen uno y el mismo
Contrato.

 

Section 12.08. Counterparts. This Agreement and each of the Lease Schedules will
be signed in four (4) original counterparts, each of the same constitutes an
original, and all of them jointly constitute one and the same Agreement.

 

 

 

Inciso 12.09. Anuncios y Rótulos. El Arrendador autoriza al Arrendatario a
instalar en el Inmueble aquellos anuncios relativos a su denominación o giro
comercial, pero en todo caso dichos anuncios o rótulos, deberán de cumplir con
las disposiciones legales aplicables al Inmueble. En ningún caso se podrán
instalar anuncios cuya altura supere la altura máxima del Inmueble, ni se
permitirán anuncios luminosos o anuncios pintados o instalados en el techo del
Inmueble.

 

Section 12.09. Signage. Landlord authorizes the Tenant to place at the Premises
those signs related to its denomination or commercial activity, but in all
cases, such signs shall comply with the provisions  applicable to the Premises.
In no case signs which height exceeds that of the Premises, or illuminated signs
or painted or installed signs in the roof of the Premises are allowed.

 

 

 

A la terminación por cualquier causa de este Contrato, el Arrendatario se obliga
a retirar todos y cada uno de los anuncios o rótulos que hubiere instalado en el
Inmueble, y a restaurar la superficie en la que dichos anuncios o rótulos se
hubieren colocado, incluyendo cualquier decoloración que la instalación de
dichos anuncios o rótulos hubiere causado en el Inmueble, o resanar cualesquiera
daños o anclas que se hubieran instalado para dicho propósito, a fin de
devolverlo al Arrendador en el mismo estado en que la recibió conforme a lo
previsto en este Contrato.

 

Upon termination by any reason of this Agreement, Tenant agrees to remove each
and all of the signage installed at the Premises, and to restore the area in
which such signage had been placed, including any de-coloration that the
installation of such signage would have caused to the Premises, or repair any
damage or structures installed for such purposes, in order to return the same to
the Landlord in the state in which Tenant received it according to this
Agreement.

 

 

 

Inciso 12.10. Material Promocional y Reportes. El Arrendatario autoriza desde
este momento al Arrendador para incluir fotografías del Inmueble, así como la
denominación del Arrendatario y Fiador dentro de sus materiales promocionales y
de sus reportes periódicos a inversionistas. Este Inciso no constituye ni deberá
interpretarse como una licencia o permiso para uso de propiedad industrial y/o
intelectual del Arrendatario.

 

Section 12.10. Advertisement Material and Reports. Tenant authorizes the
Landlord to include photographs of the Premises, as well as the name of the
Tenant and of the Guarantor, within its advertisement materials and within its
periodical investors’ reports. This Section does not constitute, or shall be
interpreted as a license or permit to use industrial and/or intellectual
property of the Tenant.

 

 

 

Inciso 12.11. Gastos. Los gastos incurridos por cada una de las partes en la
elaboración y negociación del presente Contrato, incluyendo sin limitar,
honorarios de asesores legales, correrán por cuenta exclusiva de la parte que
los hubiere incurrido o que hubiere contratado los servicios de dichas personas,
y en este acto cada una de las partes se obliga a mantener a las demás partes de
este Contrato, libres, en paz y a salvo respecto de toda y cualquier
reclamación, ya sea judicial o extrajudicial, que cualquiera de las personas
antes mencionadas iniciare en contra de las otras partes de este Contrato por
los servicios que, en su caso, dicha persona hubiere prestado a la parte de este
Contrato que la hubiere contratado, y a indemnizar a dichas otras partes
respecto de todos aquellos daños, pérdidas, gastos, costos, multas y penalidades
en que hubieren incurrido con motivo de dicha reclamación, incluyendo sin
limitar, honorarios razonables y documentados de abogados y gastos relacionados.

 

Section 12.11. Expenses. Expenses incurred by the parties in the elaboration and
negotiation of this Agreement, including without limitation, professional fees
of legal counselors, will be borne by the party that incurred in them or which
retained the services of such people, and each of the parties hereby agrees to
indemnify and hold harmless the other parties herein, free and clear with
respect to any claim, whether judicial or extra judicial, that any of the
aforementioned individuals undertake against the other parties of this Agreement
by the services which, in its case, such individual had rendered to the party in
this Agreement that contracted it, and to reimburse such other parties regarding
all those expenses incurred by reason of the defense of any such claim,
including, without limitation, attorney’s fees and related expenses.

65

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

Inciso 12.12. Obligaciones Laborales. Cada una de las partes será responsable de
dar cumplimiento a las obligaciones que derivadas de su carácter de patrón le
imponga la ley federal del trabajo y demás regulaciones que le sean aplicables
respecto de sus trabajadores, incluyendo sin limitar sus obligaciones de proveer
un lugar de trabajo en condiciones de higiene y seguridad a sus trabajadores y
las normas oficiales mexicanas aplicables a los patrones, y desde este momento
cada una de ellas se obliga a mantener a las demás partes de este Contrato,
libres, en paz y a salvo respecto de toda y cualquier acción, que cualquiera de
sus empleados por cualquier causa iniciare en contra de las otras partes de este
Contrato, y a indemnizar a dichas otras partes respecto de todos aquellos daños,
pérdidas, perjuicios, gastos, costos, multas, indemnizaciones y penalidades en
que hubieran incurrido con motivo de dichas acciones, incluyendo sin limitar,
honorarios razonables y documentados de abogados y gastos relacionados.

 

Section 12.12. Labor Obligations. Each of the parties will be responsible for
complying with the obligations arising from their capacity as employers pursuant
to the Federal Labor Law (Ley Federal del Trabajo) and other applicable
regulations with respect to their workers, including without limitation their
obligations to provide a secure and hygienic working place to their respective
workers and to the Mexican official norms applicable to employers, and from this
moment, each of them agrees to indemnify and hold harmless the other parties of
this Agreement, clear and free from any and all action, whether judicial or
extrajudicial, that any of their workers, for any reason undertake against any
of the other parties to this Agreement, and to reimburse to said other parties,
all those expenses in which they had incurred by reason of the defense of any
such action, including without limitation, attorney’s fees and related expenses.

 

 

 

Adicionalmente, las partes se comprometen a que en todas sus relaciones
respetarán los derechos humanos de sus empleados y todas las personas en
general, evitando la discriminación, el acoso el abuso o la intimidación en
cualquiera de sus formas, en relación  a: edad, lenguaje u origen, nacionalidad
o raza, estado civil, género, embarazo, enfermedades como SIDA, ideas, opiniones
o libertad de expresión, capacidades físicas especiales, preferencias políticas
o sexuales, religión; o condición social y económica.

 

Additionally, the parties agree that in their respective relationships the human
rights of their employees and from all persons in general will be respected,
avoiding discrimination, harassment, abuse or intimidation in any manner, in
connection with: age, language or origin, nationality, race, civil status,
gender, pregnancy, diseases as HIV, ideas, opinions or freedom of expression,
physical capabilities, political or sexual preferences, or social and economic
condition.

 

 

 

Las partes se comprometen a apegarse, en lo conducente y relacionado con el
presente Contrato a lo siguiente:

 

The parties agree to be bound, in all related to this Agreement to the
following:

 

 

 

1.    Actuar con principios éticos y morales en sus acciones, así como con
respeto y en apego en lo que corresponda a sus propios códigos de ética y
regulaciones internas.

 

1.    Act according to ethical and moral principles in their activities, as well
as with respect and in compliance to their own ethics codes and internal
regulations.

 

 

 

2.    Abstenerse de emplear mano de obra infantil; y

 

2.    Refrain from using child labor; and

 

 

 

3.    Cumplir con la legislación en materia de protección de medio ambiente,
seguridad e higiene en el lugar de trabajo.

 

3.    Comply with the legislation relative to environmental protection, security
and hygiene in the working place.

 

 

 

66

--------------------------------------------------------------------------------

TPI

Matamoros

 

En caso de generarse sanciones o multas de autoridades competentes por
incumplimiento a los principios mencionados en el presente Inciso y que se
encuentren incorporados en las leyes aplicables, la parte en incumplimiento
deberá hacer frente a los mismos dejando a salvo a las otras partes de toda
responsabilidad, y a indemnizarlas respecto de todos aquellos daños, pérdidas,
perjuicios, gastos, costos, multas, indemnizaciones y penalidades en que

hubieran incurrido con motivo de dichas acciones, incluyendo sin limitar,
honorarios razonables y documentados de abogados y gastos relacionados.

 

In case of any penalties or sanctions from the competent authorities due to the
breach to the principles mentioned in this Section and the same are included
within applicable laws, the party in breach must keep the other free and clear
from any responsibility and to indemnify them with respect to all damages,
loses, costs, expenses, sanctions, indemnifications and penalties incurred by
them by reason of such actions, including without limitation, reasonable and
documented attorney's fees and expenses related thereto.

 

 

 

Inciso 12.13. Idioma. Este Contrato y cada Anexo de Arrendamiento se firmará de
modo simultáneo en idiomas inglés y español, sin embargo las partes convienen
que en caso se duda, inconsistencia o controversia en relación con la
interpretación o cumplimiento de este Contrato y/o de cualquier. Anexo de
Arrendamiento, la versión en español siempre prevalecerá.

 

Section 12.13. Language. This Agreement and each Lease Schedule will be signed
in both Spanish and English languages simultaneously; however, the parties
hereby agree that in case of doubt, inconsistency or controversy regarding the
interpretation or compliance of this Agreement and /  or any Lease Schedule, the
Spanish language version shall always prevail.

 

 

 

Inciso 12.14. No Asociación. Ninguno de los términos y condiciones de este
Contrato deberá interpretarse como un asociación, sociedad, asociación en
participación, consorcio ni ningún otro tipo de figura asociativa entre las
partes, ni participación de ninguna de las partes en los beneficios del negocio
de las otras, quienes para todos los efectos legales a que haya lugar, son y
seguirán siendo entidades con personalidad y patrimonio propios e independientes
una de la otra y que tienen una relación contractual conforme a los términos de
este Contrato, que constituyen los términos bajo los cuales cada una quiso
obligarse.

 

Section 12.14. No Association. None of the terms and conditions of this
Agreement shall be interpreted as an association, company, partnership,
consortium or any other kind of associative figure among the parties, or
participation of any of the parties in the benefits of the business of the
others, whom for all legal effects, are and will continue to be entities with
their own personality and patrimony independent one from the other, and they
only have a contractual relationship in the terms of this Agreement, which
constitute the terms under which each of them wanted to be bound.

 

 

 

Inciso 12.15. Actividad Lícita. Manifiestan las partes bajo protesta de decir
verdad que sus ingresos y los recursos con los que cumplirán las obligaciones
contenidas en el presente instrumento y de cada Anexo de Arrendamiento serán
siempre de procedencia lícita, y que ninguna de sus actividades es ilícita,
delictiva o de cualquier manera auxiliar en la comisión de delito alguno.

 

Section 12.15. Legal Activities. The parties express under oath that their
income and the resources that will be used to comply with their obligations
under this Agreement and from each Lease Schedule, shall be from legal origin
and none of their activities is illegal, criminal or in any other manner
auxiliary in committing a crime.

 

 

 

Inciso 12.16. Datos Personales. El aviso de privacidad de datos del Arrendador
se encuentra disponible en la página de la red mundial de internet
www.vesta.com.mx, y el Arrendatario a través de su firma en este Contrato,
reconoce y acepta dicho aviso de privacidad de datos, el cual manifiesta haber
recibido y aceptado previo a la suscripción de este Contrato.

 

Section 12.16. Personal Data. The data privacy notice of the Landlord is
available at the world wide web www.vesta.com.mx, and the Tenant, through its
signature in this Agreement, acknowledges and accepts said privacy notice, which
acknowledges having received and accepted before the execution of this
Agreement.

 

 

 

No se considerará como un incumplimiento por el Arrendador a la privacidad de
datos, el que el Arrendador o cualquiera de las empresas de su grupo económico
incluyan información, distinta a información confidencial, relacionada con este
Contrato dentro de sus informes a inversionistas, analistas financieros,
acreedores, agencias calificadoras, compañías de seguros, afianzadores,
valuadores, auditores, asesores o dentro de la publicación de eventos relevantes
publicados a través los sistemas de la Bolsa Mexicana de Valores, respecto de lo
cual el Arrendatario a través de su firma en este Contrato manifiesta su
conformidad.

 

It shall not be deemed as a breach by the Landlord to the data privacy, the fact
that the Landlord or any of the entities of its economic group, include
information, other than confidential information, related to this Agreement,
within their reports to investors, financial analysts, lenders, rating agencies,
insurance companies, bond companies, appraisers, auditors, advisors or within
relevant events published through the systems of the Mexican Stock Exchange, all
of which the Tenant, through its signature in this Agreement, expressly agrees.

67

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

Inciso 12.17. Condición Financiera y Estados Financieros. El Arrendatario
conviene, dentro de los 10 (diez) días hábiles siguientes a la solicitud por
escrito del Arrendador, en entregar una copia de sus estados financieros anuales
y de los del Fiador, que en ese momento estén disponibles; en el entendido de
que el Arrendador no podrá solicitarlo más de una vez al año, ni tampoco si
dicha información es pública, dicha información deberá ser manejada y tratada
como información confidencial y sujeta a lo previsto en el Inciso 12.16
anterior.

 

Section 12.17. Financial Condition and Financial Statements. Tenant agrees to
deliver to the Landlord, within 10 (ten) calendar days following the written
request by the Landlord, a copy of its then available annual financial
statements, and of those of the Guarantor, provided that, the Landlord shall not
request it more than once in a year, nor if such information is public, said
information should be handled and treated as confidential information, and
subject to that set forth in Section 12.16 above.

 

 

 

Inciso 12.18. Ausencia de Vicios del Consentimiento. Las partes manifiestan que
en la firma del presente Contrato, su voluntad no se encuentra afectada por
dolo, lesión, error, mala fe, ni ninguna otra cuestión que menoscabe su
voluntad. Siendo el presente Contrato perfecto y válido para que surta plenos
efectos y renunciando las partes en términos de lo previsto en el Código Civil
para el Estado de Chihuahua, a cualquier acción para la nulidad del mismo por
este motivo.

 

Section 12.18. Absence of Vices of Consent. The parties declare that in the
signing of this Agreement, their will is not affected by fraud, injury, error,
bad faith, or any other issue that impairs their will. Being the present
Agreement perfect and valid for fully effective contract effects, and hereby
waive in terms of that set forth in the Civil Code for the State of Chihuahua to
any action to nullify this agreement for that reason.

 

 

 

Inciso 12.19. Comisión de Corretaje. El Arrendador pagará a CBRE (el “Corredor”)
una comisión (la “Comisión”) de conformidad con los términos y condiciones
establecidos en el contrato de corretaje celebrado por separado con esta misma
fecha entre el Arrendador y el Corredor igual al 5% (cinco por ciento) de la
renta aplicable por los primeros 5 (cinco) años del Anexo de Arrendamiento y
2.5% (dos punto cinco por ciento) de la renta aplicable por los años siguientes
del Anexo de Arrendamiento. Ambas partes convienen en indemnizar y mantener a la
otra parte en paz y a salvo de y contra cualquier reclamo por comisiones u
honorarios de corredor y honorarios adicionales de cualquier persona o entidad
que reclame haber sido contratado en relación con la presente transacción o ser
la causa de adquisición de la presente transacción. El Arrendador y el
Arrendatario declaran para beneficio de la otra que no han contratado los
servicios de ninguna persona diferente del Corredor en relación con la
negociación y celebración de este Contrato.

 

Section 12.22. Brokerage Fees. Landlord shall pay to CBRE (the “Broker”) a
brokerage commission ("Commission") pursuant to the terms and conditions of that
certain separate brokerage agreement entered into by and between the Landlord
and the Broker, equivalent to the 5% (five percent) of the applicable rent for
the first 5 (five) years of the Lease Schedule and 2.5% (two point five percent)
of the rent applicable to the remaining years of the Lease Schedule. Each Party
agrees to indemnify and hold the other party free and harmless from and against
any damages and losses resulting from any claims for brokerage commissions or
fees and/or finder’s fees by any person or entity claiming to have been retained
by a party in connection with this transaction or to be the procuring cause of
this transaction. Landlord and Tenant represent to each other that none of them
has hired the services of any person other than the Broker in connection with
the negotiation and execution of this Agreement.

 

 

 

68

--------------------------------------------------------------------------------

TPI

Matamoros

 

Inciso 12.23. No Corrupción. Ninguna de las partes ofrecerá ni hará regalo o
dádiva alguno para inducir a cualquier persona o ente para celebrar o cumplir
con cualquiera de los términos o condiciones del este Contrato o cualquier otro
convenio entre las partes (conjuntamente los “Documentos del Arrendamiento”).
Cada una de las partes garantiza a la otra que tiene conocimiento de las
disposiciones de la legislación norteamericana denominada Foreign Corrupt
Practices Act of the United States of America (“FCPA”), y que ninguno de sus
accionistas, socios,

funcionarios, directivos, o empleados es o será funcionario de cualquier
gobierno de su país durante el plazo de los Documentos del Arrendamiento. En el
cumplimiento de las obligaciones o desarrollo de las actividades a desarrollarse
bajo los Documentos del Arrendamiento, y de los fondos, activos, o registros de
los mismos, cada una de las partes, no ofrecerá, pagará, prometerá o hará,
directa o indirectamente pago alguno o regalo de dinero o bienes a (i) cualquier
funcionario de gobierno para influenciar sus actos o decisiones o inducirlo a
utilizar su influencia con gobiernos locales para influir o afectar sus
decisiones para ayudar a dicha parte a cumplir sus obligaciones bajo este
Contrato, o beneficiará a la otra parte; (ii) cualquier candidato o partido
político para dichos fines,; o (iii) cualquier persona, si dicha parte tiene
conocimiento o tuviera razón para conocer que tales dineros o bienes serán
ofrecidos prometidos, pagados o entregados, directa o indirectamente, a
cualquier funcionario, partido político, o candidato para dichos fines. El
Arrendador garantiza al Arrendatario que no es controlado por cualquier
dependencia, organismo o agencia u órgano gubernamental ni dichas dependencias
tiene participación directa en su capital.

 

Section 12.23. No Corruption. Neither party will offer or give any gratuity to
induce any person or entity to enter into, execute or perform any term or
condition of this Agreement or any other agreement between the parties
(collectively, the “Lease Documents”). Each party further represents that it has
knowledge of the Foreign Corrupt Practices Act of the United States of America
(“FCPA”), and that no principal, partner, officer, director or employee thereof
is or will become an official of any governmental body of its country during the
term of the Lease Documents. Each party agrees that it shall not, in the conduct
of its performance under the Lease Documents, and with regard to any funds,
assets, or records relating thereto, offer, pay, give, or promise to pay or
give, directly or indirectly, any payment or gift of any money or thing of value
to (i) any government official to influence any acts or decisions of such
official or to induce such official to use his influence with the local
government to effect or influence the decision of such government in order to
assist that party in its performance of its obligations under this order or to
benefit the other party; (ii) any political party or candidate for public office
for such purpose; or (iii) any person if that party knows or has reason to know
that such money or thing of value will be offered, promised, paid, or given,
directly or indirectly, to any official, political party, or candidate for such
purpose. Landlord further represents and warrants to Tenant that it is not owned
or controlled by any governmental body, agency or instrumentality, and that said
entities do not have any direct participation in its capital stock.

 

 

 

EN TESTIMONIO DE LO CUAL, las partes suscriben el presente Contrato a través de
sus representantes debidamente autorizados para tal efecto, en la fecha que se
señala en cada caso en los espacios de firma, después de haber revisado los
términos y condiciones de este Contrato con la asesoría de los profesionales que
cada una estimó convenientes, y de haber comprendido el alcance legal del mismo.

 

IN WITNESS WHEREOF, the parties execute this Agreement, through their respective
and duly authorized representatives to that effect, in the date set forth in
each case in the signature blocks herein, after having reviewed the terms and
conditions of this Agreement with the advisory of the professionals that each of
them deemed convenient and having understood the legal effects of the same.

 

 

 

Arrendador/ Landlord

QVCII, S. de R.L. de C.V.

 

Arrendatario / Tenant

TPI-Composites II, S. de R.L. de C.V.

 

 

 

Por/By:

 

/s/ Lorezno Manuel Berho Corona

 

Por/By:

 

/s/ Victor Manuel Saenz Saucedo

Nombre/Name:

 

Lorenzo Manuel Berho Corona

 

Nombre/Name:

 

Victor Manuel Saenz Saucedo

Cargo/Title:

 

Apoderado /

Attorney in fact

 

Cargo/Title:

 

Apoderado / 

Authorized Representative

Fecha/ Date:

 

 

 

Fecha/ Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Por/By:

 

/s/ Lorenzo Dominique Berho Carranza

 

 

 

 

Nombre/Name:

 

Lorenzo Dominique Berho Carranza

 

 

 

 

Cargo/Title:

 

Apoderado /

Attorney in fact

 

 

 

 

Fecha/ Date:

 

 

 

 

 

 

 

69

--------------------------------------------------------------------------------

TPI

Matamoros

 

Lista de Anexos/ List of Annexes

 

Anexo / Annex “1”

 

Plano de ubicación del Terreno / Land Location Plan

Anexo / Annex "2"

 

Condiciones y Lineamientos de Inversión / Invesment Conditions and Guidelines

Anexo  / Annex "3"

 

Modelo de Anexo de Arrendamiento / Model of Lease Schedule

Anexo / Annex “4”

 

Reglamento del Parque / Park Regulations

Anexo /Annex “5”

 

Modelo de Determinación de Rentas / Model of Rent Determination

Anexo / Annex “6”

Anexo / Annex “7”

 

Modelo de Garantía de Arrendamiento / Model of Lease Guaranty Métricas
Financieras del Arrendatario y/o Fiador / Financial Metrics of the Tenant and/or
the Guarantor

 

Anexo / Annex “8”

 

Formato de Opción de Compra / Form of Purchase Option

 

 

70

--------------------------------------------------------------------------------

TPI

Matamoros

 

Anexo / Annex “1”

Plano de ubicación del Terreno  / Land Location Plan

 

Ver página anexa / See attached page

71

--------------------------------------------------------------------------------

TPI

Matamoros

 

Anexo / Annex “2”

Condiciones y Lineamientos de Inversión / Invesment Conditions and Guidelines

 

Ver [__] páginas anexas / See [__] pages attached

72

--------------------------------------------------------------------------------

TPI

Matamoros

 

Anexo / Annex “3”

Modelo de Anexo de Arrendamiento / Model of Lease Schedule

 

Anexo de Arrendamiento No. [_]

De fecha [_]

 

Lease Schedule No. [_],

Dated [_]

 

 

 

El presente es un Anexo de Arrendamiento suscrito de conformidad con el Contrato
de Arrendamiento Maestro Sujeto a Condición de fecha [_] de 2017 (el “Contrato
de Arrendamiento”) celebrado entre QVCII, S. de R.L. de C.V. (la “Arrendadora”),
y TPI-Composites II, S. de R.L. de C.V. (la “Arrendataria”).

 

This is a Lease Schedule executed pursuant to the Master Lease Agreement Subject
to Condition, dated [_], 2017 (the “Lease Agreement”), by and between QVCII, S.
de R.L. de C.V. (the “Landlord”), and TPI-Composites II, S. de R.L. de C.V. (the
“Tenant”).

 

 

 

De acuerdo con lo requerido por el Contrato de Arrendamiento, las partes de este
Anexo de Arrendamiento lo suscriben de conformidad con las siguientes
disposiciones:

 

As required by the Lease Agreement, the parties hereto enter into this Lease
Schedule in accordance with the following provisions:

 

 

 

1. Términos Definidos. Los términos con mayúscula que aparecen en este Anexo de
Arrendamiento, se usan con los significados que se les atribuye a dichos
términos en el Contrato de Arrendamiento, excepto que se definan de otra manera
en este Anexo de Arrendamiento.

 

1. Defined Terms.  Capitalized terms herein are used with the meanings assigned
to such terms under the Lease Agreement, except as otherwise defined herein.

 

 

 

2. Descripción del Edificio. El Edificio objeto de este Anexo de Arrendamiento
tendrá un área total rentable de [__] m2 y se construirá de conformidad con las
Especificaciones que conforman el Anexo “1” de este Anexo del Arrendamiento.

 

2. Description of Building.  The Building matter of this Schedule, will have a
total leasable area of [__] m2, will be built in accordance with the
Specifications attached as Annex “1” of this Lease Schedule.

 

 

 

3. Vigencia de este Anexo. La vigencia de este Anexo de Arrendamiento es de 10
(diez) años, a partir de la Fecha de Ocupación Substancial.

 

3. Term of this Schedule.  The term of this Lease Schedule is 10 (ten) calendar
years, starting on the Date of Substantial Occupancy.

 

 

 

4. Fechas de Entrega. Sujeto a las disposiciones del Contrato de Arrendamiento,
la Ocupación Anticipada ocurrirá en o antes del día [__], la Ocupación Benéfica
ocurrirá, en o antes del día [_] y el Edificio  será entregado en estado de
Ocupación Sustancial en o antes del día [_] dicha fecha se considerará como la
“Fecha de Inicio del Arrendamiento”.

 

4.Delivery Dates:  Subject to the provisions of the Lease Agreement, the Early
Occupancy shall be delivered on or before [__], the Beneficial Occupancy shall
be delivered on or before [_], and the Building shall be delivered in state of
Substantial Occupancy on or before [_], such date will be deemed as, the “Lease
Commencement Date”.

 

 

 

En términos de lo previsto en el Inciso 2.03 del Contrato de Arrendamiento, el
Edificio  y la correspondiente Lista de Pendientes deberán concluirse en o antes
de la fecha que sea 30 (treinta) días naturales posteriores a la Fecha de
Ocupación Substancial.

 

In terms of that set forth in Section 2.03 of the Lease Agreement, the
Building  and the corresponding Punch List, shall be finished on or before the
date that is 30 (thirty) calendar days following the Date of Substantial
Occupancy.

 

 

 

73

--------------------------------------------------------------------------------

TPI

Matamoros

 

En caso de retraso en la Fecha de Ocupación Substancial del Edificio por causas
imputables al Arrendador, será aplicable la pena convencional descrita en el
Inciso 2.05 del Contrato de Arrendamiento.

 

In case of delay in the Date of Substantial Completion of the Building by
reasons attributable to Landlord, the conventional penalty described in Section
2.05 of the Lease Agreement shall be applicable.

 

 

 

 

5. Renta. La renta mensual pagadera por el Arrendatario al Arrendador por el
Edificio conforme a lo previsto en la Cláusula V  del Contrato de Arrendamiento
es la cantidad de EUA$[_] más los impuestos aplicables, lo que equivale a una
renta de EUA$[__] por metro cuadrado por mes. El costo de construcción del
Edificio y el cálculo de la renta se acompañan como Anexo “2”.

 

5. Rent. The monthly rent payable by the Tenant to the Landlord for the Building
pursuant to that set forth in Clause V of the Lease Agreement, shall be the
total amount of US$[_], plus applicable taxes, which is equivalent to a rent of
US$[__] per square meter per month. The construction costs of Building and the
rental calculation is attached hereto as Annex “2”.

 

 

 

Dicha renta se incrementará en cada aniversario de la Fecha de Inicio del
Arrendamiento aquí establecida, de acuerdo con lo dispuesto en la Cláusula V del
Contrato de Arrendamiento.

 

Said rent will be increased each anniversary of the Lease Commencement Date set
forth herein, in accordance with that set forth in Clause V of the Lease
Agreement.

 

 

 

6. Depósito en Garantía. La Arrendataria se compromete a entregar a la
Arrendadora, dentro de los [_] días hábiles siguientes a la fecha de este Anexo
de Arrendamiento, en concepto de Depósito en Garantía, la cantidad de EUA $[_]
dólares, equivalente a 1 (un) mes de renta vigente a la fecha de este Anexo de
Arrendamiento, cantidad que se entrega con el objeto de garantizar sus
obligaciones de acuerdo con lo dispuesto en la Cláusula VI del Contrato de
Arrendamiento.

 

6. Security Deposit. Tenant agrees to deliver to Landlord, within the [_]
business days following the date of this Lease Schedule, as a Security Deposit,
the amount of US$[_], equivalent to 1 (one) month of rent in effect as of the
date hereof, to guarantee its obligations according to that provided in Clause
VI of the Lease Agreement.

 

 

 

7. Garantía de Arrendamiento. Como Anexo “3” de este Anexo de Arrendamiento se
acompaña la correspondiente Garantía de Arrendamiento emitida por el Fiador en
términos de lo previsto en el Contrato de Arrendamiento, como garantía de las
obligaciones del Arrendatario conforme al Contrato de Arrendamiento y a este
Anexo de Arrendamiento.

 

7. Lease Guarantee.  As Annex “3” hereto, is the corresponding Lease Guaranty
issued by the Guarantor in terms of that set forth in the Lease Agreement, as
guarantee of the obligations of the Tenant under the Lease Agreement and this
lease Schedule.

 

 

 

9. Garantía Adicional. Como Anexo “4” de este Anexo de Arrendamiento se acompaña
la Garantía Adicional correspondiente  a este Anexo de Arrendamiento emitida por
[___] en términos de lo previsto en el Inciso 11.01 del Contrato de
Arrendamiento, como garantía adicional de las obligaciones del Arrendatario
conforme al Contrato de Arrendamiento y a este Anexo de Arrendamiento.

 

8. Additional Collateral. As Annex “4” hereto, is the Additional Collateral
corresponding to this Lease Schedule issued by [__], in terms of that set forth
in Section 11.01 of the Lease Agreement, as additional guarantee of the
obligations of the Tenant under the Lease Agreement and this lease Schedule.

 

 

 

9. Manual de Mantenimiento. En términos de lo previsto por el Contrato de
Arrendamiento como Anexo “5” de este Anexo de Arrendamiento, se acompaña el
Manual de Mantenimiento relativo al Edificio.

 

9. Maintenance Manual. In terms of that set forth in the Lease Agreement,
attached hereto as Annex “5” of this Lease Schedule is the Maintenance Manual
corresponding to the Building.

 

 

 

74

--------------------------------------------------------------------------------

TPI

Matamoros

 

10. Propiedad del Arrendatario. Como Anexo “6” de este instrumento, se encuentra
una lista de los bienes propiedad del Arrendatario que serán introducidos al
Edificio y que en todo momento permanecerán como propiedad del Arrendatario.

 

10. Tenant´s Property. As Annex “6” hereto is a list of the goods owned by the
Tenant that will be introduced to the Building, which shall at all times remain
property of the Tenant.

 

 

 

EN TESTIMONIO DE LO ANTERIOR, las partes, después de haber leído y entendido el
contenido de este Anexo de Arrendamiento, lo firman a través de sus respectivos
representantes debidamente autorizados para ello en la fecha que se menciona en
los espacios de firma de este Anexo de Arrendamiento y el mismo pasa a formar
parte integrante del Contrato de Arrendamiento; por lo que todas las
disposiciones del Contrato de Arrendamiento son aplicables a este Anexo de
Arrendamiento.

 

IN WITNESS WHEREOF, the parties, after having read and understood the contents
of this Lease Schedule, executed it through their respective and duly authorized
representatives on the date written in the signatures block herein and the same
becomes an integral part of the Lease Agreement; therefore, all provisions of
the Lease Agreement are applicable to this Lease Schedule.

 

Firmas/ Signatures

75

--------------------------------------------------------------------------------

TPI

Matamoros

 

Anexo / Annex “4”

Reglamento del Parque / Park Regulations

 

Ver [__] páginas anexas / See [__] pages attached

 

76

--------------------------------------------------------------------------------

TPI

Matamoros

 

Anexo / Annex “5”

Modelo de Determinación de Rentas / Rent Determination Model

 

Ver página anexa / See page attached

 

77

--------------------------------------------------------------------------------

TPI

Matamoros

 

Anexo / Annex “6”

Modelo de Garantía de Arrendamiento / Model of Lease Guaranty

 

LEASE GUARANTY

 

This Guaranty of Lease is made and entered into on this [__], day of [__] of
2017, by TPI Composites Inc, a corporation validly incorporated and legally
existing under the laws of ___________________, having its principal place of
business at ___________________________ (the "Guarantor"), in favor of QVCII, S.
de R.L. de C.V., a corporation validly incorporated and legally existing under
the laws of the United Mexican States, having its domicile at Paseo de
Tamarindos 90, torre 2, piso 28, Col. Bosques de las Lomas, Cuajimalpa de
Morelos, CP 05120, Ciudad de Mexico (the "Landlord"). Guarantor covenants and
agrees follows:

 

RECITALS

 

(A)

On [__]th, 2017 TPI- Composites II, S. de R.L. de C.V. as tenant (the “Tenant”)
and the Landlord, entered into a certain Master Lease Agreement Subject to
Condition, regarding the lease of an industrial building to be built by the
Landlord within a lot of land of approximately 21.6 hectares, neighboring with
“Parque Industrial las Ventanas”, in the city of Matamoros, Tamaulipas (the
“Master Lease”), for it to be used by the Tenant.

 

(B)

On the date hereof the Tenant and the Landlord had executed the Lease Schedule
No. [__], with respect to the Building having a total leasable area of [___] m2,
to be built within the Land (the “Lease Schedule No. [__]”, hereinafter the
Master Lease when referred along with the Lease Schedule No. [__], shall be
referred to as the “Lease”);

 

(C)

The Guarantor, as ultimate parent of the Tenant, has agreed to guarantee in the
manner hereinafter set forth the due and timely payment by the Tenant of its
obligations under the Lease Agreement.

 

(D)

In order to comply with the terms of the Master Lease, the Guarantor hereby
executes and delivers this Lease Guaranty for the benefit of the Landlord; and

 

(D)

Defined terms used in the Master Lease are used herein as therein defined,
unless otherwise expressly defined herein

 

Now therefore, the Guarantor hereby expressly agrees as follows:

 

AGREEMENT

 

1. Guaranty. For valuable consideration, Guarantor absolutely and
unconditionally guarantees to and for the benefit of Landlord, the full, timely
and complete payment, observance and performance by Tenant of all of the terms,
covenants and conditions to be performed by Tenant in connection with or arising
out of the Lease (collectively, the "Guaranteed Obligations"), including but not
limited to any such obligations arising out of any extension of the term of the
Lease regardless of whether such Guaranteed Obligations may, from time to time,
be greater than the obligations of Tenant.

 

1.1The Guaranteed Obligations include, without limitation, (i) all of Tenant’s
obligations to pay "Rent" (as described in the Lease), insurance, and
reimbursement of expenses such as property tax and all of Tenant’s
indemnification obligations under the Lease (including but not limited to all
obligations arising with respect to "Contamination Conditions" and "Hazardous
Materials" as defined in the Lease), and (ii) penalties on any monetary
obligations until paid in full on the terms and conditions set forth in the
Lease.

 

1.2The Guaranteed Obligations do not include any obligations of Tenant which are
finally determined by the courts to be excused or limited as a material breach
of any material obligation of Landlord under the Lease, but payment and/or
performance of the Guaranteed Obligations by Guarantor shall not be delayed,
forgiven or offset pending any such determination. This Guaranty constitutes an
absolute, direct,

78

--------------------------------------------------------------------------------

TPI

Matamoros

 

immediate and unconditional guarantee of timely payment, observance and
performance, and not merely of collectability, and includes, without limitation,
all primary, secondary, direct, indirect, fixed and contingent obligations of
Tenant in connection with the Lease, as such may be modified, amended, extended
or renewed from time to time.

 

1.3If Tenant defaults in the payment, performance or observance of any of the
terms, covenants, or conditions in the Lease (after any applicable cure period
set forth in the Lease), Guarantor will immediately pay, perform and observe the
same, as the case may be, in the place and stead of Tenant. Guarantor hereby
waives diligence, presentment, demand, protest and notice of any kind
whatsoever.

 

2. Independent and Continuing Obligations. The obligations of Guarantor under
this Guaranty are independent obligations of Tenant or of any other guarantor.
The obligations of Guarantor under this Guaranty are continuing and irrevocable
until all of the Guaranteed Obligations have been fully satisfied.

 

2.1If at any time all or any part of any payment received by Landlord from
Tenant, Guarantor or any other person under or with respect to the Lease or this
Guaranty has been refunded or rescinded pursuant to any court order (including
without limitation any court order arising out of the insolvency, bankruptcy or
reorganization of Tenant, Guarantor or any other guarantor), then Guarantor’s
obligations under this Guaranty shall, to the extent of the payment refunded or
rescinded, be deemed to have continued in existence, as though such previous
payment to Landlord had never occurred.

 

3. Amendment or Assignment. This Guaranty shall not be affected or limited in
any manner by (a) any assignment of, or any modification or amendment (by
agreement, course of conduct, or otherwise) to, all or any portion of any
agreement, instrument and/or document with respect to, or that evidences the
Guaranteed Obligations, or (b) the renewal, extension and/or modification, at
any time, of the Lease or any of the Guaranteed Obligations.

 

3.1By this Guaranty, Guarantor guarantees Tenant's performance of the Guaranteed
Obligations as so amended, assigned, renewed, extended or modified, whether or
not such amendment, assignment, renewal, extension or modification is with the
consent of, or notice to Guarantor. Without limiting the foregoing or affecting
in any manner the enforceability of this Guaranty, Landlord may assign its
rights under the Lease to a successor in interest to all or a portion of the
Building, or the Land, or to a lender encumbering such Building [_] or the Land,
and in such case this Guaranty shall also be deemed as assigned in favor to any
such lender or successor in interest, without the need any further action,
notice, protest or communication of any kind.

 

4. Remedies. If Tenant defaults with respect to any of the Guaranteed
Obligations, Landlord may, at its election, proceed immediately against
Guarantor (as if such default arose from the direct and primary obligation of
Guarantor), any other guarantor or Tenant, or any combination of Tenant,
Guarantor and any other guarantor.

 

4.1If any portion of the Guaranteed Obligations terminates and Landlord
continues to have any rights it may enforce against Tenant under the Guaranteed
Obligations after such termination, then Landlord may, at its election, enforce
such rights against Guarantor. An action or actions may be brought and
prosecuted against Guarantor under this Guaranty, whether or not Tenant or any
other guarantor is joined in such action(s) or a separate action or actions are
brought against Tenant or any other guarantor.

 

4.2Landlord may maintain successive actions for separate defaults. Unless and
until the Guaranteed Obligations have been fully satisfied, Guarantor shall not
be released from its obligations under this Guaranty irrespective of (a) any
such action or any number of successive actions, (b) the exercise by Landlord of
any of Landlord's rights or remedies (including, without limitation, eviction of
Tenant, mitigation of damages as a result thereof, compromise or adjustment of
the Guaranteed Obligations or any part thereon), (c) any release by Landlord of
either of Tenant or any other guarantor, or (d) the satisfaction by Guarantor of
any liability under this Guaranty incident to a particular default.

 

5. Waiver of Defenses.  Guarantor waives and agrees not to assert or take
advantage of:

79

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

(a)any right to require Landlord to proceed against Tenant or any other person
or any security now or hereafter held by Landlord or to pursue any other remedy
whatsoever, including, without limitation, any such right, defense, or any other
right set forth in or arising out of Sections 2809, 2810, 2819, 2820, 2822,
2825, 2845, 2850 or 2855 of the California Civil Code, Sections 3603, 9207 or
9504 of the California Commercial Code; and articles  2173, 2174, 2175, 2214,
2216, 2218 and 2219 of the civil code for the State of Tamaulipas.

 

(b)notice of acceptance of this Guaranty;

 

(c)any defense based upon any legal disability of Tenant or any guarantor, or
any discharge or limitation of the liability of Tenant or any guarantor to
Landlord, or any restraint or stay applicable to actions against Tenant or any
other guarantor, whether such disability, discharge, limitation, restraint or
stay is consensual, or by order of a court or other governmental authority, or
arising by operation of law or any liquidation, reorganization, receivership,
bankruptcy, insolvency or debtor-relief proceeding, or from any other cause,
including, without limitation, any defense to the payment of rent under the
Lease, attorneys’ fees and costs and other charges that would otherwise accrue
or become payable in respect of the Guaranteed Obligations after the
commencement of any such proceeding, it being the intent of the parties that the
Guaranteed Obligations shall be determined without regard to any rule of law or
order that may relieve Tenant of any portion of such obligations;

 

(d)setoffs, counterclaims, presentment, demand, protest or notice of any kind
and any defense to performance under this Guaranty with the exception of the
defenses of (i) prior payment or performance by Tenant or (ii) that there is no
obligation on the part of Tenant with respect to the matter claimed to be in
default;

 

(e)right to trial by jury and any action or proceeding of any kind arising under
or relating to this Guaranty with any interpretation, breach or enforcement
hereof;

 

(f)any defense based upon the modification, renewal, extension or other
alteration of the Guaranteed Obligations, or of the documents executed in
connection therewith;

 

(g)any defense based upon the negligence of Landlord (unless such defense is
available to Tenant), including, without limitation, the failure to record an
interest under a lease, sublease, or deed of trust, the failure to perfect any
security interest, or the failure to file a claim in any bankruptcy of the
Tenant or any guarantor;

 

(h)all rights of subrogation, reimbursement, indemnity, all rights to enforce
any remedy that Landlord may have against Tenant, and all rights to participate
in any security held by Landlord for the Guaranteed Obligations, including,
without limitation, any such right or any other right set forth in Sections 2848
or 2849 of the California Civil Code, until the Guaranteed Obligations have been
performed in full, and any defense based upon the impairment of any subrogation,
reimbursement or indemnity rights that Guarantor might have.

 

(i)any defense based upon the death, incapacity, lack of authority or
termination of existence or revocation hereof by any person or entity or persons
or entities, or the substitution of any party hereto; and

 

(j)any defense based upon or related to Guarantor’s lack of knowledge as to
Tenant’s financial condition.

 

6. Tenant’s Financial Condition. Guarantor is relying upon its own knowledge and
is fully informed with respect to Tenant’s financial condition.  Guarantor
assumes full responsibility for keeping itself fully informed of the financial
condition of Tenant and all other circumstances affecting Tenant’s ability to
perform the Guaranteed Obligations, and agrees that Landlord will have no duty
to report to Guarantor any information which Landlord receives about Tenant’s
financial condition or any circumstances bearing on Tenant’s ability to perform
all or any portion of the Guaranteed Obligations.

 

80

--------------------------------------------------------------------------------

TPI

Matamoros

 

7. Default. Each of the following shall constitute a default of Guarantor under
this Guaranty:

 

(a)the failure of Guarantor to perform any of its obligations under this
Guaranty;

 

(b)the commencement of any bankruptcy, insolvency, arrangement, reorganization,
or other debtor-relief proceeding under any federal or state law by or relating
to Tenant or Guarantor, whether now existing or hereafter enacted; or

 

(c)the occurrence of a default by Tenant continuing beyond any applicable grace
or cure period under the Lease or the failure of any representation or warranty
contained herein or in the Lease to be accurate and complete.

 

Upon an occurrence of a default under this Guaranty as specified above, Landlord
may, at its option, without notice or demand upon Guarantor or Tenant, declare
the Guaranteed Obligations (or such portion thereof as may be designated by
Landlord) immediately due and payable by Guarantor to Landlord.

 

8. Costs and Expenses.  Guarantor hereby agrees to pay, upon demand, Landlord’s
reasonable out-of-pocket costs and expenses, including but not limited to legal
fees and disbursements, and expert witness fees and disbursements, incurred in
any effort to collect or enforce this Guaranty, whether or not any lawsuit is
filed, and in the representation of Landlord in any insolvency, bankruptcy,
reorganization or similar proceeding relating to Guarantor.  Until paid to
Landlord, such sums will bear interest from the date such costs and expenses are
incurred at the rate set forth in the Lease for past due obligations.  The
obligations of Guarantor under this Section shall include payment of Landlord’s
costs and expenses of enforcing any judgment, which obligations shall be
severable from the remaining provisions of this Guaranty and shall survive the
entry of judgment.

 

9. Representations and Warranties. Guarantor makes the following representations
and warranties, which shall be deemed to be continuing representations and
warranties until payment and performance in full of the Guaranteed Obligations:

 

(a)Guarantor has all the requisite power and authority to execute, deliver and
be legally bound by this Guaranty on the terms and conditions herein stated;

 

(b)This Guaranty constitutes the legal, valid and binding obligations of
Guarantor enforceable against Guarantor in accordance with its terms;

 

(c)No consent of any other person not heretofore obtained and no consent,
approval or authorization of any person or entity is required in connection with
the valid execution, delivery or performance by Guarantor of this Guaranty; and

 

(d)Guarantor is not insolvent, and will not be rendered insolvent by the
incurring of its obligations hereunder.

 

10. Bankruptcy.  So long as any Guaranteed Obligations shall be owing to
Landlord, Guarantor shall not, without the prior written consent of Landlord,
commence, or join with any other person or entity in commencing, any bankruptcy,
reorganization, or insolvency proceeding against Tenant.  The obligations of
Guarantor under this Guaranty shall not be altered, limited, or affected by any
proceeding, voluntary or involuntary, involving the bankruptcy, insolvency,
receivership, reorganization, liquidation, or arrangement of Tenant, or by any
defense Tenant may have by reason of any order, decree, or decision of any court
or administrative body resulting from any such proceeding.  

 

11. Miscellaneous

 

1.1.Further Assurances. Each party to this Guaranty shall execute all
instruments and documents and take all actions as may be reasonably required to
effectuate this Guaranty.

 

81

--------------------------------------------------------------------------------

TPI

Matamoros

 

1.2.Governing Law. This Agreement shall be governed and construed in accordance
with the laws of the State of California.

 

1.3.Arbitration. Any dispute, controversy or claim arising out of or relating to
this Guaranty, including the formation, interpretation, breach or termination
thereof, including whether the claims asserted are arbitrable, will be referred
to and finally determined by arbitration in accordance with the JAMS
International Arbitration Rules ("Rules") and the procedures set forth below.
The tribunal will consist of a single arbitrator. The place of arbitration will
be San Diego, CA. The language to be used in the arbitral proceedings will be
English. Judgment upon the award rendered by the arbitrator may be entered by
any court having jurisdiction thereof.

 

1.3.1.Any Party may at any time give notice of intent to arbitrate by providing
notice addressed to the other party in accordance with the Notice provisions in
this Guaranty.

 

1.3.2.Within fifteen (15) days after a Notice has been served, the Parties shall
select one (1) arbitrator in accordance with the Rules.

 

1.3.3. Unless the parties mutually agree in writing to some specific pre-hearing
discovery, there shall be no pre-hearing discovery other than (a) reasonable,
limited production of relevant documents, (b) the identification of witnesses to
be called at the hearing, and (c) subpoena of witnesses and documents for
presentation at the hearing. The arbitrator shall decide any disputes and shall
control the process concerning these pre-hearing discovery matters.

 

1.3.4.Within fifteen (15) days following the appointment of the arbitrator, each
party shall deliver to the arbitrator and to the other party a written brief
setting forth its view of the facts and law, its position on the dispute, and
the requested decision to be made by the arbitrator. The brief shall also
identify generally the written evidence and the witnesses that the Party expects
to present at the arbitration hearing, the description of documents the party
wants to be produced for inspection and the names or titles of witnesses. The
arbitration hearing shall commence as soon as feasible, and in all cases within
forty five (45) days following the appointment of the arbitrator.

 

1.3.5.The Arbitrator may grant any legal or equitable remedy or relief that the
arbitrator deems just and equitable and may make such interlocutory orders and
prescribe such interim measures to apply as he deems appropriate, pending a
final resolution by award of outstanding questions or issues.

 

1.3.6.The expenses of the arbitration, including the arbitrator's fees, expert
witness fees, and attorneys' fees may be awarded to the prevailing party in the
discretion of the arbitrator. Unless and until the arbitrator decides that one
party is to pay for all (or a disproportionate share) of such expenses, both
parties shall share equally in the payment of the arbitrator's fees as and when
billed by the arbitrator. Should any party refuse to pay its portion of such
expenses, the other party may do so, and the costs so incurred must be addressed
in the arbitral award to be issued by the arbitrator.

 

1.3.7.The Parties shall keep confidential the fact of the arbitration, the
dispute being arbitrated, and the decision of the arbitrator. Notwithstanding
the foregoing, the parties may disclose information about the arbitration to
persons who have a need to know, such as directors, trustees, management
employees, the parties' attorneys, lenders, insurers, authorities and others who
may be directly affected. Once the arbitration award has become final, if the
arbitration award is not promptly satisfied, then these confidentiality
provisions shall no longer be applicable as against the nonperforming Party.

 

1.3.8.The decisions or awards of the Arbitrator shall be final and binding upon
the Parties affected thereby and each of the Parties hereby irrevocably and
expressly covenants to comply promptly and in good faith with any and all such
decisions or awards. Judgment upon the award rendered by the arbitrator may be
enforced in any court having jurisdiction thereof or in any jurisdiction where
Guarantor has assets.

 

82

--------------------------------------------------------------------------------

TPI

Matamoros

 

1.3.9.The parties agree that the arbitral award, if not satisfied within five
(5) days of the date of the award may converted into a judgment in the United
States, Mexico or any other jurisdiction at the election of  the prevailing
party in order to enforce it.

 

1.3.10.The Parties hereby waive to any objection they might have to the entry of
a foreign arbitral award.

 

1.3.11. In the event that the arbitration results in an award against Guarantor,
Guarantor shall satisfy the award within five (5) days of the date of the award
and in the event that Guarantor fails to do so Guarantor hereby stipulates that
Guarantor agrees that the award may be converted to, and entered as a judgment
in any and all jurisdictions in which the Guarantor is doing business on an
ex-parte basis by providing Guarantor forty eight (48) hour advance notice.

 

1.3.12.The Parties hereby agree that all the transactions contemplated by this
Agreement shall be deemed to constitute commercial activities. To the extent
that any one or more of the Parties may in its jurisdiction claim for itself or
any of its agencies, instrumentalities, properties or assets, immunity, whether
characterized as sovereign or otherwise, or other statutory defenses, from suit,
execution, set-off, attachment (whether in aid of execution, before judgment or
otherwise) or other legal process including, without limitation, immunity from
service of process or from jurisdiction of the arbitration, or of its assets,
such immunity (whether or not claimed), such claims or defenses are hereby
expressly and irrevocably waived.

 

1.4.Attorney's Fees. The prevailing party in any litigation, arbitration,
mediation, bankruptcy, insolvency or other proceeding (collectively,
"Proceeding") relating to the enforcement or interpretation of this Guaranty may
recover from the unsuccessful party all reasonable costs, expenses and
reasonable attorneys' fees (including expert witness and other consultants' fees
and costs) relating to or arising out of (a) any such Proceeding (whether or not
the Proceeding proceeds to judgment or award), and (b) any post-judgment or
post-award proceeding including, without limitation, one to enforce or collect
on any judgment or award resulting from the Proceeding. All such judgments and
awards shall contain a specific provision for the recovery of all such
subsequently incurred costs, expenses and actual attorneys' fees.

 

1.5.Modification. This Guaranty may be modified only in the case that written
consent by Landlord is obtained.

 

1.6.Integration. This Guaranty contains the entire agreement between the parties
to this Guaranty with respect to the subject matter of this Guaranty, is
intended as a final expression of such parties' agreement with respect to the
subject matter of this Guaranty, is intended as a complete and exclusive
statement of the terms of such agreement, and supersedes all negotiations,
stipulations, understandings, agreements, representations and warranties, if
any, with respect to such subject matter which precede or accompany the
execution of this Guaranty.

 

1.7.No Extrinsic Evidence. No course of conduct between the parties, no custom
or practice in the industry, and no parol or extrinsic evidence of any kind or
nature shall be used in the interpretation of this Guaranty nor used to alter,
supplement or modify any of the terms of this Guaranty. There are no conditions
to the effectiveness or enforceability of this Guaranty or any provision hereof
except (if any) as may be specifically set forth in this Guaranty.

 

1.8.Partial Invalidity. Each provision of this Guaranty shall be valid and
enforceable to the fullest extent permitted by law. If any provision of this
Guaranty or the application of such provision to any person or circumstance is
or becomes, to any extent, invalid or unenforceable, the reminder of this
Guaranty, or the application of such provision to persons or circumstances other
than those as to which it is held invalid or unenforceable, are not affected by
such invalidity or unenforceability, unless such provision or such application
of such provision is essential to this Guaranty.

 

1.9.Successors-in-Interest and Assigns. This Guaranty is binding on and inures
to the benefit of the successors-in-interest and assigns of Landlord and
Guarantor. Nothing in this paragraph creates any rights

83

--------------------------------------------------------------------------------

TPI

Matamoros

 

enforceable by any person or entity other than Landlord and Guarantor and their
successors-in-interest and assigns.

 

1.10.Notices. Each notice and other communication required or permitted to be
given under this Agreement ("Notice") must be in writing. Notice is duly given
to another party upon: (a) hand delivery to the other party, or (b) the next
business day after the Notice has been deposited with a reputable overnight
international delivery service, postage prepaid, addressed to the party as set
forth below with next-business-day delivery guaranteed, provided that the
sending party receives a confirmation of delivery from the
delivery-service-provider. All notices must be made to the domiciles of the
parties set forth in the first paragraph of this Lease Guaranty.

 

Each party shall make a reasonable, good faith effort to ensure that it will
accept or receive Notices that are given in accordance with this paragraph. A
party may change its address for purposes of this paragraph by giving the other
party written notice of a new address in the manner set forth above.

 

1.11.Waiver of Default. Any waiver of a default under this Guaranty must be in
writing and is not a waiver of any other default concerning the same or any
other provision of this Guaranty. No delay or omission in the exercise of any
right or remedy may impair such right or remedy or be construed as a waiver. A
consent to or approval of any act does not waive or render unnecessary consent
to, or approval of any other or subsequent act.

 

IN WITNESS WHEREOF, the parties hereto have executed this Guaranty as of the
date first above written.

GUARANTOR

TPI Composites, Inc.

 

 

By: [_]

Title: [__]

 

 

 

 

INCUMBENCY CERTIFICATE

 

 

 

The undersigned, _________________________, ____________ of TPI Composites, Inc
(the “Company”), certifies that the representative who signed above is duly
authorized and empowered to bind the Company and to execute this Lease Guaranty
dated as of [_], 201[__], which the Company is issuing in favor of QVCII, S. de
R.L. de C.V., and that the signature above the name of such representative, is
the signature legally used by him/her when signing binding documents on behalf
of the Company.

 

Executed in [__], this [_] day of [___] of 201[_].

 

 

 

 

Name:

 

Title:

 

84

--------------------------------------------------------------------------------

TPI

Matamoros

 

Anexo / Annex “7”

Métricas Financieras del Arrendatario y/o Fiador / Financial Metrics of the
Tenant and/or the Guarantor

 

En términos de lo establecido en el Inciso 11.01 del Contrato de Arrendamiento,
con el fin de que el Arrendador dé su consentimiento para la cancelación de la
Garantía Adicional conforme a lo previsto en dicho Inciso, las dos condiciones
que a continuación se enumeran deberán ser cumplidas, por el Fiador durante al
menos 2 (dos) años calendario consecutivos y calculadas utilizando estados
financieros auditados.

 

In terms of that set forth in Section 11.01 of the Lease Agreement, in order for
the Landlord to consent to the cancellation of the Additional Collateral
pursuant to that set forth in said Sections, the two conditions described below
must be meet by the Guarantor during at least 2 (two) consecutive calendar years
and using audited financial statements.

 

 

 

1.    Altman Z-score mayor a 2.9

 

1.    Altman Z-score greater than 2.9

 

 

 

Z- Score: 1.200*X1  +  1.400*X2  +  3.300*X3  +  0.600*X4  +  0.999*X5

 

Z-Score:  1.200*X1  +  1.400*X2  +  3.300*X3  +  0.600*X4  +  0.999*X5

 

 

 

Dónde:

 

Where:

        X1:          (Activos Actuales -  Pasivos Actuales)

        X2:          Utilidades Retenidas /  Activos Totales

        X3:          Utilidades antes de Intereses e Impuestos / Activos Totales

        X4:          Capital Social / Pasivos Totales

        X5:          Ventas /  Activos Totales

 

        X1:          (Current Assets -  Current Liabilities)

       

        X2:          Retained Earnings  /  Total Assets

       

         X3:          Earnings Before Interest and Taxes / Total Assets

        X4:          Capital Stock / Total Liabilities

        X5:          Sales  /  Total Assets

 

 

 

2.    Proporción de Cobertura mayor a 3.0

 

2.    Coverage Ratio higher than 3.0

 

 

 

Proporción de Cobertura: Ebitda Ajustado / (Intereses+ dividendos preferentes)

 

Coverage Ratio: Adjusted Ebitda / (Interest + preferred dividends)

 

 

 

Dónde:

 

Where:

 

 

 

Ebitda Ajustado:    Utilidades o pérdidas más gastos de intereses (neto de
ingreso por intereses), impuesto sobre la renta, depreciación y amortización,
gasto por compensación en acciones, más o menos cualquier ganancia o pérdida
cambiaria, más el producto del inventario mantenido para clientes por 5%.

 

Adjusted Ebitda:      Net income or loss plus interest expense (net of interest
income), income taxes, depreciation and amortization, share-based compensation
expense, plus or minus any currency gains or losses, plus the product of
inventory held for customers times 5%.

 

 

 

*** En todo caso la determinación de cumplimiento con las condiciones antes
descritas deberá hacerse con base en estados financieros anuales auditados.

 

***In all cases the determination of compliance with the above mentioned
conditions, must be made based on annual audited financial statements.

 

 

 

---- Fin de Texto---

 

---End of Text----

 

85

--------------------------------------------------------------------------------

TPI

Matamoros

 

Anexo / Annex “8”

Formato de Opción de Compra / Form of Purchase Option

 

 

Ver [___] páginas anexas / See [__] pages attached

 

20 de septiembre de 2017

 

September 20, 2017

 

 

 

TPI Composites II, S. de R.L. de C.V.

 

Libramiento Aeropuerto 10073,

Colonia Lote Bravo, Ciudad Juárez,

Chihuahua, CP 32695

 

Estimado señores:

 

Hacemos referencia al contrato maestro de arrendamiento que con fecha 25 de mayo
de 2017 (el “Contrato Maestro”), celebraron por una parte TPI-Composites II, S.
de R.L. de C.V. como arrendatario (“TPI”) y QVCII, S. de R.L. de C.V. como
arrendador (“Vesta”), con motivo de la posible compra por parte de Vesta de un
terreno parte del predio el Ballineño, que colindan con el Parque Industrial las
Ventanas, en la ciudad de Matamoros, Tamaulipas, para ahí desarrollar un cierto
edificio industrial para TPI, de acuerdo a los términos a ser estipulados en el
Anexo de Arrendamiento No. 1 a celebrarse conforme al Contrato Maestro. Los
términos definidos que se utilizan en el Contrato Maestro, se usan aquí con el
mismo significado ahí atribuido, a menos de que expresamente se les atribuya un
significado diferente.

 

En relación con lo anterior, y toda vez que en el Inciso 1.01 del Contrato
Maestro, las partes acordaron ciertas fechas límite para el cumplimiento de las
Condiciones y dicha fecha ha transcurrido sin que se hubieran cumplido las
Condiciones, por este medio las partes convienen expresamente en extender las
fechas aplicables a las Condiciones para que las mismas se cumplan en o antes
del día 31 de octubre de 2017, de lo contrario las partes reconocen que lo
previsto en el Inciso 1.02 del Contrato Maestro será aplicable.

 

En caso de estar de acuerdo con los términos de la presente, solicitamos a
ustedes firmar de conformidad en el espacio aquí previsto y devolver un original
a la atención de cualquiera de los suscritos.

 

Atentamente,

 

TPI Composites II, S. de R.L. de C.V.

 

Libramiento Aeropuerto 10073,

Colonia Lote Bravo, Ciudad Juárez,

Chihuahua, CP 32695

 

Dear Sirs:

 

Reference is made to the master lease agreement dated as of May 25th, 2017 (the
“Master Lease”), executed by and between TPI Composites II, S. de R.L. de C.V.
as tenant (“TPI”) and QVCII, S. de R.L. de C.V. as landlord (“Vesta”), in
connection with a possible purchase by Vesta of a piece of land of the predio
Ballineño, adjacent to the Parque Industrial Las Ventanas, in Matamoros,
Tamaulipas, in order to develop an industrial building for TPI, as per the terms
to be established in Lease Schedule No. 1 to be executed under the terms of the
Master Lease. Defined terms used in the Master Lease, are used herein as therein
defined, unless otherwise expressly defined herein.

 

 

 

 

Regarding the foregoing, and considering that within Section 1.01 of the Master
Lease the parties agreed to certain dates as limit for the fulfillment of the
Conditions and such date has elapsed without the Conditions having been
fulfilled, by this means the parties expressly agree to extend the dates
applicable to the Conditions, for the same to be fulfilled on or before October
31, 2017, otherwise, the parties acknowledge that the provisions of Section 1.02
of the Master Lease shall be applicable.

 

Should this agreement meet with your approval, please execute this instrument as
evidence of your agreement and return one original to the attention of any of
the undersigned.

 

 

 

 

/s/ Lorenzo Manuel Berho Corona

Por/By: Lorenzo Manuel Berho Corona

Cargo/ Title: Apoderado / Attorney in fact

 

/s/ Lorenzo Dominique Berho Caranza

Por/By: Lorenzo Dominique Berho Carranza

Cargo/ Title: Apoderado / Attorney in fact

86

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

Este instrumento se firma a los 20 días del mes de septiembre de 2017, como
evidencia de su aceptación y acuerdo con todos y cada uno de los términos aquí
previstos.

 

This instrument is signed this 20 day of September of 2017, as evidence of its
acceptance and agreement with each and all of the terms set forth herein.

 

TPI Composites II, S. de R.L. de C.V.

 

 

/s/ Victor Manuel Saenz Saucedo

Por/ By: Victor Manuel Saenz Saucedo

Cargo / Title: Apoderado / Attorney in fact

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Anexo de Arrendamiento No. 1

De fecha 29 de septiembre de 2017

 

Lease Schedule No. 1

Dated 29th of September of 2017

87

--------------------------------------------------------------------------------

TPI

Matamoros

 

 

 

 

El presente es un Anexo de Arrendamiento suscrito de conformidad con el Contrato
de Arrendamiento Maestro Sujeto a Condición de fecha 25 de mayo de 2017, según
modificado por convenio con efectos al 20 de septiembre de 2017 (el “Contrato de
Arrendamiento”) celebrado entre QVCII, S. de R.L. de C.V. (la “Arrendadora”) y
TPI-Composites II, S. de R.L. de C.V. (la “Arrendataria”).

 

This is a Lease Schedule executed pursuant to the Master Lease Agreement Subject
to Condition, dated May 25th, 2017, as amended by amendment dated as of
September 20th, 2017 (together, the “Lease Agreement”), by and between QVCII, S.
de R.L. de C.V. (the “Landlord”) and TPI-Composites II, S. de R.L. de C.V. (the
“Tenant”).

 

 

 

No obstante lo dispuesto en el Inciso 3.01 del Contrato de Arrendamiento, las
partes suscriben este Anexo de Arrendamiento No. 1 aunque las Condiciones no han
sido cumplidas; por lo que convienen expresamente que este Anexo de
Arrendamiento No. 1 sólo surtirá efectos a partir de la fecha en que las
Condiciones hayan sido cumplidas en los términos acordados en el Contrato de
Arrendamiento, según el mismo haya sido modificado, suplementado o adicionado a
esta fecha.

 

Notwithstanding that set forth in Section 3.01 of the Lease Agreement, the
parties execute this Lease Schedule No. 1 even though the Conditions have not
been met; therefore, expressly agree that this Lease Schedule No. 1 will only
produce its effects from the date in which the Conditions are met in the terms
agreed in the Lease Agreement, as the same may have been modified, supplemented
or added as of the date hereof.

 

 

 

De acuerdo con lo requerido por el Contrato de Arrendamiento, las partes de este
Anexo de Arrendamiento No. 1 lo suscriben de conformidad con las siguientes
disposiciones:

 

As required by the Lease Agreement, the parties hereto enter into this Lease
Schedule No.1 in accordance with the following provisions:

 

 

 

1. Términos Definidos. Los términos con mayúscula que aparecen en este Anexo de
Arrendamiento No. 1, se usan con los significados que se les atribuye a dichos
términos en el Contrato de Arrendamiento, excepto que se definan de otra manera
en este Anexo de Arrendamiento No. 1.

 

1. Defined Terms.  Capitalized terms appearing in this Lease Schedule No. 1 are
used with the meanings assigned to such terms under the Lease Agreement, except
as otherwise defined in this Lease Schedule No. 1.

 

 

 

2. Terreno. Las partes hacen constar que la medida del Terreno a ser adquirido
por el Arrendador conforme a lo dispuesto en el Contrato de Arrendamiento es de
152,170 m2 (ciento cincuenta y dos mil ciento setenta metros cuadrados).

 

2. Land. The parties hereby certify that the size of the Land to be acquired by
the Landlord pursuant to the Lease Agreement is of 152,170 m2 (one hundred fifty
two thousand one hundred and seventy square meters).

 

 

 

3. Descripción del Edificio. El Edificio objeto de este Anexo de Arrendamiento
No. 1 tendrá un área total rentable de 49,001 m2 (cuarenta y nueve mil un metros
cuadrados) y se construirá de conformidad con las Especificaciones que conforman
el Anexo “1” de este Anexo del Arrendamiento.

 

3. Description of Building.  The Building subject matter of this Lease Schedule
No. 1, will have a total leasable area of 49,001 m2 (forty nine thousand and one
square meters) and will be built in accordance with the Specifications attached
as Annex “1” of this Lease Schedule.

 

 

 

4. Vigencia de este Anexo. La vigencia de este Anexo de Arrendamiento será de 10
(diez) años, a partir de la Fecha de Ocupación Substancial.

 

4.Term of this Schedule.  The term of this Lease Schedule will be 10 (ten)
calendar years, starting on the Date of Substantial Occupancy.

 

 

 

88

--------------------------------------------------------------------------------

TPI

Matamoros

 

5. Fechas de Entrega. Sujeto a las disposiciones del Contrato de Arrendamiento,
la Ocupación Anticipada ocurrirá en o antes del día que sea 200 (doscientos)
días calendario contados a partir de la fecha en que se cumplan las Condiciones,
la Ocupación Benéfica ocurrirá, en o antes del día que sea  245 (doscientos
cuarenta y cinco) días calendario contados a partir de la fecha en que se
cumplan las Condiciones (la “Fecha de Ocupación Benéfica”) y el Edificio será
entregado en estado de Ocupación Sustancial en o antes del día que sea 275
(doscientos setenta y cinco) días calendario contados a partir de la fecha en
que se cumplan las Condiciones (la “Fecha de Ocupación Substancial”) dicha fecha
se considerará como la “Fecha de Inicio del Arrendamiento”.

 

5. Delivery Dates:  Subject to the provisions of the Lease Agreement, the Early
Occupancy shall be delivered on or before the date that is 200 (two hundred)
calendar days following the date in which the Conditions are met, the Beneficial
Occupancy shall be delivered on or before the date that is 245 (two hundred and
forty five) calendar days following the date in which the Conditions are met
(the “Date of Beneficial Occupancy”), and the Building shall be delivered in
state of Substantial Occupancy on or before the date that is 275 (two hundred
and seventy five) calendar days following the date in which the Conditions are
met (the “Date of Substantial Occupancy”), such date will be deemed as, the
“Lease Commencement Date”.

 

 

 

El Edificio y la correspondiente Lista de Pendientes deberán concluirse en o
antes de la fecha que sea 335 (trescientos treinta y cinco) días calendario
contados a partir de la fecha en que se cumplan las Condiciones, no obstante
cualquier disposición en contrario del Contrato de Arrendamiento.

 

The Building and the corresponding Punch List, shall be finished on or before
the date that is 335 (three hundred and thirty five) calendar days following the
date in which the Conditions are met, notwithstanding anything to the contrary
in the Lease Agreement.

 

 

 

En caso de retraso en la Fecha de Ocupación Substancial del Edificio por causas
imputables al Arrendador, será aplicable la pena convencional descrita en el
Inciso 2.05 del Contrato de Arrendamiento.

 

In case of delay in the Date of Substantial Completion of the Building by
reasons attributable to the Landlord, the conventional penalty described in
Section 2.05 of the Lease Agreement shall be applicable.

 

 

 

6. Renta. La renta mensual pagadera por el Arrendatario al Arrendador por el uso
y goce del Edificio conforme a lo previsto en la Cláusula V  del Contrato de
Arrendamiento es la cantidad de EUA$297,287.00 (doscientos noventa y siete mil
doscientos ochenta y siete 00/100) Dólares, más los impuestos aplicables, lo que
equivale a una renta de EUA$6.76 (seis 76/100) Dólares por pie cuadrado al año.
El costo de construcción del Edificio y el cálculo de la renta se acompañan como
Anexo “2”.

 

6. Rent. The monthly rent payable by the Tenant to the Landlord for the use and
enjoyment of the Building pursuant to that set forth in Clause V of the Lease
Agreement, shall be the total amount of US$297,287.00 (two hundred ninety seven
thousand two hundred eighty seven 00/100) Dollars, plus applicable taxes, which
is equivalent to a rent of US$6.76 (six 76/100) Dollars per square foot per
year. The construction costs of Building and the rental calculation is attached
hereto as Annex “2”.

 

 

 

Dicha renta se incrementará en cada aniversario de la Fecha de Inicio del
Arrendamiento, de acuerdo con lo dispuesto en la Cláusula V del Contrato de
Arrendamiento.

 

Said rent will be increased each anniversary of the Lease Commencement Date, in
accordance with that set forth in Clause V of the Lease Agreement.

 

 

 

89

--------------------------------------------------------------------------------

TPI

Matamoros

 

7. Depósito en Garantía. La Arrendataria se compromete a entregar a la
Arrendadora, dentro de los 10 (diez) días hábiles siguientes a la fecha en que
se cumplan las Condiciones, en concepto de Depósito en Garantía, la cantidad de
EUA$297,287.00 (doscientos noventa y siete mil doscientos ochenta y siete
00/100) Dólares, equivalente a 1 (un) mes de renta vigente a la fecha de este
Anexo de Arrendamiento, cantidad que se entrega con el objeto de garantizar sus
obligaciones de acuerdo con lo dispuesto en la Cláusula VI del Contrato de
Arrendamiento.

 

7. Security Deposit. Tenant agrees to deliver to Landlord, within the 10 (ten)
business days following the date in which the Conditions are met, as a Security
Deposit, the amount of US$297,287.00 (two hundred ninety seven thousand two
hundred eighty seven 00/100) Dollars, equivalent to 1 (one) month of rent in
effect as of the date hereof, to guarantee its obligations according to that
provided in Clause VI of the Lease Agreement.

 

 

 

 

8. Garantía de Arrendamiento. Como Anexo “3” de este Anexo de Arrendamiento No.
1 se acompaña la correspondiente Garantía de Arrendamiento emitida por el Fiador
en términos de lo previsto en el Contrato de Arrendamiento, como garantía de las
obligaciones del Arrendatario conforme al Contrato de Arrendamiento y a este
Anexo de Arrendamiento No. 1.

 

8. Lease Guarantee.  As Annex “3” hereto, is the corresponding Lease Guaranty
issued by the Guarantor in terms of that set forth in the Lease Agreement, as
guarantee of the obligations of the Tenant under the Lease Agreement and this
Lease Schedule No.1.

 

 

 

9. Garantía Adicional. Dentro de los 5 (cinco) días hábiles siguientes a la
fecha en que se cumplan las Condiciones, el Arrendatario entregará al Arrendador
la Garantía Adicional correspondiente  a este Anexo de Arrendamiento No. 1,
emitida en términos de lo previsto en el Inciso 11.01 del Contrato de
Arrendamiento, como garantía adicional de las obligaciones del Arrendatario
conforme al Contrato de Arrendamiento y a este Anexo de Arrendamiento No. 1 y
dicha Garantía Adicional pasará a formar parte de este Anexo de Arrendamiento
No. 1, como Anexo “4”.

 

9. Additional Collateral. Within the 5 (five) business days following the date
in which the Conditions are met, the Tenant will deliver to the Landlord, the
Additional Collateral corresponding to this Lease Schedule No. 1, issued in
terms of that set forth in Section 11.01 of the Lease Agreement, as additional
guarantee of the obligations of the Tenant under the Lease Agreement and this
Lease Schedule No. 1, and said Additional Collateral will become an integral
part of this Lease Schedule No. 1 as Annex “4”.

 

 

 

10. Manual de Mantenimiento. En términos de lo previsto por el Contrato de
Arrendamiento como Anexo “5” de este Anexo de Arrendamiento No. 1, se acompaña
el Manual de Mantenimiento relativo al Edificio.

 

10. Maintenance Manual. In terms of that set forth in the Lease Agreement,
attached hereto as Annex “5” of this Lease Schedule No. 1, is the Maintenance
Manual corresponding to the Building.

 

 

 

11. Propiedad del Arrendatario. Como Anexo “6” de este Anexo de Arrendamiento
No. 1, se encuentra una lista de los bienes propiedad del Arrendatario que serán
introducidos al Edificio y que en todo momento permanecerán como propiedad del
Arrendatario.

 

11. Tenant´s Property. As Annex “6” of this Lease Schedule No. 1, is a list of
the goods owned by the Tenant that will be introduced to the Building, which
shall at all times remain property of the Tenant.

Resto de la página intencionalmente en blanco, sigue página de firmas

 

Balance of page intentionally blank, signatures page follows

90

--------------------------------------------------------------------------------

TPI

Matamoros

 

EN TESTIMONIO DE LO ANTERIOR, las partes, después de haber leído y entendido el
contenido de este Anexo de Arrendamiento No. 1, lo firman a través de sus
respectivos representantes debidamente autorizados para ello en la fecha que se
menciona en los espacios de firma de este Anexo de Arrendamiento No. 1 y el
mismo pasa a formar parte integrante del Contrato de Arrendamiento; por lo que
todas las disposiciones del Contrato de Arrendamiento son aplicables a este
Anexo de Arrendamiento No. 1.

 

IN WITNESS WHEREOF, the parties, after having read and understood the contents
of this Lease Schedule No. 1, executed it through their respective and duly
authorized representatives on the date written in the signatures block of this
of this Lease Schedule No. 1and the same becomes an integral part of the Lease
Agreement; therefore, all provisions of the Lease Agreement are applicable to
this Lease Schedule No. 1.

 

 

 

Arrendador/ Landlord

QVCII, S. de R.L. de C.V.

 

Arrendatario / Tenant

TPI-Composites II, S. de R.L. de C.V.

 

 

 

Por/By:

 

/s/ Lorenzo Manuel Berho Corona

 

Por/By:

 

/s/ Victor Manuel Saenz Saucedo

Nombre/Name:

 

Lorenzo Manuel Berho Corona

 

Nombre/Name:

 

Victor Manuel Saenz Saucedo

Cargo/Title:

 

Apoderado /

Attorney in fact

 

Cargo/Title:

 

Apoderado / 

Authorized Representative

Fecha/ Date:

 

 

 

Fecha/ Date:

 

 

 

 

 

Por/By:

 

/s/ Lorenzo Dominique Berho Carranza

 

 

 

 

Nombre/Name:

 

Lorenzo Dominique Berho Carranza

 

 

 

 

Cargo/Title:

 

Apoderado /

Attorney in fact

 

 

 

 

Fecha/ Date:

 

 

 

 

 

 

 

 

 

 

 

91

--------------------------------------------------------------------------------

TPI

Matamoros

 

Lista de Anexos / List of Annexes

 

Anexo / Annex “1”

Especificaciones / Specifications

Anexo / Annex “2”

Determinación de la Renta / Rent Determination

Anexo / Annex “3”

Garantía de Arrendamiento / Lease Guaranty

Anexo / Annex “4”

Garantía Adicional / Additional Collateral

Anexo / Annex “5”

Manual de Mantenimiento / Maitenance Manual

Anexo / Annex “6”

Bienes del Arrendatario / Tenant’s Property

 

92